U.S. Department of Justice
Federal Bureau of Prisons

Change
Notice

DIRECTIVE AFFECTED: 5880.28
CHANGE NOTICE NUMBER: 7
DATE: 7/20/99

1. PURPOSE AND SCOPE. This Change Notice incorporates revisions
to the Sentence Computation Manual-CCCA and provides instruction on
the manner in which to calculate New Law sentences pursuant to
Title 18, United States Code § 924(c)(1) in accordance with United
States vs. Gonzales, 117 S.Ct 1032, 137 L.Ed 132 (1997) as it
pertains to the application of the firearm penalty provisions.
This change will amend aggregation practices/procedures for
§ 924 (C)(1) and non § 924(C)(1) counts (hereinafter referred to as
924/non-924 sentence).
2.
SUMMARY OF CHANGES.
Chapter 1, Page 37a - 37g.
Sentence
computation instructions are added for those sentences that include
924/non-924 counts and are affected by U.S. v. Gonzales, 117 S.Ct
1032, 137 L.Ed. 132 (1997).
3.

TABLE OF CHANGES
Remove

Insert

Chapter 1, Table of Contents

Chapter 1, Table of Contents
Chapter 1, Pages 1-37a - 37g

4. ACTION. File this Change Notice in front of PS 5880.28, the
Sentence Computation Manual (CCCA of 1984).

/s/
Kathleen Hawk Sawyer
Director

U.S. Department of Justice
Federal Bureau of Prisons

Change
Notice

DIRECTIVE AFFECTED: 5880.28
CHANGE NOTICE NUMBER: 6
DATE: 7/19/99

1.
PURPOSE AND SCOPE.
To revise Chapter I, paragraph 6,
Computation of Foreign Treaty Sentence, and all subparagraphs
therein, of the Sentence Computation Manual-CCCA of 1984.
2.

SUMMARY OF CHANGES

a.
Updates American Correctional Association
Referenced and MCC/MDC/FDC/FTC Procedures.

Standards

b. Revises Chapter I, paragraph 6, for changes in terminology to
satisfy Circuit Court opinions and improving the format for easier
reading and understanding of policy instructions.
3.

TABLE OF CHANGES
Remove
Program Statement
Pages 1-91 thru 1-94I

Insert
Program Statement
Pages 1-91 thru 1-94F

4.
ACTION.
File this Change Notice in front of PS 5880.28,
Sentence Computation Manual-CCCA of 1984.

/s/
Kathleen Hawk Sawyer
Director

U.S. Department of Justice
Federal Bureau of Prisons

Change
Notice

DIRECTIVE AFFECTED: 5880.28
CHANGE NOTICE NUMBER: 5
DATE: 12/31/98

1. PURPOSE AND SCOPE. To update the Sentence Computation ManualCCCA of 1984 with instructions for implementing the sentencing
provisions of the Violent Crime Control and Law Enforcement Act
(VCCLEA) of 1994 and the Prison Litigation Reform Act of 1995
(PLRA) and with information and instructions concerning Supervised
Release, fines, assessments, and restitution and submission of
forms to the FBI.
2. SUMMARY OF CHANGES. This Change Notice implements amendments
to 18 U.S.C. § 3624 (b), Credit toward service of sentence for
satisfactory behavior, for the VCCLEA and PLRA, and to
18 U.S.C. § 4046 (c), Shock incarceration program, for reduction of
sentence based upon the successful completion of the program.
It also eliminates the requirement for completion of the Forms
I-12 (Wanted -Flash Cancellation notice and R-84 (Final Disposition
Report).
In addition, the entire supervised release paragraph 3.i., Chapter
I, is updated to remove instructions for tasks ISM no longer
requires, to improve instructions and language for the remaining
tasks, and to incorporate changes initiated by the VCCLEA and the
PLRA.
Further changes are being implemented to remove fine information
from the supervised release paragraph by adding a new paragraph
3.o.
Information concerning submission of forms to the FBI in
Chapter I, paragraph 7, is being removed since the forms are no
longer required.

PS 5880.28
CN 5, 12/31/98
Page 2

3.

TABLE OF CHANGES
Remove

Insert

Chapter I:
Table of Contents

Chapter I:
Table of Contents

Pages 1 - 65 through 1 - 75

Pages 1 - 65 through 1 - 70

Page

Pages 1 - 78I through
1 - 78DD

1 - 78I

Pages 1 - 106 and 1-107

Page 1 - 106

4.
ACTION.
File this Change Notice in front of PS 5880.28,
Sentence Computation Manual-CCCA of 1984.

/s/
Kathleen Hawk Sawyer
Director

U.S. Department of Justice
Federal Bureau of Prisons

DIRECTIVE BEING CHANGED: 5880.28
CHANGE NOTICE NUMBER: CN-04
DATE: June 30, 1997

1. PURPOSE AND SCOPE. To provide instructions for
implementation of 18 U.S.C. § 3621(e)(2)(B) of the Violent Crime
Control and Law Enforcement Act of 1994 (P.L. 103-322).
2. SUMMARY OF CHANGES. This change notice implements 18 U.S.C.
§ 3621(e)(2)(B), period of custody, as it pertains to the
information and procedures necessary to effect a sentence
reduction for that provision.
3.

TABLE OF CHANGES
Remove
Table of Contents,
Chapter I

Insert
Table of Contents,
Chapter I
Pages 1 - 78A through
1 - 78I

4. ACTION File this Change Notice in front of PS 5880.28,
Sentence Computation Manual (CCCA of 1984).

\s\
Kathleen M. Hawk
Director

U.S. Department of Justice
Federal Bureau of Prisons

DIRECTIVE BEING CHANGED: 5880.28
CHANGE NOTICE NUMBER: CN-03
DATE: February 14, 1997

1. PURPOSE AND SCOPE. To update certain sections of the
Sentence Computation Manual-CCCA pertaining to the Sentencing
Reform Act of 1984 implementation procedures.
2.

DIRECTIVE RESCINDED
OM 069-96 (5880)

3.

Date of Offense for ("New Law")
Supervised Release/Probation Violators
(06/11/96)

SUMMARY OF CHANGES

a. Pages 1 - 8 through 9A. A new penalty provision ((c)(1))
has been added to 18 U.S.C. § 3559 by the VCCLEA.
b. Pages 1 - 11 through 11C. Implementation instructions for
new 18 U.S.C. § 3561(a)(3), which authorizes imposition of a
"split sentence" for a petty offense, are provided.
c. Pages 1 - 14 through 14A. Reference to a rescinded Program
Statement was removed and more definitions were added.
d. Pages 1 - 14B through 14C. Language was added to clarify
the date of offense determination criteria for an escapee.
e. Pages 1 - 14C through 16. Clarification language for
making date of offense determinations is added; the "official
detention" definition is reinforced and further explained.
f. Pages 1 - 16A through 16B. Instructions for determining 18
U.S.C. § 3585(b)(1) credit are expanded.
g. Pages 1 - 17 through 19.
vacated sentences is added.

Clarification language about
PS 5880.28

(CN-03) February 14, 1997
Page 2
h. Page 1 - 21 through 23. The title of the official document
to be used for making 18 U.S.C. § 3585(b)(2) determinations was
added and "Willis" and "Kayfez" determination instructions were
expanded.
i. Pages 1 - 23A through 25.
sentence is further explained.
Pages 1 - 26 through 27.

j.

Date of offense for a probation
Redundant information removed.

k. Pages 1 - 31 through 37A. Implementation instructions for
the court's authority to impose a federal sentence to be served
concurrently with, or consecutively to, an existing non-federal
sentence and a clarification about the differences between
sentences imposed at the same or different times is added.
l. Pages 41 through 44A. Instructions about the disallowance
of GCT outside the time limit are amended.
m. Page 50. A change is made to allow staff to officially
award GCT at any time within the 15 days following the
anniversary date or the last six weeks of a sentence as
authorized by statute rather than requiring the official act to
take place on the last possible day to "vest."
Page 52.

n.
50.

This change reiterates the amendment made to Page

o. Pages 61A through 61B.
has been added.

A guide to monitoring GCT awards

p. Pages 69 through 69A. Information about fines as applied
to supervised release violators is added.
q. Pages 1 - 73 through 74. Information is provided about the
court's authority to impose a term of supervised release to
follow a sentence for revocation of supervised release.
4.

TABLE OF CHANGES
Remove
Pages 1 - 8 and 1 - 9
Page 1 - 11
Pages 1 - 14 - 1 - 16A
(CN-02)
Pages 1 - 17 - 1 - 19
Pages 1 - 21 - 1 - 24D
(CN-02)

Insert
Pages 1 - 8 - 1 - 9A (CN-03)
Pages 1 - 11 - 1 - 11C
(CN-03)
Page 1 - 14 - 1 - 16A
(CN-03)
Pages 1 - 17 - 1 - 19
(CN-03)
Pages 1 - 21 - 1 - 24D
(CN-03)

PS 5880.28
(CN-03) February 14, 1997
Page 3
Remove
Pages 1 - 25 - 1 - 27
Pages 1 - 31 - 1 - 37
Pages 1 - 41 - 1 - 44
Page 1 - 50
Page 1 - 52
Page 1 - 69 (CN-02)
Pages 1 - 73 and
1 - 74 (CN-02)

Insert
Pages 1 - 25 - 1 - 27 (CN-03)
Pages 1 - 31 - 1 - 37
(CN-03)
Pages 1 - 41 - 1 - 44A
(CN-03)
Page 1 - 50 (CN-03)
Page 1 - 52 (CN-03)
Pages 1 - 61A and 1 - 61B
(CN-03)
Pages 1 - 69 and 1 - 69A
(CN-03)
Pages 1 - 73 - 1 - 74
(CN-03)

5.
ACTION. File this Change Notice in front of PS 5880.28, the
Sentence Computation Manual (CCCA of 1984).

\s\
Kathleen M. Hawk
Director

U.S. Department of Justice
Federal Bureau of Prisons

DIRECTIVE BEING CHANGED: 5880.28
CHANGE NOTICE NUMBER: CN-02
DATE: July 29, 1994

1. PURPOSE AND SCOPE. This Change Notice includes more
definitive and broader instructions for the implementation of the
Sentencing Reform Act of 1984 and the adoption of U.S. Courts of
Appeals decisions.
2.

3.

DIRECTIVES RESCINDED
O.M. 284-93

Computing Foreign Treaty Sentences
Established by the United States Parole
Commission (12/17/93)

O.M. 035-94

Prior Custody Credit for Ninth Circuit
Guideline Sentences (03/11/94)

SUMMARY OF CHANGES

a. Pages 1 - 3. The first paragraph was expanded to include
additional offenses that should be treated the same as a
conspiracy offense for date of offense purposes.
b. Pages 1 - 12 and 12A. The instructions for a "full day
served on the sentence" were expanded.
c. Pages 1 - 14 through 14I. A definition for "Date of
Offense" and implementing instructions were added.
d. Pages 1 - 15 through 16A: The "Official Detention"
definition was broadened to provide more information for defining
"Official Detention."
e. Pages 1 - 20 through 21. The instructions for awarding
presentence/prior custody time to concurrent "Old Law" and SRA
sentences were clarified.
f. Page 1 - 22. An additional reason for awarding state
presentence time credit was added.

P.S. 5880.28
CN-02, July 21, 1994
Page 2
g. Pages 1 - 22A through 23. A Seventh Circuit U.S. Court of
Appeals decision that requires the awarding of additional state
presentence time credit in specific circumstances was adopted for
nationwide application.
h. Pages 1 - 23A through 24. A Ninth Circuit Court of Appeals
decision that requires the award of time spent in a community
facility under certain circumstances was adopted for only those
prisoners sentenced in the Ninth Circuit.
i. Pages 1 - 24D. The effect of a civil contempt sentence in
relation to other sentences is discussed.
j. Pages 1 - 66. Instructions for the processing and handling
of the Probation 7A form (Conditions of Probation and Supervised
Release) were eliminated.
k. Pages 1 - 67. Clarifying language as to the treatment of a
special assessment or an order of restitution in relation to a
fine was added.
Pages 1 - 68.

l.

Language was added about processing fines.

m. Pages 1 - 70 and 71. Information was added to provide
instructions for supervised release (SR) terms in multiple count
or sentence situations and the treatment of the SR term in a
combination of "Old Law" and SRA sentences. A reference to the
instructions for an "Old Law" SR term was also added.
n. Pages 1 - 74. The amendment to this page adds a statement
about the treatment of prior custody time, that was not awarded
on the originally imposed sentence, in relation to an SR
revocation term.
o. Pages 1 - 75. A SENTRY code is established for a
"Supervised Release Violator."
p. Pages 1 - 90. Revised instructions for the award of jail
time credit to an SRA Anniversary Date was added.
q. Pages 1 - 92 through 94I. This section, pertaining to the
calculation of foreign treaty sentences, was amended to reflect
the adoption of a similar decision from three U.S. Courts of
Appeals.
4.

TABLE OF CHANGES
Remove

Insert

Table of Contents
Pages 1 - 3

Table of Contents
Page 1 - 3 (CN-2)

P.S. 5880.28
CN-02, July 21, 1994
Page 3
Remove
Pages 1 - 12
Pages 1 - 14

Pages 1 - 15
Pages 1 - 16
Pages 1 - 20.1 (CN-1)
and 1 - 20.2 (CN-1)
Pages 1 - 21
Pages 1 - 22.1 (CN-1) and
1 - 22.2 (CN-1)
Pages 1 - 23
Pages 1 - 24
Pages 1 - 66, 1 - 67, 1 - 68,
1 - 69, 1 - 70, 1 - 71,
1 - 72, 1 - 73, 1 - 74
and 1 - 75
Pages 1 - 90
Pages 1 - 92 (CN-1) and
1 - 93 (CN-1)
Pages 1 - 94.1 (CN-1),
1 - 94.2 (CN-1), 1 - 94.3
(CN-1), 1 - 94.4 (CN.1) and
1 - 94.5 (CN-1)
Foreign Release and
Supervision Tab
Pages 1 - 95 and 1 - 96

Insert
Pages 1 - 12 and 1 - 12A
(CN-2)
Pages 1 - 14, 1 - 14A,
1 - 14B, 1 - 14C,
1 - 14D, 1 - 14E,
1 - 14F, 1 - 14G,
1 - 14H and 1 - 14I
(CN-2)
1 - 15 and 1 - 15A (CN-2)
1 - 16 and 1 - 16A (CN-2)
Pages 1 - 20, 1 - 20A and
1 - 20B (CN-2)
Page 1 - 21 (CN-2)
Pages 1 - 22, 1 - 22A,
1 - 22B and 1 - 22C
(CN-2)
Pages 1 - 23 and 1 - 23A
(CN-2)
Pages 1 - 24, 1 - 24A,
1 - 24B, 1 - 24C and
1 - 24D (CN-2)
Pages 1 - 66, 1 - 67,
1 - 68, 1 - 69, 1 - 70,
1 - 71, 1 - 72, 1 - 73,
1 - 74 and 1 - 75 (CN-2)
Pages 1 - 90 (CN-2)
Pages 1 - 92 and 1 - 93
(CN-2)
Pages 1 - 94, 1 - 94A,
1 - 94B, 1 - 94C,
1 - 94D, 1 - 94E,
1 - 94F, 1 - 94G,
1 - 94H and 1 - 94I
(CN-2)
Pages 1 - 95 and 1 - 96
(CN-2)

5. ACTION. File this Change Notice in front of the Program
Statement which accompanies the Sentence Computation Manual (CCCA
of 1984).

\s\
Kathleen M. Hawk
Director

U.S. Department of Justice
Federal Bureau of Prisons

DIRECTIVE BEING CHANGED: 5880.28
CHANGE NOTICE NUMBER: CN-01
DATE: January 5, 1993

1. PURPOSE: To clarify the language in the Sentence Computation
Manual (SCM) (CCCA of 1984) pertaining to the application of
presentence/prior custody time credits to "old law" and
Sentencing Reform Act (SRA) terms; the order in which inoperative
and prior custody time are applied to a sentence; and computation
of a foreign treaty sentence.
2. SUMMARY OF CHANGES: This Change Notice clarifies the
application of presentence/prior custody time credits to
concurrent "old law" and Sentencing Reform Act terms. It also
specifies when non-federal time does not apply to a federal
sentence. Further, the order in which inoperative time and prior
custody time credit is applied to a sentence is restated to
reflect the proper order. The CN clarifies the application of
Good Conduct Time credits, under the provisions of 18 USC
§ 3624(b), as referred to in 18 USC § 4205(c)(1),(2) and (3), for
foreign treaty sentences when the offense occurred on or after
November 1, 1987. These changes provide broader and more
definitive instructions for computing SRA sentences.
3. TABLE OF CHANGES:

Replace and insert the following pages:

Remove

Insert

P.S. 5880.28, Pages 1 - 20
and 1 - 22

P.S. 5880.28 (CN-1),
Pages 1 - 20.1, 1 -20.2,
1 - 22.1 and 22.2

P.S. 5880.28, Page 1 - 30

P.S. 5880.28 (CN-1),
Page 1 - 30

P.S. 5880.28, Pages 1 - 92
through 1 - 94

P.S. 5880.20, CN-1,
Pages 92 through 1 -94.5

4. ACTION: File this Change Notice in front of the Program
Statement which accompanies the SCM (CCCA of 1984).
/s/
Kathleen M. Hawk
Director

U.S. Department of Justice
Federal Bureau of Prisons

OPI:
NUMBER:
DATE:
SUBJECT:

Program
Statement

CPD
5880.28
CN-06, 7/19/99
Sentence Computation
Manual (CCA of 1984)

1. PURPOSE AND SCOPE. This Program Statement transmits the
"Sentence Computation Manual" which establishes the policies and
procedures for the computation of sentences imposed for
violations of the United States Code under the statutes of the
Comprehensive Crime Control Act of 1984 (CCCA).
On October 12, 1984, President Reagan signed the Comprehensive
Crime Control Act of 1984 (CCCA) into law. Two major components
of this law, the Sentencing Reform Act of 1984 (SRA) and the
Insanity Reform Act of 1984, completely restructured the
sentencing guidelines and policies of the United States Courts.
After the effective date of the SRA on November 1, 1987, a number
of United States Court decisions found all or parts of the SRA
unconstitutional. As a result, the SRA was implemented
nationally in various ways.
On January 18, 1989, in Mistretta v. U.S., the Supreme Court
considered the constitutionality of the sentencing guidelines and
ruled that the guidelines were constitutional. This Manual
provides instructions for computing sentences imposed under the
CCCA both before and after the Mistretta decision.
DIRECTIVES AFFECTED

2.

a.

Directives Rescinded.

None.

b.

Directives Referenced.

None.

PS 5880.28
7/19/99
Page 2
3.

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4094
b. American Correctional Association 2nd Edition Standards for
Administration of Correctional Agencies: 2-CO-1E-05
c. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-1E-03
d. American Correctional Association 3rd Edition Standards for
Adult Boot Camp Programs: 1-ABC-1E-09
4. MCC/MDC/FDC/FTC PROCEDURES. Procedures in this Program
Statement apply to Metropolitan Correctional Centers,
Metropolitan Detention Centers, Federal Detention Centers and
Federal Transportation Centers.
5. DISTRIBUTION. At a minimum, a copy of this Manual will be
placed with the Regional Inmate Systems Manager, each Community
Corrections Manager, the Inmate Systems Manager and all other
staff having responsibility for sentence computation.

/s/
Kathleen Hawk Sawyer
Director

PS 5880.28
CN-7 9/20/99
Table of Contents, Page 1
1.

CHAPTER I--SENTENCING REFORM ACT OF 1984
INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . 1-1

2.

COMMITMENT TO THE CUSTODY OF THE BUREAU OF PRISONS

3.

COMPUTATION OF SENTENCE . . . . . . . . . . . . . . . . . 1-5

*

. . . 1-4

a.

Classification of Offenders and Terms of
Imprisonment . . . . . . . . . . . . . . . . . . . . 1-8

b.

Commencement (Beginning Date) of Sentence

c.

Prior Custody Time Credit

. . . .

1-12

. . . . . . . . . . . .

1-14

d.

Inoperative Time . . . . . . . . . . . . . . . . .

1-28

e.

Multiple Sentences of Imprisonment . . . . . . . .

1-31

e-1 Implementation of Firearm Penalty, 18-924(c)(1). .

1-37a

f.

Release Authority and Release on Other Than a
Weekend or Holiday . . . . . . . . . . . . . . . .

1-38

g.

Good Conduct Time

. . . . . . . . . . . . . . . .

1-40

h.

Six Month/Ten Percent Period . . . . . . . . . . .

1-62

i.

Supervised Release . . . . . . . . . . . . . . . .

1-65

j.

One Count Detention and Community Confinement/Home
Detention Sentence . . . . . . . . . . . . . . . .

1-76

Implementation of the amendment to 18 U.S.C.
§ 3621 of the Violent Crime Control and Law
Enforcement Act of 1994 (P.L. 103-322) . . . . . .

1-78A

k.

4.

COMPUTATION OF STUDY

. . . . . . . . . . . . . . . . .

1-79

5.

PRE- AND POST-MISTRETTA SRA SENTENCE COMPUTATION
INSTRUCTIONS . . . . . . . . . . . . . . . . . . . . .

1-82

a.

Pre-Mistretta Period . . . . . . . . . . . . . . .

1-83

b.

Post-Mistretta Period

1-89

6.

COMPUTATION OF FOREIGN TREATY SENTENCE

. . . . . . . .

1-91

Sentence Computation . . . . . . . . . . . . . . .

1-92

PROBATION CUSTODY . . . . . . . . . . . . . . . . . . .

1-97

a.
7.

. . . . . . . . . . . . . .

*

P.S. 5880.28
February 21, 1992
Page 1 - 1
CHAPTER I--SENTENCING REFORM ACT OF 1984
1.

INTRODUCTION

The Sentencing Reform Act of 1984 (SRA) (Public Law 98-473,
Chapter II of the Comprehensive Crime Control Act of 1984 (CCCA))
was enacted into law when then President Reagan signed the CCCA
on October 12, 1984. The SRA was to become effective on November
1, 1986. As a result, however, of the Sentencing Reform
Amendments Act of 1985 (Public Law 99-217, enacted on December
26, 1985), the effective date of the SRA was extended to November
1, 1987.
Since passage of the Sentencing Reform Amendments Act of
1985, the following acts have modified, amended, corrected or
added to the SRA; the Anti-Drug Abuse Act of 1986 (Public Law 99570, enacted on October 27, 1986); the Coast Guard Authorization
Act of 1986 (Public Law 99-640 enacted on November 10, 1986); the
Criminal Law and Procedure Technical Amendments Act of 1986
(Public Law 99-646, enacted on November 10, 1986); the Sentencing
Act of 1987 (Public Law 100-182, enacted on December 7, 1987);
the Criminal Fine Improvements Act of 1987 (Public Law 100-185,
enacted on December 11, 1987); the Anti-Drug Abuse Act of 1988
(Public Law 100-690, enacted on November 18, 1988); and the Crime
Control Act of 1990 (Public Law 101-647, enacted on November 29,
1990).

P.S. 5880.28
February 21, 1992
Page 1 - 2
After the effective date of the SRA on November 1, 1987, a
number of United States District and Appellate Court decisions
found all or some parts of the SRA to be unconstitutional. As a
result of those court decisions, the SRA was implemented
nationwide in various ways. Because of the numerous different,
and sometimes conflicting, court decisions, the Supreme Court
considered the constitutionality of the sentencing guidelines in
late 1988 and early 1989.
On January 18, 1989, in Mistretta v.
U.S., 109 S.Ct. 647, 488 U.S. 361, the Supreme Court ruled that
the guidelines are constitutional.
For offenses that were committed on or after November 1,
1987 but prior to January 18, 1989, special instructions were
issued by the Bureau of Prisons (BOP) for computation of those
sentences affected by court decisions that found the SRA to be
unconstitutional in some way.
Those instructions have been consolidated and are more fully
explained in Chapter I, Part 5.
For an offense that occurred on or after November 1, 1987,
that resulted in a sentence not affected by a court decision, an
SRA sentence is implemented in accordance with the instructions
contained in Chapter I, Part 3.

P.S. 5880.28
Page 1 - 3
CN-02, July 29 1994
*

An offense that began prior to, but not completed until on
or after November 1, 1987, is subject to the SRA. (See Statement
By President Ronald Reagan Upon Signing S. 1822 (Public Law 100182, 101 Stat. 2135-2136, dated December 14, 1987).) The BOP
treats conspiracy and escape offenses and absconding from
bail/bond/Own Recognizance or an order to appear in court in the
same manner. Additionally, the last act of misconduct in a
single "specification" or "violation" that causes a term of
supervised release or probation to be revoked shall also be
treated in the same manner. (See para. 3.c. for definition of
date of offense.)
*
A sentence imposed for an offense that occurred prior to
November 1, 1987 ("old law" sentence) cannot be aggregated with a
sentence imposed for an offense that occurred on or after
November 1, 1987 (SRA or "new law" sentence).
If a multi-count indictment contains an offense(s) that was
completed before November 1, 1987, and an offense(s) that was
completed on or after November 1, 1987, then those pre and post
SRA counts shall be treated separately (not aggregated) and the
sentences shall be computed in accordance with the sentencing
laws in affect at the time of the completion of those offenses.
If one or more of the counts in the indictment is consecutive,
then the consecutive count shall be placed as a detainer until
release from the preceding sentence occurs.

P.S. 5880.28
February 21, 1992
Page 1 - 4
2.

COMMITMENT TO THE CUSTODY OF THE BUREAU OF PRISONS

Under 18 USC § 3621, the BOP is required to provide the
custody and to determine the place of imprisonment for all
sentenced federal prisoners. (See the Program Statement on
Security Designation and Custody Classification.)
Subsection (a) of Section 3621 states in part, "A person who
has been sentenced to a term of imprisonment . . . shall be
committed to the custody of the Bureau of Prisons until the
expiration of the term imposed, or until earlier released for
satisfactory behavior pursuant to the provisions of section
3624."
Subsection (b) of Section 3621 states in part, "The Bureau
of Prisons shall designate the place of the prisoner's
imprisonment."

P.S. 5880.28
February 21, 1992
Page 1 - 5
3.

COMPUTATION OF SENTENCE

For an offense that occurred on or after November 1, 1987,
that resulted in a sentence not affected by a court decision, an
SRA sentence shall be implemented in accordance with the
instructions contained in this part.
An offense that began prior to, but not completed until on
or after November 1, 1987, is subject to the SRA. (See Statement
By President Ronald Reagan Upon Signing S. 1822 (Public Law 100182, 101 Stat. 2135-2136, dated December 14, 1987).) The BOP
treats a conspiracy offense in the same manner.
A sentence imposed for an offense that occurred prior to
November 1, 1987 ("old law" sentence) shall not be aggregated
with a sentence imposed for an offense that occurred on or after
November 1, 1987 (SRA or "new law" sentence).
If a multi-count indictment contains an offense(s) that was
completed before November 1, 1987, and an offense (s) that was
completed on or after November 1, 1987, then those pre- and postSRA counts shall be treated separately (not aggregated) and the
sentences shall be computed in accordance with the sentencing
laws in affect at the time of the completion of those offenses.
If one or more of the counts in the indictment is consecutive,
then the consecutive count

P.S. 5880.28
February 21, 1992
Page 1 - 6
shall be placed as a detainer until release from the preceding
sentence occurs.
There are several different documents that may be reviewed
to determine the date of the offense and they are the federal
judgment and commitment (J&C), the indictment and the Presentence
Investigation (PSI) report. If none of the documents contain the
date of the offense, or if there is a conflict among the
documents about the date of the offense, or if the inmate
challenges the date of offense (See U.S. v. Bloom, 945 F.2d 14
(2d Cir., 1991)) as determined by ISM staff, then, in accordance
with the procedures set forth in the Inmate Systems Management
Manual, the court shall be contacted to ascertain the correct
offense date. These procedures apply to any situation where it
is necessary to obtain a correct date of offense for sentence
monitoring purposes.
The Sentence Procedure Code (SPC) and narrative for a
sentence imposed under the SRA is:
SPC =

0080

3559 SRA Sentence

A number of sections are activated when a sentence under the
SRA is imposed and those sections are discussed in this manual.

P.S. 5880.28
February 21, 1992
Page 1 - 7
Any Judgment and Commitment or other court order that
requires a sentence to be computed in a manner not consistent
with the instructions contained in this manual shall be referred
to the appropriate Regional Inmate Systems Administrator.

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 8
a. Classification of Offenders and Terms of
Imprisonment. The SRA contains two sections that pertain to the
classification of offenses and the terms of imprisonment that can
be imposed depending upon the offense classification. Those two
sections are 18 U.S.C. § 3559 and 18 U.S.C. § 3581 and they are
presently in conflict in a number of letter grade
classifications. While this conflict presents no special offense
classification or computation problem, the differences between
the two sections need to be pointed out.
*

18 U.S.C. § 3559 states,
(a) Classification.-- An offense that is
not specifically classified by a letter grade
in the section defining it, is classified if
the maximum term of imprisonment authorized
is-(l) life imprisonment, or if the maximum
penalty is death, as a Class A felony;
(2) twenty-five years or more, as a
Class B felony;
(3) less than twenty-five years but ten
or more years, as a Class C felony;
(4) less than ten years but five or more
years, as a Class D felony;
(5) less than five years but more than
one year, as a Class E felony;
(6) one year or less but more than six
months, as a Class A misdemeanor;
(7) six months or less but more than
thirty days, as a Class B misdemeanor;
(8) thirty days or less but more than
five days, as a Class C misdemeanor; or

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 9
(9) five days or less, or if no
imprisonment is authorized, as an infraction.
18 U.S.C. § 3559(c)(1) states further,
(1) MANDATORY LIFE IMPRISONMENT.-Notwithstanding any other provision of law, a
person who is convicted in a court of the
United States of a serious violent felony
shall be sentenced to life imprisonment if-(A) the person has been
convicted (and those convictions
have become final) on separate
prior occasions in a court of the
United States or of a State of-(i) 2 or more serious
violent felonies; or
(ii) one or more serious
violent felonies and one or more
serious drug offenses; and
(B) each serious violent
felony or serious drug offense used
as a basis for sentencing under
this subsection, other than the
first, was committed after the
defendant's conviction of the
preceding serious violent felony or
serious drug offense.
18 U.S.C. § 3581 establishes the classes of
offenses and the authorized terms of imprisonment for each.
Section 3581 states,
(a) In general.-- A defendant who has
been found guilty of an offense may be
sentenced to a term of imprisonment.
(b) Authorized terms.-- The authorized
terms of imprisonment are--

(l) for a class A felony, the
duration of the defendant's life or any
period of time;

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 9A
(2) for a Class B felony, not more
than twenty-five years;
(3) for a Class C felony, not more
than twelve years;
(4) for a Class D felony, not more
than six years;
(5) for a Class E felony, not more
than three years;
(6) for a Class A misdemeanor, not
more than one year;
(7) for a Class B misdemeanor, not
more than six months;
(8) for a Class C misdemeanor, not
more than thirty days; and
(9) for an infraction, not more
than five days.

*

P.S. 5880.28
February 21, 1992
Page 1 - 10
The following comparison chart points up the
penalty differences between Sections 3559 and 3581:
3559

3581

(1) Class A felony, life or
death.

(1) Class A felony, life
or any period of time.

(2) Class B felony, 25 years
or more.

(2) Class B felony, not
more than 25 years.

(3) Class C felony, less than
25 years but 10 or more years.

(3) Class C felony, not
more than 12 years.

(4) Class D felony, less than
10 years but 5 or more years.

(4) Class D felony, not
more than 6 years.

(5) Class E felony, less than
5 years but more than 1 year.

(5) Class E felony, not
more than 3 years.

(6) Class A misdemeanor, 1 year
or less but more than 6
months.

(6) Class A misdemeanor,
not more than 1 year.

(7) Class B misdemeanor, 6 months
or less but more than 30 days.

(7) Class B misdemeanor,
not more than 6 months.

(8) Class C misdemeanor, 30 days
or less but more than 5 days.

(8) Class C misdemeanor,
not more than 30 days.

(9) Infraction, 5 days or less
if no imprisonment
authorized.

(9) Infraction, not more
than 5 days.

As of the publication date of this manual, all
sentence classifications continue to be determined by 18 USC §
3559 since those offenses that result from laws enacted since
November 1, 1987, the effective date of the SRA, do not include a
letter grade that identifies the offense classification under 18
USC § 3581. Penalties for the violation of laws enacted since
the effective date of the SRA

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 11
are still being included in the same manner as the pre-SRA and;
therefore, must be classified under the provisions of 18 U.S.C. §
3559.
If offenses begin to include a letter grade classification
sometime in the future, then a Sentence Procedure Code for 18
U.S.C. § 3581 will be established at that time.
*
The court may, in addition to a term of imprisonment for a
petty offense, include a period of probation as authorized under
18 U.S.C. § 3561(a)(3) which states in part,
(a) In general.--A defendant who has been
found guilty of an offense may be sentenced
to a term of probation unless--. . .
(3) the defendant is sentenced at the
same time to a term of imprisonment for the
same or a different offense that is not a
petty offense.
(Note: A term of supervised release may not be imposed for a
petty offense (18 U.S.C. § 3583(b)(3).)
A petty offense is defined under 18 U.S.C. § 19 and states,
As defined in this title, the term
"petty offense" means a Class B misdemeanor,
a Class C misdemeanor, or an infraction, for
which the maximum fine is no greater than the
amount set forth for such an offense in
section 3571(b)(6) or (7) in the case of an
individual or section 3571(c)(6) or (7) in
the case of an organization.
The imprisonment terms that may be imposed for a petty
offense under 18 U.S.C. § 3559(a) states in part,
(7) six months or less but more than
thirty days, as a Class B misdemeanor,

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 11A
(8) thirty days or less but more than
five days, as a Class C misdemeanor, or
(9) five days or less, or if no
imprisonment is authorized, as an infraction.
18 U.S.C. § 3561 further reads in part,
(b) Authorized terms.--The authorized
terms of probation are--. . .
(2) for a misdemeanor, not more
than five years; and
(3) for an infraction, not more
than one year.
Based on the definition of a petty offense in 18 U.S.C. §
19, the maximum term of imprisonment that may be imposed under 18
U.S.C. § 3559(a), subsections (7), (8) and (9), is six months and
the maximum period of probation that may be imposed under 18
U.S.C. § 3561(b), subsections (2) and (3), is five years.
Any term of imprisonment imposed for a petty offense shall
be treated in the same manner as any other sentence imposed under
the SRA and shall be entered into SENTRY under the SPC of 0080
3559 SRA Sentence. The period of probation imposed shall be
entered into the SENTRY field provided for that purpose. The
period of probation is, of course, under the jurisdiction of the
sentencing court and the supervising U.S. Probation Office. The
prisoner shall be referred to the supervising U.S. Probation
Office for any questions about the manner in which the term of
probation is to be served or implemented. A sentence imposed for
probation revocation under 18 U.S.C. § 3565(a) states in part
that the court may--

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 11B
(2) revoke the sentence of probation and
impose any other sentence that was available
under subchapter A at the time of initial
sentencing.
(Note: Subchapter A, of Chapter 227--Sentences, provides
the General Provisions for the imposition of sentences under the
SRA.)
Any term of imprisonment imposed for a petty offense as the
result of probation revocation shall be treated in the same
manner as any other sentence imposed for probation revocation
under the SRA and shall be entered into SENTRY under the SPC of
0080 3559 SRA Sentence. The probation revocation sentence shall
be computed as beginning on the date that the probation is
revoked, provided the prisoner is in exclusive federal custody
based on the probation violator warrant. If there is one or more
sentences in operation at the time the probation revocation
sentence is imposed, then the provisions of 18 U.S.C. § 3584
(Multiple sentences of imprisonment) shall apply.
Any prior custody time awarded to, or time spent serving the
originally imposed imprisonment term for the petty offense, shall
not be carried over to the probation revocation sentence. If the
court, however, imposes a probation revocation sentence that,
when added to the original term of imprisonment, exceeds the
maximum for the offense, then ISM Staff, following the procedures
set forth in the Inmate Systems Management Manual, shall notify
the appropriate U.S. Attorney of the apparent excessive sentence
and request assistance in resolving the matter.
*

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 11C
Each judgment and commitment must be carefully monitored to
assure that a sentence imposed under 18 U.S.C. §§ 3559 or 3581 is
within the time range of the violated statute. Any discrepancy
as to the length of the imposed sentence should be referred to
the U.S. Attorney as outlined in the Inmate Systems Management
Manual.
The sentence of imprisonment is added to the commencement
(beginning) date of sentence to arrive at a full term date of
sentence. The full term date can be affected by prior custody
time credit and inoperative time as well as the imposition of
concurrent or consecutive terms, all of which are covered in this
Manual.

P.S. 5880.28
Page 1 - 12
CN-02, July 29 1994
b. Commencement (Beginning Date) of Sentence. 18
U.S.C. § 3585(a) establishes the rule for commencement of
sentence and states, "(a) Commencement of sentence.-- A sentence
to a term of imprisonment commences on the date the defendant is
received in custody awaiting transportation to, or arrives
voluntarily to commence service at, the official detention
facility at which the sentence is to be served." If the prisoner
is serving no other federal sentence at the time the sentence is
imposed, and is in exclusive federal custody (not under the
jurisdiction of a federal writ of habeas corpus ad prosequendum)
at the time of sentencing on the basis of the conviction for
which the sentence is imposed, the sentence commences on the date
of imposition, even if a state sentence is running along
concurrently. If the prisoner is, however, serving another
federal sentence at the time a new sentence is imposed, then 18
U.S.C. § 3584 (Multiple sentences of imprisonment) must be
followed as discussed in paragraph e. of this chapter.
*
The Bureau of Prisons calculates any part of a day in
custody serving sentence as a full day served on the sentence
(See Chapter I, paragraph 3.d., third subparagraph) and any part
of a day in official detention as a full day for prior custody
time credit purposes (See Chapter I, paragraph 3.c.(1)). In
those cases, however, when the court imposes a sentence for a
term of hours, the exact number of hours imposed must be served,
regardless of whether the sentence is for more or less than 24

P.S. 5880.28
Page 1 - 12A
CN-02, July 29 1994
hours and regardless of whether the number of hours imposed
crosses one or more midnights. For example, if a sentence of six
hours is imposed and that sentence commences at 11:00 PM, then
the sentence would not terminate until 5:00 AM the next day.
A sentence that is imposed in the form of hours
commences at the time it is imposed, provided the person is in
exclusive federal custody. If another U.S. Code or D.C. Code
sentence is in operation, then 18 U.S.C. § 3584 (See Chapter I,
paragraph e.) would, of course, apply. If the person is ordered
to voluntarily surrender, then the sentence would not commence
until that person arrived at the designated facility to serve the
sentence (See Chapter I, paragraph 3.b., third subparagraph).
*
If the prisoner is released from physical custody
pending appeal on the same day that the sentence is imposed, and
no other sentence is involved, then the sentence shall be stayed
(shall not begin to run) until the prisoner enters custody for
service of that sentence. (See Rule 38 of the Federal Rules of
Criminal Procedure.) If the prisoner is released pending appeal
subsequent to the day of sentencing, then the sentence shall
begin to run on the date of sentencing and shall become
inoperative the day after the prisoner is physically released.

P.S. 5880.28
February 21, 1992
Page 1 - 13
If the court authorizes a prisoner to voluntarily surrender,
as described in the Program Statement on Unescorted Trips and
Voluntary Surrenders, to the detention facility at which the
sentence is to be served, then the sentence does not commence
until the prisoner arrives at the designated facility. If the
prisoner is retained in federal custody after sentencing for any
days prior to departure for voluntary surrender to the designated
facility, then that time, including the date of sentencing, shall
be treated as presentence time credit.
A prisoner who is in non-federal custody at the time of
sentencing may begin service of the federal sentence prior to
arriving at the designated federal facility if the non-federal
facility is designated in accordance with the Program Statement
on Designation of State Institution for Service of Federal
Sentence and 18 USC § 3621 (Imprisonment of a convicted person).
This type of designation is ordinarily made only upon the
recommendation of the sentencing court.
In no case can a federal sentence of imprisonment commence
earlier than the date on which it is imposed.

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 14

*

c. Prior Custody Time Credit. The SRA includes a new
statutory provision, 18 U.S.C. § 3585(b), that pertains to
"credit for prior custody" and is controlling for making time
credit determinations for sentences imposed under the SRA. Title
18 U.S.C. § 3568, repealed effective November 1, 1987, as
implemented by the "Old Law" Sentence Computation Manual, remains
the controlling statute for all sentences imposed for offenses
that occurred on or after September 20, 1966 up to November 1,
1987.
*
Statutory Authority: Prior custody time credit is
controlled by 18 U.S.C. § 3585(b), and states, "A defendant shall
be given credit toward the service of a term of imprisonment for
any time he has spent in official detention prior to the date the
sentence commences-(1) as a result of the offense for which
the sentence was imposed; or
(2) as a result of any other charge for
which the defendant was arrested after the
commission of the offense for which the
sentence was imposed;
that has not been credited against another sentence."
Definitions:

*

Raw EFT: The Raw EFT for both a federal and non-federal
sentence is determined by adding the total length of the sentence
to be served to the beginning date of the sentence resulting in a
full term date of sentence (Raw EFT) that does not include any
time credit, e.g., presentence or prior custody time or good
time. (Inoperative time that may affect either the state or
federal Raw EFT shall be referred to the RISA for assistance.)

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 14A
Qualified non-federal presentence time: Time spent in nonfederal presentence custody from the date of the federal offense,
that does not overlap any other authorized prior custody time
credits, to the date the first sentence begins to run, federal or
non-federal, is qualified non-federal presentence time.
Date of offense:
(1) The date of offense for a new conviction (as
shown on the judgement and commitment) is the date on which the
criminal act takes place, or the date on which the ongoing
*
criminal activity ends, as charged in a single count. In a
multiple count judgment and commitment, the earliest
date of offense for the multiple counts shall be controlling for
prior custody time credit determinations. Some examples follow:
(a) Bank robbery. The date of the bank
robbery is the date of offense regardless of when the identity of
the offender is discovered or when the arrest occurs.
(b) Bank fraud. Bank fraud may be a single
criminal event, such as a bank robbery, or it may be a continuing
type of offense that will span several days, months or years. In
a continuing offense that involves more than one episode of bank
fraud, as charged in one count, the date of offense is the date
on which the criminal activity ends for that count.
(c) Conspiracy. A conspiracy is a
continuing type of criminal activity that ends when the
conspiracy discontinues or when an individual who is
participating in a conspiracy terminates participation in the
conspiracy.

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 14B

*

(d) Escape. An escape is a continuing type
of criminal offense that continues until the escapee is
apprehended. The date of offense, therefore, for a person who
escapes from service of a sentence, is the date on which the
escapee is apprehended by federal agents for the escape or for
another federal offense. Since the sentence from which the
prisoner escaped resumes immediately upon federal apprehension,
regardless of the reason, there will be no official detention
time to award under 18 U.S.C. § 3585(b)(1). In the unlikely
event that a person avoids detection as an escapee after arrest
on another federal charge and is released from that charge
without being taken into federal custody as an escapee, then the
date of offense will not be the date on which that arrest
occurred.
If an escapee is arrested by a non-federal
agency, the date of offense for any subsequent charge of escape
will be the date on which the escapee is apprehended for the nonfederal offense, regardless of the date on which federal
authorities learn that the escapee was in non-federal custody,
provided the knowledge is acquired while the escapee is still in
non-federal custody. Verification that federal authorities had *
knowledge that the escapee was in non-federal custody can be
substantiated if a U.S. Marshal filed a detainer or if the U.S.
Marshal takes custody of the person immediately upon release from
the non-federal agency.

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 14C
Credit for time spent in non-federal official
detention, for which the non-federal agency gave no time credit
(18 U.S.C. § 3585(b)(2)) after the date of offense for the
escape, shall be given only on the sentence imposed for the
escape. Any escape sentence that results will be ordered to run
consecutively to the sentence from which the escape occurred
(§5G1.3(a), U.S. Sentencing Commission Guidelines Manual). If no
federal sentence results from the escape, then any time credit
that the state failed to award on its sentence shall not be *
awarded towards the original federal sentence from which the
*
inmate escaped since the non-awarded state time would have
occurred after the date that the federal sentence commenced. The
federal sentence from which the escape occurs shall remain
inoperative until the prisoner is returned to exclusive federal
custody, unless the Regional Director designates the state
institution as the place to continue service of the federal
sentence.

*

A person who escapes from a sentence imposed
prior to November 1, 1987 (an "Old Law" sentence) and who is
apprehended on or after November 1, 1987, will be sentenced (if
convicted for escape) under the SRA since the date of offense,
for this continuing type of offense, will have occurred on or
after November 1, 1987.
(2) The date of offense for a prisoner whose
supervised release or probation has been revoked shall be the
date of the offense which led to the original sentence. Inmates
shall be given prior custody time credits for time spent in

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 14D
official detention regardless of whether such detention predated
the conduct that led to the revocation. Any time spent in
official detention prior to the beginning date of the original
sentence that was not awarded to the original sentence or any
other sentence shall be given to the revocation term. If a
prisoner is released late ("past due") because of staff error, a
court order or executive clemency and is later returned as a
supervised release or probation violator, the late release time
shall be awarded on the supervised release or probation violator
term.
(3) The date of offense for a person who commits
the offense of Failure to Appear (also termed Bail Jumping), as a
result of absconding, and who is arrested by a federal agency,
will be the date on which the absconder is apprehended,
regardless of whether the apprehension was for absconding or for
another federal offense. (In the unlikely event that a person
avoids detection as an absconder after arrest on another federal
charge and is released from that charge without being taken into
federal custody as an absconder, then the date of offense will
not be the date on which the arrest occurred.)
If a Failure to Appear absconder is arrested by a nonfederal agency, the date of offense will be the date on which the
absconder is apprehended for the non-federal offense, regardless
of the date on which federal authorities learn that the absconder
was in non-federal custody, provided the knowledge is gained
while the absconder is still in non-federal custody.

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 14E
Verification that federal authorities had knowledge that the
absconder was in non-federal custody can be substantiated if a
U.S. Marshal filed a detainer or if the U.S. Marshal takes
custody of the person immediately upon release from the nonfederal agency.
If the person is subsequently convicted and sentenced
for Failure to Appear, then the date of apprehension as an
absconder will be the date of offense for the sentence imposed as
a result of the Failure to Appear offense. Any time spent in
non-federal official detention for which the non-federal agency
gave no time credit after the date of the offense (18 U.S.C. §
3585(b)(2)) shall be given on the Failure to Appear sentence.
Any time spent in federal official detention after the date of
offense shall, of course, be given under the provisions of 18
U.S.C. § 3585(b)(1).
*
The absconder date of offense has a special
significance for a person admitted to bail prior to November 1,
1987 or for the person who failed to appear in court on a certain
date prior to November 1, 1987. In those situations, if the
absconder's date of offense, i.e., the date of offense for the
Failure to Appear offense, is prior to November 1, 1987, then
"Old Law" sentencing provisions will apply but if the absconder's
date of offense is on or after November 1, 1987, then SRA
sentencing provisions shall apply. This position is based on the
rationale that a Failure to Appear offense is a continuing type
of crime that, once begun, does not terminate or end until the

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 14F

*

person (absconder) is apprehended. This offense, therefore, is
treated in the same manner as a conspiracy offense.
Official detention. "Official detention" is defined,
for purposes of this policy, as time spent under a federal
detention order. This also includes time spent under a detention
order when the court has recommended placement in a less secure
environment or in a community based program as a condition of
*presentence detention. In addition, on occasion it is necessary
for the court to order placement in a less secure environment or
in a community based program (including D.C. Department of
Corrections' programs such as work release) because of
overcrowding in the local place of detention. A person under
these circumstances remains in "official detention", subject to
the discretion of the Attorney General and the U.S. Marshals'
*
Service with respect to the place of detention. Those defendants
placed in a program and/or residence as a condition of detention
are subject to removal and return to a more secure environment at
the discretion of the Attorney General and the U.S. Marshals'
Service, and further, remain subject to prosecution for escape
from detention for any unauthorized absence from the
program/residence. (If there is any question as to whether such
a defendant was in fact under the jurisdiction of the U.S.
Marshals' Service, i.e., in the custody of the Attorney General,
staff shall contact the appropriate U.S. Marshal for
verification.) Such a defendant is not eligible for any credits
while released from detention.

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 14G
In Reno v. Koray, 115 S.Ct 2021 (1995), the
U.S. Supreme Court held that time spent under restrictive
conditions of release (including time spent in a community
treatment center (CCC) or similar facility) was not official
detention entitling an inmate to prior custody time credit under
18 U.S.C. § 3585(b). The court found that the interaction of the
Bail Reform Act and 18 U.S.C. § 3585(b) supported the Bureau of
Prisons' interpretation that a defendant is either released (with
no credit for time under conditions of release) or detained (with
credit for time in official detention).
Koray has also overruled Brown v. Rison, 895 F.2d
895 (9th Cir. 1990). As a result, the awarding of presentence
time credit under 18 U.S.C. § 3568 for time spent under
restrictive conditions shall also be discontinued. Brown is the
Ninth Circuit case that required the Bureau of Prisons to give
time credit to a sentence for time spent in a CCC or similar
facility.
The Koray decision means, therefore, that time
spent in residence in a CCC or similar facility as a result of
the Pretrial Services Act of 1982 (18 U.S.C. § 3152-3154), or as
a result of a condition of bond or release on own recognizance
(18 U.S.C. § 3141-3143, former 3146), or as a condition of
parole, probation or supervised release, is not creditable to the
service of a subsequent sentence. In addition, a release
condition that is "highly restrictive," and that includes "house
arrest", "electronic monitoring" or "home confinement"; or such
as requiring the defendant to report daily to the U.S. Marshal,

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 14H
U.S. Probation Service, or other person; is not considered as
time in official detention. In short, under Koray, a defendant
is not entitled to any time credit off the subsequent sentence,
regardless of the severity or degree of restrictions, if such
release was a condition of bond or release on own recognizance,
or as a condition of parole, probation or supervised release.
Any sentence computed for the first time before
June 5, 1995, and that sentence reflects an award of prior
custody time credits for time spent in a CCC or similar facility
shall retain any credits applied, regardless of any sentence
recomputation (e.g., for an addition or loss of prior custody
time credits or modification of sentence, or as the result of a
vacated sentence, including a sentence that was imposed after a
retrial) that occurs on or after June 5, 1995.
Any sentence, computed for the first time on or
after June 5, 1995, which reflects an award of prior custody time
credits for time spent in a CCC or similar facility under
conditions of release, that was not the result of a court order,
shall be recomputed to void such credit.
If it is discovered during a sentence
recomputation on or after June 5, 1995, that time was spent in a
CCC or similar facility that should have been awarded as the
result of a sentence computation performed prior to June 5, 1995,
but was not awarded, such time shall not be given on the
recomputation unless the court had ordered that such credit be
given.

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 15
CCC or similar facility time that was awarded to a
sentence that was calculated for the first time prior to June 5,
1995 because the inmate was committed to the Bureau of Prisons in
error (e.g., premature release from non-federal custody or U.S.
Marshals' failure to return an inmate to the proper non-federal
jurisdiction after release on a writ) shall be canceled if the
subsequent recomputation occurs on or after June 5, 1995, unless
the court had ordered that such credit be given.
Any court order, regardless of when it was issued,
that awards prior custody time credits for time spent in a CCC or
similar facility, or for time spent under other forms of
restrictive conditions of release, for a sentence computed for
the first time on or after June 5, 1995, shall be referred to the
RISA. The RISA and the Regional Counsel shall contact the
Assistant U.S. Attorney who prosecuted the case and request that
a Motion for Reconsideration or an appeal be filed based on the
decision in Koray. The inmate shall retain the credit as long as
the court order remains in effect.
The USM-129 will on occasion show that a defendant
was in custody for one day. In such a case, staff may credit
that one day without further verification.
If an inmate states that he was in prior custody
for a day, or days, that was not shown on the USM-129, then staff
shall attempt to verify the inmate's claim with the arresting
agency even if the PSI substantiates the claim. These situations
usually arise when a defendant is issued a summons to appear
before the court in a criminal matter. After the hearing, if the

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 15A
defendant returns to the community without being placed on bail
or on "own personal recognizance," then that defendant is not
entitled to that day in court as a day in "official detention" on
a subsequent sentence even if required to report to the U.S.
Marshals' Service for processing (fingerprinting, photographing,
etc.). If the defendant is released on bail or on "own personal
recognizance" then that day is treated as a day in official
detention and shall be awarded as a day of prior custody time
credit.
*
Official detention does not include time spent in
the custody of the U.S. Immigration and Naturalization Service
(INS) under the provisions of 8 U.S.C. § 1252 pending a final
determination of deportability. An inmate being held by INS
pending a civil deportation determination is not being held in
"official detention" pending criminal charges. (See RamirezOsorio v. INS, 745 F.2d 937, rehearing denied 751 F.2d 383
(5thCir. 1984); Shoaee v. INS, 704 F.2d 1079 (9th Cir. 1983); and
Cabral-Avila v. INS, 589 F.2d 957 (9th Cir. 1978), cert. denied
440 U.S. 920, 99 S.Ct 1245, 59 L.Ed2d 472 (1979.)
A sentence imposed by a court for "Time Served," means
that all time spent in official detention (prior custody time),
as a result of the offense for which sentence was imposed, is
included in the "Time Served" sentence which the court imposed
and cannot be awarded to any other sentence.
Time spent serving a civil contempt sentence prior to
trial and/or sentencing does not constitute presentence time
credit toward the sentence that is eventually imposed.

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 16
Time spent serving a civil contempt sentence does not
constitute presentence time credit toward any criminal sentence
that has been interrupted by, or that is running along
concurrently with, or that is to be served consecutively to, the
criminal sentence.
Official detention does not include any time in a
release status even though the defendant is considered "in
custody" for purposes of pursuing a habeas corpus petition with
the court, as cited by the U.S. Supreme Court in Hensley v.
Municipal Court, 411 U.S. 345 (1973) (see also Cochran v. U.S.,
489 F.2d 691 (5th Cir. 1974); Villaume v. United States, 804 F.2d
498 (8th Cir. 1986) (per curiam), cert. denied, 481 U.S. 1022
(1987)).
(1) Any part of a day spent in official detention equals
one day for credit purposes. Prior custody time credit shall be
applied in the following manner for the following situations:
(a)

Credit related to 18 U.S.C § 3585(b)(1).

1 Credit will be given for time spent in official
detention as a direct result of the federal offense for which the
federal sentence was imposed (and not as a result of a writ from
another jurisdiction), provided it has not been credited against
another sentence. (See Example: 1)
*

Frequently, the date on which the person is
arrested for the charge on which the subsequent sentence is
imposed is earlier than the "date offense concluded" as shown on

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 16A
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

Fed
SRA Arrest

SRA Sent
Imposed

$
$
$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$
T
T
/)))))))))1

State
Writ

State
Sent Imposed

SRA
Rel Date
$
T
/))))))))))))-

Turned Over
on State
Detainer

In this example, the time spent in official
detention is the direct result of the federal
offense, and the state has merely borrowed
the prisoner on writ and imposed sentence.
All time spent in custody must be applied to
the federal computation, regardless of any
action taken by the state.
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

Example: 1
the judgment and commitment. There are a variety of reasons for
this anomaly. Some courts have used the date of the indictment,
others have used the date a conspiracy or fraud ends (even though
the person was arrested for participation prior to that date),and
on occasion the date was simply incorrect. If it can be verified
that a person was in official detention on the charge for which
the sentence was imposed prior to the "date offense concluded" as
shown on the judgment and commitment, then such time shall be
awarded regardless of the date of offense on the judgment and
commitment order.
Credit shall not be given off a Failure to
Appear sentence for time in official detention that occurred
prior to the sentence that led to the Failure to Appear sentence
because any such time would have occurred prior to the Failure to
Appear date of offense. Time spent in official detention after

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 17
arrest for Failure to Appear shall, of course, be given off the
Failure to Appear sentence.
*
2 Credit will not be given for any portion of
time spent serving another sentence regardless of whether the
sentence is federal, state, or foreign. The following exceptions
apply:
a Time spent serving another foreign or
state sentence that is vacated may be creditable as prior custody
time credit provided the sentence was not vacated merely for
resentencing. Any such time which is credited must be time spent
after the commission of the federal offense. If a vacated state
or foreign sentence results in a re-trial and subsequent
resentencing, any credit applied to that resentencing must be
removed from the federal sentence computation, provided the
inmate has not yet been released from that sentence.
b Time spent serving another federal,
foreign or state sentence that is vacated merely for resentencing
shall not have any effect on the SRA sentence computation until
such time as the inmate is resentenced. If the resentencing
results in a term which is less than the time the inmate has
already served on the vacated sentence, the excess time not now
credited to any other sentence shall be credited to the SRA term
provided it was time spent after the commission of the federal
offense.

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 18
*

3 If an SRA term is vacated solely for the
purposes of a resentencing, then the date the sentence begins
will be the same as the original computation. Any time spent in
the community as the result of an appeal bond shall be treated as
inoperative time.
If a vacated sentence results in a retrial and subsequent resentencing, the date the sentence will
begin is based on the final judgement, and any previous
creditable time shall be applied as prior custody time credits.
Any time spent in the community as the result of an appeal bond
shall not be credited (See Example: 2).
*
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

SRA Arrest
Fraud

SRA Sent
Imposed

Resentence
(resulting from re-trial)

$
$
$
$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$
$
T
Sentence
*
Vacated
. Sentence Begins

$

In this example, all time spent prior to the date the
new term began is credited as "prior custody credit".
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

Example: 2
4

Prior Custody Credits for consecutive sentences

imposed on separate indictments, which include "old law" and SRA
sentences, will be evaluated based on the merits relative to the
individual sentences and their corresponding statutory provisions
for credits.

Any credit towards satisfaction of the "old law
*"

sentence is explained in the "old law" Sentence Computation
Manual

(see Example: 3).

*

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 19
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&SRA

Arrest

Bond

SRA Sentence
Imposed (consecutive)

$
$
$$$$$$$$$$$ +)))))))))))),

"old law"
Arrest

T

$
$$$$$$$$$$$$$$
*
*
/)))))))))))-

$

$

Bond

"old law"
sentence
imposed
Period from SRA arrest to first bond release must be
credited on SRA sentence only. "Old law" presentence
custody will be applied to the "old law" comp. SRA
term begins on the date of release from the "old law"
sentence.
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&E
&x
&&
a&m&p&l&e&:&&&3&&&&&&&&&&&&&&&&&&&&&&

P.S. 5880.28
Page 1 - 20
CN-02, July 29 1994
*

5.
As stated in Chapter I, paragraph
1, page 1 - 3, second and third paragraphs, "old law" and SRA
sentences may not be aggregated. This non-aggregation of "old
law" and SRA sentences creates an undesirable presentence (18
U.S.C. § 3568) and prior custody (18 U.S.C. § 3585(b)) time
credit inequity between that group of prisoners who receive
concurrent aggregated "old law" or concurrent aggregated SRA
sentences and the group of prisoners who receive concurrent "old
law" and SRA sentences that cannot be aggregated.
For example, if a prisoner receives
two concurrent "old law" sentences or two concurrent SRA
sentences, those sentences would be aggregated and the
presentence or prior custody time would be combined and
subtracted from the single aggregate EFT dates (and PE date in
the case of an "old law" sentence aggregate). This practice
allows the prisoner to receive the full benefit for all time
spent in jail prior to sentencing. To the contrary, if a
prisoner receives concurrent "old law" and SRA sentences (which
cannot be aggregated), and, if the presentence or prior custody
time credits due each are subtracted from the individual
sentences, then, full credit for all time spent in jail will
result in a period of "dead time", i.e., a period of jail time
for which no benefit is received on the sentence that is
controlling for actual release from confinement purposes.

P.S. 5880.28
Page 1 - 20A
CN-02, July 29 1999
Stating this inequitable consequence another way, the noncombination of all jail time causes the credit for the jail time
for one of the sentences to be ineffectual because the sentence
that is controlling for release purposes will not receive the
benefit of the jail time from the other sentence.
As a result, in order to assure
that those prisoners who receive concurrent "old law" and SRA
sentences, regardless of the order in which they are to be
served, shall receive the same time credit benefit (presentence
and prior custody time) that other prisoners receive when
concurrent like sentences are aggregated, the rule is established
that presentence and prior custody time credits shall be combined
and subtracted from the EFT of each sentence (and the PE date in
the case of an "old law" sentence) to achieve the same result as
if they had been aggregated.
If a calculation of the first
sentence to commence, utilizing the jail time credit applicable
only to the first sentence, results in an SRD that is earlier
than the DCB of the second sentence, then the rule will not apply
since termination of the confinement portion of the first
sentence will have occurred prior to the commencement (DCB) of
the second sentence.
In the event that application of
the combined presentence or prior custody time credit of a
concurrent second sentence causes the SRD of the first sentence

P.S. 5880.28
Page 1 - 20B
CN-02, July 29 1994
to be earlier than the DCB of the second sentence, then the
combined jail time credit shall continue to be applied in full to
both sentences. Application of this rule is not intended to
create a computation complication that would nullify the effect
of the rule.
If the concurrent second sentence
has an EFT that is less and an SRD that is later (after
application of any jail time credit belonging to the second
sentence only) than the first sentence to commence (after
application of any jail time credit belonging to the first
sentence only), then the rule shall not apply and each sentence
shall remain the same as if the other sentence did not exist and
shall be treated as "standing alone."
*
6
Time spent in custody under a writ
of habeas corpus from non-federal custody will not in and of
itself be considered for the purpose of crediting presentence
time. The primary reason for "writ" custody is not the federal
charge. The federal court merely "borrows" the prisoner under
the provisions of the writ for secondary custody. (See Example:
4).

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 21
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

SRA
Offense
*
*
&

Fed
Writ

Sentenced
& Return
* to State

SRA Sentence Begins

*
*
*
*
/)))))0)2))))))2))))))))))))1
*
*

State
Offense

(CS)

$
$$$$$$$$$$$$$$$$$$$$$$$$$$$$
*

$

*

Unrelated
State Sentence

State Sentence Completed
Turned over to USMS

In the above example, the time spent on writ is not creditable as
the underlying basis for custody is the state offense and all
time is credited to the state offense.
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

Example: 4
(b)

Credit related to 18 U.S.C. §

3585(b)(2).
1

Prior Custody Credit will be given

for time spent in official detention as the result of any
federal, state or foreign arrest which is not related to, yet
*
occurred on or after the date of the federal offense (as
shown on the judgment and commitment) for which the SRA sentence
was

*

imposed; provided it has not been credited to another sentence.
The language in this Section eliminates any need for a federal
detainer to be on file or for bail to be set on the state or
foreign charges as a prerequisite for applying such prior custody
time credit toward the federal sentence.

Relevant prerequisites

are:
a

The non-related official

detention must have occurred on or after the date of the federal
offense for which the SRA sentence was imposed.

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 22
b

The non-related official

detention must not have been granted on another sentence.

If it

was applied on a state or foreign sentence, then credit is not
applicable to the SRA sentence.
*

2

Failure by the non-federal

government to grant official detention credit (or the credit
granted was of no benefit) on a non-federal sentence,

can be
*

determined if:
a

the non-federal charges were
dismissed.

b

non-federal probation was
granted.

*

c

the federal and non-federal

terms are concurrent and the Raw EFT of the non-federal term is
equal to or less than Raw EFT of the federal sentence.

Prior

custody credits shall be given for any time spent in non-federal
presentence custody that begins on or after the date of the
federal offense up to the date that the first sentence begins to
run, federal or non-federal.

These time credits are known as

Willis time credits (See Willis v. U.S., 449 F2d 923 (CA 5,
1971).

Credit shall not be given for any time spent in non-

federal presentence custody prior to the date of the SRA offense.
Further, if the release from the non-federal sentence occurs
prior to the commencement of the federal sentence, then any nonfederal presentence time awarded on the state sentence shall not
be applied to the federal sentence.

Any other existing prior

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 22A
custody time credits shall be deducted from the federal EFT after
application of the Willis time credits.

The following examples

are based on the Raw EFT of the non-federal sentence being equal
to or less than the Raw EFT of the federal sentence:
Example No. 5
Date of Federal Offense
= 03-12-1994
Date Arrested by State
= 03-25-1994
Date State Sentence Begins
= 04-15-1994
Date Concurrent Federal Sentence Begins = 05-10-1994
Time to award off the federal sentence is from
03-25-1994 through 04-14-1994 which equals 21 days.
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

State Arrest
03-25-94

DSB
04-15-94

Raw EFT 04-14-99

/))))))))))3)))))))))))))))))))))))))))))))))))))1

21 days
&

$
$
$$$$$$$$$$$$

03-12-94
Federal Offense Date

$
$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$

05-10-94
CC Federal Sentence Begins

$

05-09-99
Raw EFT

&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

Example No. 6
Date of Federal Offense
Date Arrested by State
Date Federal Sentence Begins
Date Concurrent State Sentence Begins

= 03-12-1994
= 03-25-1994
= 04-01-1994
= 04-15-1994

Time to award off the federal sentence is from
03-25-1994 through 03-31-1994 which equals 7 days.
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

State Arrest
03-25-94

DSB
04-15-94

Raw EFT 04-14-99

/))))))))))3)))))))))))))))))))))))))))))))))))))1

7 days
&

$
$
$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$

03-12-94
Federal
Offense Date

04-01-94
Federal Sentence Begins

&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

$

03-31-01
Raw EFT

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 22B
Example No. 7
Date Arrested by State
= 03-25-1994
Date of Federal Offense
= 03-31-1994
Date State Sentence Begins
= 04-15-1994
Date Concurrent Federal Sentence Begins = 05-10-1994
Time to award off the federal sentence is from
03-31-1994 through 04-14-1994 which equals 15 days.
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

State Arrest
03-25-94

DSB
04-15-94

Raw EFT 04-14-99

/))))))))))3)))))))))))))))))))))))))))))))))))))1

15 days
$
$
$$$$$$$$$

03-31-94
Federal Offense Date

$
$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$

05-10-94
CC Federal Sentence Begins

$

05-09-99
Raw EFT

&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

Example No. 8
Date Arrested by State
Date of Federal Offense
Date Federal Sentence Begins
Date Concurrent State Sentence Begins

= 03-25-1994
= 03-31-1994
= 04-01-1994
= 04-15-1994

Time to award off the federal sentence is from
03-31-1994 through 03-31-1994 which equals one day.
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

State Arrest
03-25-94

DSB
04-15-94

Raw EFT 04-14-99

/))))))))))3)))))))))))))))))))))))))))))))))))))1

1 day
$ $
$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$

03-31-94 04-01-94
Federal
Federal Sentence Begins
Offense Date

$

03-31-01
Raw EFT

&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

d

If the non-federal and federal

sentences are concurrent, the Raw EFT of the non-federal term is
greater than the Raw EFT of the federal term, and if the nonfederal Raw EFT, after application of qualified non-federal

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 22C
presentence time, is reduced to a date that is earlier than the
federal Raw EFT, then a Kayfez (See Kayfez v. Gasele, 993 F.2d
1288 (7th Cir. 1993) situation exists.

In such a situation, the

amount of qualified non-federal presentence time, i.e., the
amount of time in non-federal presentence time after the date of
the federal offense to the date that the non-federal or federal
sentence commenced, whichever is earlier, shall be applied to the
non-federal Raw EFT.

The federal Raw EFT shall then be reduced

to equal the reduced non-federal EFT.

Any other existing prior

custody time credits shall be deducted from the federal EFT after
application of the Kayfez time credits.

Following are some

examples that demonstrate the process:
Example No. 9
Non-Federal Raw EFT
Federal Raw EFT

= 09-18-1997
= 09-05-1997

Date of Federal Offense
= 03-12-1994
Date Arrested by Non-Federal Agency
= 03-25-1994
Date Non-federal Sentence Begins
= 04-15-1994
Date Concurrent Federal Sentence Begins = 05-10-1994
Qualified non-federal presentence time is from
03-25-1994 through 04-14-1994 which equals 21 days. The nonfederal Raw EFT shall be reduced by the 21 days to August 28,
1997 and the federal Raw EFT shall be reduced to that date
resulting in an award of 8 days of prior custody time credits.
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

State Arrest
03-25-94

DSB
04-15-94

Raw EFT 09-18-97

/))))))))3)))))))))))))))))))))))))))))))3))))))1

21 days
&

$
$
$$$$$$$$$$

03-12-94
Federal Offense Date

08-28-97
21 days
08-28-97
$ $ 8 days

$
$$$$$$$$$$$$$$$$$$$$$$$$$$$

05-10-94
09-05-97
CC Federal Sentence Begins
Raw EFT

&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 23
Example No. 10
Non-Federal Raw EFT
Federal Raw EFT

= 09-18-1997
= 09-15-1997

Date of Federal Offense
= 03-12-1994
Date Arrested by Non-Federal Agency
= 03-25-1994
Date Federal Sentence Begins
= 04-01-1994
Date Concurrent Non-Fed Sentence Begins = 04-15-1994
Qualified non-federal presentence time is from
03-25-1994 through 03-31-1994 which equals 7 days. The nonfederal Raw EFT shall be reduced by the 7 days to September 11,
1997 and the federal Raw EFT shall be reduced to that date
resulting in an award of 4 days of prior custody time credits.
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

State Arrest
03-25-94

DSB
04-15-94

Raw EFT
09-18-97

/))))))))))3))))))))))))))))))))))))))3))))1

09-11-97
7 days
&

09-11-97

$
$
$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$

03-12-94
04-01-94
Federal
Federal Sentence Begins
Offense Date

7 days

$ $

4 days

09-15-97
Raw EFT

&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

Example No. 11
Non-Federal Raw EFT
Federal Raw EFT

= 09-18-1997
= 09-15-1997

Date Arrested by Non-Federal Agency
= 03-25-1994
Date of Federal Offense
= 03-31-1994
Date Non-Federal Sentence Begins
= 04-15-1994
Date Concurrent Federal Sentence Begins = 05-10-1994
Date Arrested by Non-Federal Agency
= 03-251994
Date of Federal Offense
= 03-31-1994
Date Non-Federal Sentence Begins
= 04-15-1994
Date Concurrent Federal Sentence Begins = 05-10-1994
Qualified non-federal presentence time is from
03-31-1994 through 04-14-1994 which equals 15 days. The nonfederal Raw EFT shall be reduced by the 15 days to September 3,
1997 and the federal Raw EFT shall be reduced to that date
resulting in an award of 12 days of prior custody time credits.

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 23A
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

State Arrest
03-25-94

DSB
04-15-94

Raw EFT
09-18-97

/)))))))))))))3)))))))))))))))))))))))))))3))))))1

09-03-97
15 days
09-03-97
$
$ 12 days

15 days
$
$
$$$$$$$$

03-31-94
Federal
Offense Date

$
$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$

05-10-94
CC Federal Sentence Begins

09-15-97
Raw EFT

&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

Example No. 12
Non-Federal Raw EFT
Federal Raw EFT

= 09-18-1997
= 09-15-1997

Date Arrested by Non-Federal Agency
= 03-25-1994
Date of Federal Offense
= 03-31-1994
Date Federal Sentence Begins
= 04-01-1994
Date Concurrent Non-Fed Sentence Begins = 04-15-1994
Qualified non-federal presentence time is from
03-31-1994 through 03-31-1994 which equals 1 day. The nonfederal Raw EFT shall be reduced by the 1 day to September 17,
1997 and the federal Raw EFT shall remain the same since the
reduced non-federal EFT is still greater than the federal Raw EFT
resulting in no prior custody time credit off the federal
sentence.
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

State Arrest
03-25-94

DSB
04-15-94

Raw EFT
09-18-97

/)))))))))))))))))))3)))))))))))))))))))))))))31

09-17-97

1 day

1 day
$
& $$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$

03-31-94
Federal
Offense
Date

04-01-94
Federal Sentence Begins

$

09-15-97
Raw EFT

&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 24
e
The state sentence is vacated
with further prosecution deferred, thereby effectively vacating
the non-federal credit (See Example: 13).

&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

SRA
Offense
*
*
&

Fed
Writ

Consecutive SRA
Sentence Imposed

*
$
/))))))$,
*
*
*
/)))))))))0))))2)))))))3))))))))))))))))))1
*
*
*

State
Arrest

State
Sentence

Returned
to State

$
$$$$$$$$$$$$$$$
*
*

State Vacates Sentence
Turns over to USMS

While serving a state sentence, the state conviction is
vacated. All time spent in state custody is credited
to SRA term, which begins on the date received, in
accordance with 18 USC § 3585(a).
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

Example: 13

$

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 24A
f
Ordinarily, if a state
sentence is imposed, either before or after the time that the
federal sentence commences, it is presumed that the state has
awarded, or will award, presentence time off the state sentence
for time spent in state custody in connection with the state
offense and ISM staff need make no further inquiry about it
unless the inmate claims that no state credit was, or will be,
given. In such a case, ISM staff shall follow the instructions
in subparagraphs c.(2), (a) and (c).
*
(c) Credit related to a probation sentence
under 18 U.S.C. § 3563(b)(11) or (12).

*

1
Time accrued prior to the beginning
of the probation sentence shall not operate to reduce the time to
serve in a Community Corrections Center or in custody of the
Bureau of Prisons as a condition of probation.
2
Time spent in the intermittent
custody of the Bureau of Prisons or in a Community Corrections
Center as a condition of probation under subsection (11) or (12)
is not creditable as prior custody time credit on a subsequent
sentence received as a result of a revocation of the probation.
Time spent serving a term of probation is not official detention
as to a sentence of imprisonment.
3
Prior custody time accrued after
the date of offense for the original sentence (not awarded to any
other sentence) that led to the probation sentence and any prior
custody time accrued after arrest as an alleged probation
violator, shall be applied to the subsequent sentence of

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 24B
imprisonment imposed as a result of the probation revocation,
pursuant to the guidelines previously discussed in this policy.
The date of offense for the probation revocation term is the same
as the date of offense for the original sentence that led to the
probation sentence.
*
(d)

Credit previously awarded which must be

withdrawn later.
In the event periods of state (or
foreign) credit unrelated to the SRA offense are applied to an
SRA sentence, and the state (or foreign country) later convicts
and sentences the individual to a term of imprisonment, the
credit given by the state will be withdrawn from the federal
computation provided the time in question does not convert to
"Willis" or "Kayfez" type of time credit as previously discussed.
Should the state grant credit for time in federal custody, the
time will not be withdrawn (provided it is directly related to
the SRA Offense and not another federal charge)(see Example: 14).
Occasionally, while serving a criminal sentence, a
prisoner will receive a civil contempt sentence which shall
interrupt the service of that criminal sentence. Prior custody
time credit is not accrued toward any other sentence during
service of a civil contempt sentence even if the service of the
civil contempt sentence is before trial and/or sentence on the

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 24C

&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

SRA
Arrest

SRA Sentence
Imposed

Bond

$
$
$$$$$$$$$$$ +)))))))))))))),

State
Arrest

$
$$$$$$$$$$$$$$$$$$$$$$
Bond
*
*
*

CS State Term

$
*
/)))))-

Turned
Over to
State

Initially, the period of state presentence custody
would be applied, as it was not credited to another
sentence; once a state consecutive term is imposed the
state custody time is withdrawn. Exclusive federal
prior custody time will not be withdrawn, regardless of
the state computation.
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

Example: 14
criminal sentence to which it pertains. There are two civil
contempt sections. 18 U.S.C. § 401 states,
A court of the United States shall have power to
punish by fine or imprisonment, at its discretion,
such contempt of its authority, and none other,
as-(1)

Misbehavior of any person in its
presence or so near thereto as to
obstruct the administration of
justice;

(2)

Misbehavior of any of its officers in
their official transactions;

(3)

Disobedience or resistance to its lawful
writ, process, order, rule, decree, or
command.

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 24D
A civil contempt sentence under 18 U.S.C. § 401 is
under the sole jurisdiction of the court and has no time limit.
The sentence will not terminate until the prisoner purges himself
of the contempt or until the court orders the sentence
terminated. 28 U.S.C. § 1826 states,
(a) Whenever a witness in any proceeding
before or ancillary to any court or grand
jury of the United States refuses without
just cause shown to comply with an order of
the court to testify or provide other
information, including any book, paper,
document, record, recording or other
material, the court, upon such refusal, or
when such refusal is duly brought to its
attention, may summarily order his
confinement at a suitable place until such
time as the witness is willing to give such
testimony or provide such information. No
period of such confinement shall exceed the
life of-(1)
(2)

the court proceeding, or
the term of the grand jury, including
extensions,

before which such refusal to comply with the
court order occurred, but in no event shall
such confinement exceed eighteen months.
(b) No person confined pursuant to subsection
(a) of this section shall be admitted to bail
pending the determination of an appeal taken
by him from the order for his confinement if
it appears that the appeal is frivolous or
taken for delay. Any appeal from an order of
confinement under this section shall be
disposed of as soon as practicable, but no
later than thirty days from the filing of
such appeal.
(c) Whoever escapes or attempts to escape from the
custody of any facility or from any place in which
or to which he is confined pursuant to this
section or section 4243 of title 18, or whoever

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 25
rescues or attempts to rescue or instigates,
aids, or assists the escape or attempt to
escape of such a person, shall be subject to
imprisonment for not more than three years,
or a fine of not more than $10,000, or both.
A civil contempt sentence under 28 U.S.C. § 1826
may be ended in any one of four ways, the actual manner dependent
upon which circumstance occurs first, and they are: 1) The
prisoner purges himself of contempt by cooperating with the
court; 2) the court proceedings terminate; 3) the term imposed by
the court (not to exceed 18 months) expires; and 4) the term of
the grand jury expires.
Unless the court orders otherwise, a civil
contempt sentence shall interrupt the service of a criminal
sentence for the duration of the civil contempt sentence. As a
result, in the case of a civil contempt sentence that is ordered
to commence on the date that it is imposed, the criminal sentence
will become inoperative on the day after the civil contempt
sentence begins and shall resume running on the day that the
contempt sentence ends, providing that the prisoner is in federal
custody for service of the criminal sentence.
If the civil contempt sentence is ordered to begin
some date in the future, then the criminal sentence will become
inoperative on the day that the contempt sentence begins and
shall resume running on the day that the contempt sentence ends,
providing that the prisoner is in federal custody for service of
the criminal sentence.

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 26
If a civil contempt sentence is in effect when a
criminal sentence is imposed, and the prisoner is available for
service of the sentence, the just imposed criminal sentence runs
concurrently with the civil contempt sentence unless the court
specifically orders the criminal sentence to be served
consecutively to preserve the intended effect of the civil
contempt sentence.

*

(2) DOCUMENTATION. Prior custody credit will be given
only with proper documentation indicating that the prisoner was
in official detention within the application of paragraph 5.
Proper documentation will consist of written documentation, for
placement in the prisoner's Judgment and Commitment File, from
any law enforcement agency (including probation officers). This
includes verified phone, fax, or teletype messages, PSI, Rap
Sheet, Booking Sheets, SENTRY, USM Form 129, etc.
(a) No credit shall be given based solely on
documents or information received from a prisoner, a defense
attorney, or other person or organization acting on the behalf of
the inmate. Information from such sources shall be thoroughly
investigated and verified before credit may be given. The
verification effort will consist of one communication (with
written documentation that contact was made, either in the form
of a copy of the letter, fax, or teletype message, or by
documenting the phone call) and one following communication if no
response is received. If the follow-up communication produces no

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 27
response, the matter should be referred to the appropriate
Regional Inmate Systems Administrator.
(b) Should the Judgment and Commitment order make
a recommendation that a period of time credit be awarded to the
sentence that is not authorized, the recommendation may be
treated as surplusage and the credit will not be allowed. No
letter need be written to the court that the time was not
awarded. If the court, however, orders that a period of time be
awarded that is not authorized, a letter must be sent to the
appropriate U.S. Attorney requesting assistance in resolving the
problem (Follow the instructions in the Inmate Systems Manual for
communicating with the U.S. Attorney and the Reno v. Koray
instructions beginning on page 1 - 14F, if applicable). Pending
resolution of the problem, the sentence shall be computed as
reflected on the Judgment and Commitment.
*
(3) QUESTIONABLE SITUATIONS. Questions or problems
that arise as to the applicability of any of the provisions of
this policy shall be referred to the Regional Inmate Systems
Administrator. Any resolution of a question or problem that may
require a decision outside of, or contrary to, this policy or
that may require a precedent setting decision, shall be referred
to the Chief of Inmate Systems in the Central Office for review.

P.S. 5880.28
February 21, 1992
Page 1 - 28
d. Inoperative Time. Once a sentence has begun to
run, it may become "inoperative" (stop running) for a number of
reasons, such as, escape, civil contempt, and release pending
appeal. The reason a sentence becomes inoperative as a result of
the aforementioned reasons is because the prisoner is no longer
in official detention, i.e., the prisoner is not in the custody
of the Attorney General or the Bureau of Prisons.
There is no statute that refers specifically to the
term inoperative and there is no statute that states a sentence
"stops running" when a prisoner causes himself to be removed from
official detention. Under 18 USC § 3585, however, a prisoner
must be in official detention before the sentence commences, or
before the prisoner may receive presentence time credit that can
be applied to the sentence. Therefore, the sentence cannot run,
or must stop running, whenever the prisoner is not in official
detention. The BOP has no authority to grant time credit toward
the service of a sentence when a prisoner is not in official
detention.
For example, a prisoner becomes an escapee upon
departure from official detention (without official authorization
or permission), and the sentence becomes inoperative beginning
the next day and remains inoperative through the day before the
prisoner is either recaptured or returns to official detention
voluntarily. In other words, the prisoner receives a day of
credit

P.S. 5880.28
February 21, 1992
Page 1 - 29
for the date of escape and a day of credit for the date of return
to official detention.
Another example of return to physical custody would
result if the prisoner, while in escape status, is arrested on a
new federal charge. In such a case, the sentence from which the
escape occurred would begin running on the date of the new
arrest. This restarting of the escape sentence would, of course,
nullify any presentence time credit toward a future sentence that
results from the new arrest, provided that the new sentence and
the escape sentence are aggregated.
If the escapee is arrested by state authorities for
a state charge, then the federal sentence would not resume
running until the prisoner was turned over to exclusive federal
custody. Production of the prisoner in federal court on the
basis of a federal writ of habeas corpus ad prosequendum from
state custody does not constitute a return to federal custody for
the purpose of restarting the sentence from which the prisoner
escaped. (Also see the Program Statement on Escape From Extended
Limits of Confinement.
Federal custody of the prisoner could be effected
for an escapee in state custody by designating state custody as
the place to serve the remainder of the sentence from which the
prisoner had escaped. (See the Program Statement on Designation
to State Institution for Service of Federal Sentence.)

P.S. 5880.28
January 5, 1993, CN-1
Page 1 - 30
Following are some rules regarding the application of
inoperative time.
*
(1) Inoperative time is applied to the sentence
before jail time is deducted.
*
(2) Inoperative time is added to the full term
date of the sentence that is running at the time the inoperative
time occurs. If a subsequent concurrent sentence is imposed,
then the inoperative time would have no effect on the full term
date of the subsequent new concurrent sentence.
(3) The Anniversary Date, and thus the Vested
Date, must always be adjusted as the result of inoperative time.

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 31
e. Multiple Sentences of Imprisonment. The statute that
governs the manner in which multiple sentences of imprisonment
may be imposed is 18 U.S.C. § 3584.
*

(1)

Subsection (a) of Section 3584 states,

(a) Imposition of concurrent or
consecutive terms.--If multiple terms of
imprisonment are imposed on a defendant at
the same time, or if a term of imprisonment
is imposed on a defendant who is already
subject to an undischarged term of
imprisonment, the terms may run concurrently
or consecutively, except that the terms may
not run consecutively for an attempt and for
another offense that was the sole objective
of the attempt. Multiple terms of
imprisonment imposed at the same time run
concurrently unless the court orders or the
statute mandates that the terms are to run
consecutively. Multiple terms of
imprisonment imposed at different times run
consecutively unless the court orders that
the terms are to run concurrently.
The Bureau of Prisons interprets the phrase,
"an undischarged term of imprisonment," as applying to any
lawfully imposed federal or state, local or foreign (non-federal)
sentence or revocation of a conditional release term (probation,
supervised release, parole, etc.).
*
The legislative history for this subsection
states that,
. . . if the court is silent as to whether
terms of imprisonment imposed at the same
time (emphasis added) are concurrent or
consecutive, the terms run concurrently
unless a statute requires that they be
consecutive. If, on the other hand, multiple
terms of imprisonment are imposed at
different times (emphasis added) without the
judge specifying whether they are to run

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 32
concurrently or consecutively, they will run
consecutively unless the statute specifies
otherwise.
This subsection allows the court flexibility
in sentencing when multiple terms of imprisonment are imposed and
codifies the rules to follow if the court remains silent.
*
Sentences that are imposed as the result of a
single trial on the counts within a single indictment are
considered to have been imposed at the same time, regardless of
whether they are imposed at different times on the same date or
on a later date.
Sentences that are imposed on the same date,
or on different dates, based on convictions arising out of
different trials, are considered to have been imposed at
different times even if the trials arose out of the same
indictment.
The court's sentencing flexibility, in
addition to applying to federal undischarged terms of
imprisonment, also extends to those prisoners who have nonfederal undischarged terms of imprisonment.
The court may, for a prisoner who is serving
a non-federal undischarged term of imprisonment while "on loan"
to the federal government under the jurisdiction of a federal
writ of habeas corpus ad prosequendum, impose the federal
sentence to run concurrently with, or consecutively to, the other
undischarged term of imprisonment. Upon receipt of the judgment

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 32A
and commitment from the U. S. Marshals' Service that orders the
federal sentence to be served concurrently with the non-federal
sentence, the RISA shall, in accordance with 18 U.S.C. § 3621(b),
designate the non-federal facility as the place to serve the
federal sentence and complete the other procedures required by
the Program Statement on Designation of State Institution for
Service of Federal Sentence, for executing this type of
concurrent sentence.
On occasion, a federal court will order the
federal sentence to run concurrently with or consecutively to a
not yet imposed term of imprisonment. Case law supports a
court's discretion to enter such an order and the federal
sentence shall be enforced in the manner prescribed by the court.
If the just imposed federal sentence is ordered to run
concurrently with a non-existent term of imprisonment, then the
RISA shall designate the non-federal place as the place to serve
the federal sentence as of the date that the federal sentence was
imposed. If the federal sentence is silent, or ordered to run
consecutively to the non-existent term of imprisonment, then the
federal sentence shall not be placed into operation until the
U.S. Marshals' Service or the Bureau of Prisons gains exclusive
custody of the prisoner.
Regardless of whether the court orders the
federal sentence to be served consecutively to, or concurrently
with, the non-federal non-existent or undischarged term of

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 33
imprisonment, the prisoner shall be returned to the non-federal
jurisdiction until the prisoner is released (completes the
undischarged term of imprisonment) from the non-federal term.
Federal courts sometime order a portion of
the federal sentence to run concurrently with or consecutively to
another federal sentence or a non-federal sentence. The Bureau
of Prisons will attempt to accommodate a court's intent as fully
as possible. Since the possible number of ways of imposing a
portion of a sentence concurrently with or consecutively to
another sentence are numerous, staff should refer such sentences
to the RISA for assistance.
*
(2) Subsection (c) of Section 3584 provides the
rules for the treatment (calculation) of multiple sentences and
states,
Multiple terms of imprisonment ordered to run
consecutively or concurrently shall be
treated for administrative purposes as a
single, aggregate term of imprisonment.
*

This statement means that SRA sentences,
including a term of imprisonment that results from a revocation
of supervised release or probation, shall be aggregated to form a
single sentence for computation purposes. Those sentences that
were imposed, however, on or after November 1, 1987 (the
effective date of the SRA) but prior to the Supreme Court
decision in Mistretta January 18, 1989 (during which some courts
held that some or all of the SRA was unconstitutional, shall not
be aggregated with valid SRA sentences. A sentence that is, or
was, imposed for an offense that occurred prior to

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 34
November 1, 1987 ("Old Law" offense), shall not be aggregated
with a valid or invalid SRA sentence.

*

(3) If a multi-count indictment in a single
judgment and commitment contains an offense(s) that was completed
before November 1, 1987, and an offense(s) that was completed
on or after November 1, 1987, then those pre and post SRA counts
shall be treated separately (not aggregated) and the sentences
shall be computed in accordance with the sentencing laws in
effect at the time of the completion of those offenses. If a
count is ordered to be served consecutively to a count
with which it cannot be aggregated, then the consecutive
count shall be held as a detainer until release from the
preceding count occurs.
(4) The concurrent sentence aggregation
requirement discussed in paragraph e.(2) of this Chapter, could
create a set of circumstances that would allow a concurrent
sentence to be served in a shorter period of time than if it were
standing alone.
For example, a sentence of ten years that
began on January 19, 1989 would expire with good conduct time
(432 days) on October 5, 1997 and a concurrent one year sentence
that begins on October 4, 1997 (the day before the release date
on the ten year sentence) would, if standing alone, expire on
October 3, 1998 (no GCT is earned on a sentence of one year, so
both the release date and full term date occur on the same date).
You will note in this example that the
concurrent one year sentence has a beginning date that is later

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 35
than the beginning date of the ten year sentence but the full
term date and the release date for the one year sentence, if
standing alone, would be less than the full term date of the ten
year sentence. Because of the language of 18 U.S.C. § 3584(c)
that requires that multiple terms of imprisonment be treated as a
single, aggregate term, then the one year sentence would have the
same date of release as the ten year sentence of October 5, 1997
as shown in the following diagram:
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

10 Yrs/DCB 01-19-89

SRD 10-05-97

EFT 01-18-99

$
$
$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$$
$
$
*
$*
$
1 Yr cc DCB 10-04-97$&&&&&&&&$ EFT&SRD

$
$

10-03-98

10-05-97
Release Date from
Aggregate Term
&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&&

As a result of this interpretation of the
statute, in the above example the prisoner would serve only two
days on the one year sentence and gain a "windfall" of 363 days
thereby avoiding serving the major portion of the one year
sentence. This "problem" sentencing result will occur each time
that a concurrent sentence has the following conditions:
a. The concurrent sentence has a beginning
date that falls on, or is later than, the beginning date of the
first sentence.

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 36
b. The concurrent sentence has a full term
date that falls on, or is earlier than, the full term date of the
first sentence.
c. The concurrent sentence has a release
date that is later than the release date of the first sentence.
Subsection (c), while probably not
contemplating the type of "windfall" situation described above
is, nonetheless, clear and unequivocal about the treatment of
concurrent terms (as well as consecutive terms) as a single term
of imprisonment for administrative purposes.
The "windfall" situation is avoided in
concurrent sentence situations when both the beginning date and
full term date fall within those dates on the first sentence,
providing the release date of the concurrent sentence is earlier
than the release date of the first sentence.
Again, the "windfall" condition is avoided
when the beginning date of the concurrent sentence (regardless of
length - could be shorter or longer than the first sentence)
falls on, or begins later than the first sentence, but the full
term date of the concurrent sentence is longer than the first
sentence. For example, a sentence of ten years (the first
sentence) that began on January 19, 1989 has a full term date of
January 18, 1999. A twelve year concurrent sentence imposed on
March 12, 1990 has a full term date of March 11, 2002. The
sentences are aggregated as required by 18 U.S.C. § 3584(c) and
result in a beginning date of January 19, 1989 and a full term

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 37
date of March 11, 2002, for a total aggregate term of thirteen
years, one month, and twenty-one days and a release date of July
1, 2000 (618 days) as shown below:
EFT Date of Concurrent Sentence
= 2002-03-11
EFT Date of First Sentence
= -1999-01-18
Overlap (3 Yrs, 1 Mo, 21 Dys)
=
3-01-21
Length of First Sentence (10 Yrs)
= + 10-00-00
Length of Aggregate (13 Yrs, 1 Mo, 21 Dys)=
13-01-21

EFT Date of Aggregate
GCT on Aggregate (618 Dys)
SRD of Aggregate

=
=
=

2002-03-11

=

23081
618
22463

2000-07-01

=

PS 5880.28
CN-7 9/20/99
Chapter 1, Page 1-37a
*

e-1. Implementation of the Firearm Penalty Provision Under
18 U.S.C. § 924(c)(1), as Outlined in U.S. v. Gonzales.
Effective October 12, 1984, P.L. 98-473 amended § 924(c)(1), for
firearm offenses committed on or after that date, to read in
part,
"Notwithstanding any other provision of law, . . . nor
shall the term of imprisonment imposed under this
subsection run concurrently with any other term of
imprisonment [emphasis added] including that imposed
for the crime of violence or drug trafficking crime in
which the firearm was used or carried."
The Bureau issued policy instructions that required the
924 count to be served first and the non-924 count(s) subsequent,
regardless of the order in which the counts were imposed in a
single J&C order. The Gonzales decision, however, held that a
court may apply a sentence containing both a 924 count and a non924 count, or counts, in a different way than Bureau policy had
previously explained.
a. General 18 U.S.C. § 924(c)(1) Policy For New Law Sentences.
(Note: In the policy that follows, the use of the term
sentence means a new law federal sentence, unless otherwise
specified.)


All counts in a single J&C shall be served in the order
imposed by the court.



Unless otherwise specified, reference to a 924/non-924
sentence, in a single J&C, means that the counts have
been aggregated into a single sentence for that J&C, as
required by 18 U.S.C. § 3584(c).



A 924/non-924 sentence that is ordered to run
consecutively to an existing federal sentence shall be
added to the existing federal sentence and calculated
as an aggregate, provided there is nothing to prevent
the aggregate, i.e., old law and new law sentence
combination or SRA/VCCLEA and PLRA combination.



A 924/non-924 sentence that is ordered to run
consecutively to a non-federal or old law sentence, but
cannot be aggregated with it, shall be calculated as
beginning on the date of release from the non-federal
or old law sentence.

PS 5880.28
CN-7 9/20/99
Chapter 1, Page 1-37b


A sentence imposed after a 924/non-924 sentence may be
imposed in any manner the court deems appropriate,
i.e., concurrent or consecutive.

b. Calculation of New Law Sentences Which Include An
18 U.S.C. § 924(c)(1) Count
(Note: In the examples that follow, one day is added to the
subtraction calculation, as if the term commenced on the
DCB. Also, the ¡raw¢ Expiration Full Term (EFT) date is
without application of jail credit.)


If a non-federal or old law sentence exists at the time
the 924/non-924 sentence is imposed, the 924 count
shall be served consecutively to the existing nonfederal or old law sentence. The non-924 counts may be
served concurrently with the existing non-federal or
old law sentence, if so ordered by the court. Assuming
that the non-924 counts are ordered to run concurrent
with the existing sentence, this non-aggregate
calculation shall be performed as follows:
1)
2)
3)

4)

Determine the non-federal or old law release date.
Add the consecutive 924 term to the non-federal or
old law release date to establish a “raw” EFT date.
Subtract the total term of the 924/non-924 sentence
from the just established “raw” EFT date to arrive
at a DCB.
Calculate the 924/non-924 sentence.

If the DCB is on or after the date the 924/non-924
sentence was imposed, use the established DCB to
calculate the 924/non-924 sentence. (See Example No. 1)
Example No. 1: The first J&C is a 5-year non-federal
or old law sentence imposed on 06-15-1988, with an SRD
of 02-20-1992. The second J&C is an 84 month,
924/non-924 sentence, imposed on 06-18-1988, with the
24-month non-924 count to run concurrently with the
first sentence and the 60-month 924 count to run
consecutively. The 60-month 924 count is added to the
SRD (02-20-1992) of the first sentence, resulting in a
“raw” EFT date of 02-19-1997. The 84-month sentence is
then subtracted from the “raw” EFT date of 02-19-1997,
causing a DCB of 02-20-1990 for the second sentence,

PS 5880.28
CN-7 9/20/99
Chapter 1, Page 1-37c
which is later than the date of imposition (06-181988). The second sentence of 84 months shall,
therefore, commence on the DCB of 02-20-1990.
Calculation for Example No. 1:
Step 1:

Step 2:

First sentence
1988-06-15
+ 5
1993-06-14* (Raw EFT)
1992-02-20
(SRD)

Second sentence (c/s 924
1992-02-20
count)
+ 5
1997-02-19*
(Raw EFT)

Step 3:

Step 4:

1997-02-19
- 7
1990-02-19
+
1
1990-02-20

1990-02-20
+ 7
1997-02-19* (Raw EFT of
924/non-924
Sentence)

(DCB - later
than 06-18-1988)

If the DCB is earlier than the date of imposition of
the 924/non-924 sentence, calculate by using the date
of imposition of the 924/non-924 sentence. (See
Example No. 2)
Example No. 2: The first J&C is a 5-year non-federal
or old law sentence imposed on 06-15-1988 with an SRD
of 02-20-1992. The second J&C is an 84-month 924/non924 sentence imposed on 12-15-1990, with the 24-month
non-924 count to run concurrently with the first
sentence and the 60-month 924 count to run
consecutively. The 60-month 924 count is added to the
SRD (02-20-1992) of the first sentence, resulting in a
“raw” EFT of 02-19-1997. The 84-month sentence is then
subtracted from the “raw” EFT of 02-19-1997, causing a
DCB of 02-20-1990 for the second sentence, which is
earlier than the date of imposition (12-15-1990). The
second sentence of 84 months shall, therefore, commence
on the date of imposition of 12-15-1990.

PS 5880.28
CN-7 9/20/99
Chapter 1, Page 1-37d
Calculation for Example No. 2:



Step 1:

Step 2:

First sentence
1988-06-15
+ 5
1993-06-14* (Raw EFT)
1992-02-20
(SRD)

Second sentence (c/s 924
1992-02-20
count)
+ 5
1997-02-19*
(Raw EFT)

Step 3:

Step 4:

1997-02-19
- 7
1990-02-19
+
1
1990-02-20

1990-12-15
+ 7
1997-12-14* (Raw EFT of
924/non-924
Sentence)

(DCB - earlier
than 12-15-1990)

If a new law sentence exists at the time the 924/non924 sentence is imposed and the 924 count is to be
served consecutively to the other counts in that J&C
and to the existing new law sentence, then the non-924
count may be served concurrently with the existing
sentence, if so ordered by the court.
When the non-924 count is concurrent, the aggregate
calculation shall be performed as follows:
1)
2)
3)

4)

Add the 924 term to the existing new law term, for
a total aggregate term.
Add the aggregate term to the DCB of the first
sentence to establish a “raw” EFT date.
Subtract the total term of the 924/non-924 sentence
from the just established “raw” EFT date to arrive
at a DCB.
Calculate the aggregate sentence.

If the DCB is on or after the date the 924/non-924
sentence was imposed, add the term of the 924 count to
the term of the existing new law sentence for a total
aggregate term. Calculate the aggregate sentence using
the DCB of the first sentence. (See Example No. 3)

PS 5880.28
CN-7 9/20/99
Chapter 1, Page 1-37e
Example No. 3: The first J&C is a 60-month new law
sentence imposed on 06-15-1988. The second J&C is an
84-month 924/non-924 sentence imposed on 06-18-1988,
with the 24-month non-924 count to run concurrently
with the first sentence and the 60-month 924 count to
run consecutively. The 60-month 924 count is added to
the first sentence of 60 months, for a total term of
120 months, and, a “raw” EFT of 06-14-1998. The 84month sentence is then subtracted from the aggregate
“raw” EFT of 06-14-1998 causing a DCB of 06-15-1991,
for the second sentence, which is later than the date
of imposition (06-18-1988). The 120-month aggregate
sentence shall, therefore, commence on the DCB of the
first sentence, 06-15-1988.
Calculation for Example No. 3:
Step 1:

Step 2:

First sentence: 60 months
924 term:
+ 60 months
Total term:
120 months

1988-06-15
+ 10
1998-06-14*

Step 3:

Step 4:

1998-06-14
- 7
1991-06-14
+
1
1991-06-15

1988-06-15
+ 10
1998-06-14*
(DCB - later
than 06-18-1988)

(Raw EFT)

(Raw EFT of
Aggregate
Sentence)

If the DCB is earlier than the date of imposition of
the 924/non-924 sentence, subtract the “raw” EFT of the
first sentence from the “raw” EFT of the second
sentence to determine the concurrent overlap. Add the
concurrent overlap, with the term of the first
sentence, to establish the total aggregate term. (See
Example No. 4)
Example No. 4: The first J&C is a 60-month new law
sentence imposed on 06-15-1988. The second J&C is an
84-month 924/non-924 sentence imposed on 02-15-1992,
with the 24-month non-924 count to run concurrently
with the first sentence and the 60-month 924 count to
run consecutively. The 60-month 924 count is added to

PS 5880.28
CN-7 9/20/99
Chapter 1, Page 1-37f
the first sentence of 60 months, for a total term of
120 months, and, a “raw” EFT of 06-14-1998. The 84month sentence is then subtracted from the aggregate
“raw” EFT of 06-14-1998 causing a DCB of 06-15-1991,
for the second sentence, which is earlier than the date
of imposition (02-15-1992).
The “raw” EFT of the first sentence is 06-14-1993. The
“raw” EFT of the non-924 term is 02-14-1994. By
subtracting 06-14-1993 from 02-14-1994, the concurrent
overlap is eight (8) months. Add the overlap of eight
(8) months, the first sentence term of 60 months, and
the 924 term of 60 months to establish the aggregate
term of 128 months, to commence on the DCB of the first
sentence (06-15-1988). (See Example No. 4)
Calculation for Example No. 4:
Step 1:
First sentence: 60 months
924 term:
+ 60 months
Total term:
120 months

Step 2:
1988-06-15
+ 10
1998-06-14* (Raw EFT)

Step 3:

Step 4:

1998-06-14
- 7
1991-06-14
+
1
1991-06-15

1988-06-15
+ 5
1993-06-14* (Raw EFT of
First
Sentence)

(DCB - earlier
than 02-15-1992)

Step 5:
1992-02-15
+ 7
1999-02-14*

Step 6:

(Raw EFT of
Second
Sentence)

Step 7:
First sentence:
Concurrent Overlap:
Aggregate Term:

1999-02-14
- 1993-06-14
5y 8m

60 months
+ 68 months
128 months

( 5 years 8 months)
(10 years 8 months)

PS 5880.28
CN-7 9/20/99
Chapter 1, Page 1-37g
6. INMATE REQUEST FOR 924/NON-924 SENTENCE COMPUTATION REVIEW.
Any inmate may request a review of the sentence computation
pursuant to an Inmate Request to Staff Member (BP-148) to learn
if a pre-Gonzales computation may have been implemented contrary
to Gonzales.
7. PROCEDURES FOR REVIEWING PRE-GONZALES 924/NON-924 SENTENCES
During any required audit of a sentence computation, e.g.,
initial audit, pre-release audits, disallowance-forfeiturerestoration of good time, etc., ISM staff shall review the
existing computation to determine if a pre-Gonzales issue is
present. Following are several situations that may be present
that would require ISM action of some nature.


The inmate is in primary federal custody, a non-federal
or federal sentence is in existence, a NL 924/non-924
sentence is imposed with the non-924 count to run
concurrent and the 924 count to run consecutive to the
existing sentence. In some cases, ISM has calculated
the entire sentence as running consecutively to the
existing sentence.
If the 924 count was ordered to run consecutively to
the other counts in the J&C, ISM shall recalculate the
sentence to show the non-924 counts as running
concurrently with the existing sentence and the 924
count as running consecutively.



If ISM staff advised a court that a sentence was
improper based on pre-Gonzales policy and the court
entered an order to correct or modify the sentence
based on that advice, then communication to the court
through the appropriate U.S. Attorney must be initiated
that puts the court on notice of the prior improper
advice. The communication should include a request
that the institution be advised of any action that the
court may deem appropriate. ISM staff shall devise
local procedures to follow up on every case brought to
the attention of the court.



If a situation arises that prevents the calculation of
a 924/non-924 sentence, contact the Regional Inmate
Systems Administrator (RISA) for assistance.
*

P.S. 5880.28
February 21, 1992
Page 1 - 38
f. Release Authority and Release on Other Than a
Weekend or Holiday. After a prisoner has been sentenced to a
term of imprisonment, 18 USC § 3624(a) provides that such ". . .
prisoner shall be released . . . on the date of the expiration of
his term of imprisonment, less any time credited toward the
service of his sentence . . ." for good conduct as authorized in
"subsection (b)."
This section is very important to the Bureau
of Prisons since it both authorizes and requires that the
prisoner be released at the end of the sentence (release date).
(Certifying the judgment and commitment with a statement about
GCT deductions the prisoner earned during confinement or with a
statement that the prisoner was released on a certain date is not
a requirement under the SRA. The certification requirement (See
18 USC § 4163. Discharge) for "old law" releases is still
required.)
In addition, Subsection (a) further states, "If the
date for a prisoner's release falls on a Saturday, a Sunday, or a
legal holiday at the place of confinement, the prisoner may be
released by the Bureau on the last preceding weekday." The BOP's
authority to utilize this section is discretionary and is not
mandatory. For example, if a prisoner with a detainer on file
has a release date that occurs on a weekend or holiday and the
authority that placed the detainer is unable to take custody on
any other day but the release date that falls on the weekend or
holiday, then the early release provisions of this section should
not be used.

P.S. 5880.28
February 21, 1992
Page 1 - 39
When a prisoner is released on the last preceding
weekday before a weekend or holiday, any term of supervised
release shall begin on the day the inmate is actually released
from custody. (See the Program Statement on Release Of Inmates
Prior To A Weekend Or Legal Holiday and paragraph i. of this
chapter for more information on supervised release.)
The Inmate Systems Manager is responsible for
assuring that routine consideration is given to those prisoners
that have release dates that occur on a weekend or holiday.
Community Corrections Managers are responsible for
making weekend or holiday early release decisions for community
corrections centers.

P.S. 5880.28
February 21, 1992
Page 1 - 40
g. Good Conduct Time. Subsection 3624(b) states, "(b)
Credit toward service of sentence for satisfactory behavior.-- A
prisoner who is serving a term of imprisonment of more than one
year, other than a term of imprisonment for the duration of his
life, shall receive credit toward the service of his sentence,
beyond the time served, of fifty-four days at the end of each
year of his term of imprisonment, beginning at the end of the
first year of the term, unless the Bureau of Prisons determines
that, during that year, he has not satisfactorily complied with
such institutional disciplinary regulations as have been approved
by the Attorney General and issued to the prisoner. If the
Bureau determines that during that year, the prisoner has not
satisfactorily complied with such institutional regulations, he
shall receive no such credit toward service of his sentence or
shall receive such lesser credit as the Bureau determines to be
appropriate. The Bureau's determination shall be made within
fifteen days after the end of each year of the sentence. Such
credit toward service of sentence vests at the time it is
received. Credit that has been vested may not later be
withdrawn, and credit that has not been earned may not later be
granted. Credit for the last year or portion of a year of the
term of imprisonment shall be prorated and credited within the
last six weeks of the sentence."
For computation purposes, it is necessary to
remember the following about subsection 3624(b):
(1) 54 days of GCT may be earned for each full
year served on a sentence in excess of one year, with the GCT
being

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 41
prorated for the last partial year. No GCT can be earned on, or
awarded to, a sentence of one year or less.

*

(2) The BOP has 15 days after the end of
each full year served to make a determination as to the amount of
the 54 days that shall be awarded. If the BOP makes no decision
about the amount of GCT to award in the 15 days at the end of the
year just served, then the entire 54 days will be automatically
credited to the sentence on the Vested Date. Therefore, before
awarding any GCT on the Vested Date, staff shall review the
SENTRY disciplinary log to determine if any GCT had been
disallowed during the preceding anniversary period. If no GCT
was disallowed during the preceding anniversary period, then the
GCT SENTRY data base shall be updated with the total amount of
GCT possible to earn and a copy of the disciplinary log, as well
as a copy of the GCT record (both signed and dated by the ISM
staff member making the change and the auditor), shall be placed
in the Judgment and Commitment File.
*
If some or all of the GCT had been
disallowed during the preceding anniversary period and no BP-448
(Good Conduct Time Action Notice) has been received by the Vested
Date that matches the disciplinary log record, then the
disciplinary log shall be used as the official record for
disallowing GCT on the Vested Date. A copy of the disciplinary
log shall be placed in the Judgment and Commitment File pending
receipt of a BP-448 that matches the information on the
disciplinary log. After receipt of the BP-448 the disciplinary
log copy shall be destroyed. Again, an updated copy of the

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 42
SENTRY GCT record (signed and dated by the ISM staff member
making the change and the auditor) shall be placed in the
Judgment and Commitment File.
*
Once GCT has been credited, it vests and may not
later be disallowed. If good cause exists (e.g., riot, food
strike, work stoppage, etc.) or the prisoner commits an act of
misconduct (See Program Statement on Inmate Discipline and
Special Housing Units) that occurred during the prior year but
does not become known until after the 15 day time limit has
expired, however, then the GCT may be disallowed even though the
time limit has been exceeded. In addition, if an act of
misconduct is referred to the Discipline Hearing Officer (DHO)
and the DHO is unable to dispose of the referral in the manner
prescribed by the Program Statement on Inmate Discipline and
Special Housing Units within the 15 days allowed, then the
official award or disallowance of the GCT may be delayed for the
period of time necessary to comply with that Program Statement.
In any case not covered in the preceding paragraph
in which GCT is not disallowed within the proper time limit, the
RISA should be contacted for instructions.
*
(3) GCT that is disallowed and that is not
awarded from the maximum possible to award during the 15 day time
limit, may not be awarded at a later time. If a disallowance of
GCT is successfully appealed, or if the BOP has for some reason
erroneously disallowed GCT, then the GCT may be credited at that
time.

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 43
(4) The BOP has six weeks before the end of
the sentence to make a determination about how much of the
prorated GCT to award for the last portion of a year of the term
of imprisonment. If the BOP makes no decision about the amount
of GCT to award in the last six weeks of the sentence, then the
entire amount possible to award for that period of time will be
automatically credited to the sentence on the last day of the
sentence (date of release and Vested Date). Therefore, before
awarding any GCT on the Vested Date, staff shall review the
SENTRY disciplinary log to determine if any GCT had been
disallowed during the preceding anniversary period. If no GCT
was disallowed during the preceding anniversary period, then the
GCT SENTRY data base shall be updated with the total amount of
GCT possible to earn and a copy of the disciplinary log, as well
as a copy of the GCT record (signed and dated by the ISM staff
member making the change and the auditor), shall be placed in the
Judgment and Commitment File.

*

If some or all of the GCT had been
disallowed during the preceding anniversary period and no BP-448
has been received by the Vested Date that matches the
disciplinary log record, then the disciplinary log shall be used
as the official record for disallowing GCT on the Vested Date. A
copy of the disciplinary log shall be placed in the Judgment and
Commitment File pending receipt of a BP-448 that matches the
information on the disciplinary log. After receipt of the BP-448
the disciplinary log copy shall be destroyed. Again, an updated

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 44
copy of the SENTRY GCT record (signed and dated by the ISM staff
member making the change and the auditor) shall be placed in the
Judgment and Commitment File.
*
(5) An action to delay, disallow or suspend
the award of some or all of the GCT for a decision at a later
time that is not within the 15 day, or six week, consideration
time periods is not authorized.
For release purposes, subsection 3624(b) is the most
important provision in the computation process since the proper
application of that subsection determines the actual statutory
date of release for the prisoner. The release date is
determined, of course, by subtracting the total amount of GCT
awarded during the term of the sentence from the full term date
of the sentence. The total amount of GCT awarded during the term
of a sentence is found by adding the amount of GCT awarded at the
end of each year to the amount of GCT awarded for the last
portion of a year.
As noted in (1) above, 54 days of GCT may be awarded for
each full year served on a sentence in excess of one year. Since
54 days of GCT per year cannot be divided evenly into one year,
or 12 months, or 52 weeks, or 365 days, determining the amount of
GCT that may be awarded for the last portion of a year on the
sentence becomes arithmetically complicated. The BOP has
developed a formula (hereinafter called the "GCT formula") that

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 44A
best conforms to the statute when calculating the maximum number
of days that may be awarded for the time served during the last
portion of a year on the sentence.
The GCT formula is based on dividing 54 days (the maximum
number of days that can be awarded for one year in service of a
sentence) into one day which results in the portion of one day of
GCT (continued on next page)

P.S. 5880.28
February 21, 1992
Page 1 - 45
that may be awarded for one day served on a sentence. 365 days
divided into 54 days equals .148. Since .148 is less than one
full day, no GCT can be awarded for one day served on the
sentence. Two days of service on a sentence equals .296 (2 x
.148) or zero days GCT; three days equals .444 (3 x .148) or zero
days GCT; four days equals .592 (4 x .148) or zero days GCT; five
days equals .74 (5 x .148) or zero days GCT; six days equals .888
(6 x .148) or zero days GCT; and seven days equals 1.036 (7 x
.148) or 1 day GCT. The fraction is always dropped.
Since, in accordance with the statute (18 USC § 3624(b)), no
GCT can be awarded to a sentence of one year or less, then the
very shortest sentence that can be awarded GCT is a sentence of 1
year and 1 day. Because a prisoner would accrue GCT while
serving a sentence of 1 year and 1 day and, therefore, serve
something less than the full sentence, it would be impossible to
accrue the full 54 days of GCT for a sentence of 1 year and 1
day. As a result, the GCT formula previously discussed must be
utilized as shown below to determine the amount of GCT to award
for a partial year. This method of calculating the GCT possible
to award for the last portion of a year of a sentence to be
served must be followed in all partial year calculations. (For
the purpose of this demonstration, the sentence of 1 year and 1
day equals 366 days.)
Step No. 1
Sentence

= 366 - 54 = 312 days

312 days served does not equal 54 days of GCT but does equal 46
days.

P.S. 5880.28
February 21, 1992
Page 1 - 46
Step No. 2
Days Served

= 312 x .148 = 46.176 = 46 days GCT

Subtracting 46 days from the sentence of 366 days results in 320
days to be served.
Step No. 3
Sentence

= 366 - 46

= 320 days

46 days of GCT is not enough because 46 plus 312 days to be
served equals a sentence of 358 days, 8 days short of a sentence
of 366 days (1 year and 1 day).
Step No. 4
Time Served

= 312 + 46

= 358 days

Comparing 320 days to serve, which is too much time to serve,
with 312 days to serve, which is not enough time to serve,
reveals that the amount of GCT that can be earned must fall
somewhere between 54 and 46 days. As a result, the next step is
to determine how much GCT can be earned on 320 days served.
Step No. 5
Time Served

=

320 x .148

= 47.36 = 47 days GCT

Subtracting 47 days from the sentence of 366 days (1 year and 1
day)
results in 319 days to be served.
Step No. 6
Sentence

=

366 - 47

= 319 days

Utilizing the GCT formula, it is learned that 319 days served
equals
47 days GCT.
Step No. 7
Time Served

= 319 x .148

= 47.212 = 47 days GCT

Adding 319 days time served to 47 days GCT does equal a sentence
of 366 days (1 year and 1 day).

P.S. 5880.28
February 21, 1992
Page 1 - 47
Step No. 8
Time Served

= 319 + 47

= 366 days

The amount of GCT that can be awarded for a sentence of 366 days
(1 year and 1 day) is 47 days.
The steps that were followed in the preceding example must
be followed in every instance when it is necessary to determine
the amount of GCT that can be awarded for a partial year served
on a sentence. A short version of the preceding eight steps is
shown below.
366 x .148 = 54.168 (366 + 54 = 420)
366 - 54= 312 x .148 = 46.176 (312 + 46 = 358)
366 - 46= 320 x .148 = 47.36 (320 + 47 = 367)
366 - 47= 319 x .148 = 47.212 (319 + 47 = 366)
Thus--319 days actually served plus 47 days of GCT equals 366
days, or a sentence of 1 year and 1 day.
There is one exception to the "fraction is always dropped"
rule. For instance, if the partial year remaining on a sentence
equals 7 days and if the full 7 days were served, then 1 day of
GCT credit (7 x .148 = 1.036 = 1 day) could be awarded. If the 1
day is awarded, however, then only 6 days would actually be
served on the final 7 days and for 6 days served no GCT (6 x .148
= .888 = 0 days) would be authorized. This arithmetical conflict
occurs each time that the actual time to serve plus the GCT
equals 1 day less than that final portion of the year remaining
on the sentence. For example, applying the GCT formula to a
final portion of a year of 294 days results in the following
calculation.

P.S. 5880.28
February 21, 1992
Page 1 - 48
294 x .148 = 43.512 (294 + 43 = 337)
294 - 43= 251 x .148 = 37.148 (251 + 37 = 288)
294 - 37= 257 x .148 = 38.036 (257 + 38 = 295)
294 - 38= 256 x .148 = 37.888 (256 + 37 = 293)
As you can see from above, the GCT formula does not produce
a result that will allow the number of days actually served plus
the GCT to equal 294 days. Since it is to the advantage of the
prisoner to award an additional full day for 37.888 days (38 days
instead of 37 days) of GCT in such a situation, the BOP will
award that additional 1 full day even though the time served
results in a fraction (.888 in this case) short of a full day.
(See Good Conduct Time Chart)
It is essential to learn that GCT is not awarded on the
basis of the length of the sentence imposed, but rather on the
number of days
actually served. In other words, when the GCT
awarded plus the number of days actually served equals the days
remaining on the sentence, then the prisoner shall be released on
the date arrived at in the computation process (days remaining on
sentence - (GCT + days served) = release date). The following
example demonstrates the computation process for determining a
final release date on a sentence with 355 days remaining and that
has a 10-10-91 date of release prior to the award of GCT.
355 x .148 = 52.54 (355 + 52 = 407)
355 - 52= 303 x .148 = 44.844 (303 + 44 = 347)
355 - 44= 311 x .148 = 46.028 (311 + 46 = 357)
355 - 46= 309 x .148 = 45.172 (309 + 45 = 354)
355 - 45= 310 x .148 = 45.88 (310 + 45 = 355)
Release Date
= 10-10-91 = 19276
GCT
= -00045
Final Release Date = 08-26-91 = 19231

P.S. 5880.28
February 21, 1992
Page 1 - 49
Based on the partial year formula, any sentence that equals
418 days (e.g., 1 year, 1 month and 21 days) through 425 days
(e.g., 1 year, 1 month and 29 days), can receive 54 days of GCT.
Beginning with sentences that equal 426 days, more than 54 days
of GCT can be awarded. As a result, any sentence that exceeds
425 days will require an Anniversary Date and a prorated year
computation.
Now that the method for finding the release date for a
partial year has been shown, the following example demonstrates
the calculation of a sentence of 1 year and 1 month with no jail
time credit or inoperative time.
Date Sentence Began
Sentence Length
Full Term Date
Date Sentence Began
Days Remaining

90-06-23
= +01-01-00
91-07-22* = 19196
90-06-22* = -18801
395

395 x .148 = 58.46 (395 + 58 = 453)
395 - 58= 337 x .148 = 49.876 (337 + 49 = 386)
395 - 49= 346 x .148 = 51.208 (346 + 51 = 397)
395 - 51= 344 x .148 = 50.912 (344 + 50 = 394)
395 - 50= 345 x .148 = 51.06 (345 + 51 = 396)
You will note that the GCT formula does not allow the GCT
plus the days served (344 + 50 = 394 and 345 + 51 = 396) to equal
the days remaining on the sentence (395). As a result, in
accordance with the exception to always "dropping the fraction"
rule, 51 days of GCT is awarded for the partial year rather than
50 days.

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 50
More examples follow at the end of this chapter that demonstrate
all the elements of a sentence that can result from a sentence to
a term of imprisonment.

*

The next step in the calculation process of a sentence is to
determine the "Vested Date", sometimes incorrectly referred to as
the "Anniversary Date." The Anniversary Date is the date after
one full year has been served on a sentence. The Vested Date is
the date that is 15 days beyond the last day served on a full
year and, in the case of a partial year, the last day of the
sentence. As noted in 18 U.S.C. § 3624(b) (quoted in its
entirety above), the BOP has 15 days after the end of each full
year served on the sentence to decide how much of 54 days GCT
shall be awarded and six weeks before the end of the sentence to
determine the prorated amount of GCT that shall be awarded.
Staff shall review appropriate documentation and award the proper
amount of GCT accordingly within the 15 day or last six weeks
consideration period.
Staff may enter any number of days desired into the SENTRY
data base at any time, except on the Vested Date, to learn a
prisoner's projected release date for release planning purposes.
This type of entry into the SENTRY data base does not constitute
a vested award of GCT.
*
In order to determine the Vested Date, the release date with
the maximum possible amount of GCT to award must be learned.
Learning (continued on next page)

P.S. 5880.28
February 21, 1992
Page 1 - 51
this information is necessary to make a determination about
whether the fifteen days or the six weeks, or both, need to be
known to decide the amount of GCT to award.
Beginning with a sentence that is 7 days longer than the
last full year that is served on a sentence that is eligible for
GCT through a sentence that is 65 days longer than the last full
year served on a sentence that is eligible for GCT, there is, or
needs to be an overlapping of the 15 days and six weeks GCT
consideration time. In other words, during such times, and
sometimes at the same time, consideration must be given for both
the amount of GCT to award for one full year of service on the
sentence and for a partial year. For example, a sentence of 1
year, 2 months and 2 days imposed on 01-10-88 would have a full
term date of 03-11-89. If the full 15 days were used to decide
that 54 days GCT should be awarded, the 15 days (Vested Date)
would expire on 01-24-89. The release date would be 01-16-89, 8
days before the award could be made. In addition, no
consideration would have been given for the 7 days served over
one year for which 1 day of GCT could be awarded, thus
frustrating and nullifying the very reason for which the six week
consideration period of time was statutorily devised. Remember,
failure to award an amount of GCT less than the amount that can
be awarded on the Vested Date then requires that the full amount
possible to award must be credited.
In order to overcome the problem just described and to give
staff ample time to make proper decisions about the amount of
time to award,

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 52
a system that accommodates both the 15 days and six weeks, called
"overlapping" has been developed.
*
Considering the amount of time to award can begin at any
time, but the official award must be made within the time frame
(15 days or six weeks) required by the statute. As stated
earlier, the official award of GCT need not be made until the
last possible day to make the award allowed by statute. If ISM
staff follow this practice, it will allow time to change the
proposed amount to award up to and including the final day that
the award can be made, including the date of release for a
partial year. If, of course, any GCT is disallowed during the
partial year, then it is necessary to make the actual award of
the balance of the GCT to be awarded on the original date
calculated for release. No GCT may be disallowed during the
service of the disallowed GCT. No GCT shall be awarded for the
time spent serving the disallowed GCT.
*
Following are some examples that demonstrate overlapping
situations.

P.S. 5880.28
February 21, 1992
Page 1 - 53
EXAMPLE NO. 1
Sentence = 1 Yr 2 Mos 1 Dy DSB = 01-10-89
Full Term Date = 03-10-90
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
to
Actual Running
Date
Date
Begins
Date
Award
Award
Total
03-10-90
01-10-90
12-05-89
01-15-90
54
54
54
01-15-90
**********************************************************************
In the above example, the sentence is 1 year, 2 months and 1 day.
The statutory six weeks consideration period is used since to use
the full 15 days (01-10-90 (Anniversary Date) through 01-24-90)
after one full year of service on the sentence would result in a
release date (01-15-90) that would be ten days before the final
date of the 15 days (01-24-90). Since there is no preceding year
on which GCT was eligible to be awarded, only one Vested Date
(01-15-90) needs to be established. When six weeks are used, the
last day of the six weeks (Vested Date) will always be the award
date and the award will always be the release date as long as the
full amount possible to award is given.

P.S. 5880.28
February 21, 1992
Page 1 - 54
EXAMPLE NO. 2
Sentence = 1 Yr 2 Mos 2 Dys DSB = 01-10-89
Full Term Date = 03-11-90
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
to
Actual Running
Date
Date
Begins
Date
Award
Award
Total
03-11-90
01-10-90

12-05-89

01-15-90

54

54

54

01-16-90

12-05-89
01-15-90
1
1
55
01-15-90
**********************************************************************
In the above example, the sentence is 1 year, 2 months and 2
days. This example demonstrates the very first sentence where
overlapping occurs. It shows that consideration for the full 54
days and 1 day of GCT as beginning six weeks before the
anticipated release date. If the full 15 days (01-10-90 through
01-24-90) for the 54 days were used, then the release date would
have passed (01-16-90) before the award would have been made on
01-24-90. Of course, consideration to award the 54 days could
have been accomplished during 01-10-90 through 01-15-90 with the
award being made on 01-15-90, and the 1 day of GCT could have
been considered during the same time period with the actual award
being made on 01-15-90. There is no reason to limit the
consideration period to such a short time frame. That short
period of time is the reason for calculating the "Consideration
Begins" date far enough in advance to allow staff ample time to
consider the award without undue pressure from a shrinking
release date. This system gives staff the optimum amount of time
to consider and reconsider whether to award all or part of the
maximum possible GCT that can be awarded.

P.S. 5880.28
February 21, 1992
Page 1 - 55
EXAMPLE NO. 3
Sentence = 1 Yr 2 Mos 10 Dys DSB = 01-10-89 Full Term Date = 03-19-90
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
to
Actual Running Date
Date
Begins
Date
Award
Award
Total
03-19-90
01-10-90

12-12-89

01-22-90

54

54

54

01-24-90

12-12-89
01-22-90
2
2
56
01-22-90
**********************************************************************
In the above example, the sentence is 1 year, 2 months and 10
days. This example again shows the "Consideration Begins" date
as being six weeks in advance of the release date to give
consideration for the 2 days of GCT. You will note from this
example that by using the same "Consideration Begins" date for
the 54 days that more than six weeks exists. In order to give
staff a full six weeks in which to award and consider the amount
of prorated GCT to award on the partial year at the end of the
sentence, it is necessary to expand the consideration time for
the 54 days that can be awarded for the year just passed. The
consideration time for the year just passed will continue to
expand until such time that the full 15 days provided by statute
can be utilized without cutting into the six weeks that is
statutorily authorized for the partial year at the end of the
sentence (Example No. 7).

P.S. 5880.28
February 21, 1992
Page 1 - 56
EXAMPLE NO. 4
Sentence = 1 Yr 2 Mos 13 Dys DSB = 01-10-89 Full Term Date = 03-22-90
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual Running
Date
Date
Begins
Date
Award
Award
Total
03-22-90
01-10-90

12-15-89

01-24-90

54

54

54

01-27-90

12-15-89
01-25-90
2
2
56
01-25-90
**********************************************************************
In the above example, the sentence is 1 year, 2 months and 13
days. This example shows that there is now actually enough time
to utilize the full 15 days (01-10-90 through 01-24-90) to award
54 days for the year just passed without interfering with the
eventual release date, but if no consideration time is given for
the 2 days of GCT until after the 54 days is awarded on 01-24-90,
then there would only be one day (01-25-90) in which to consider
and award the 2 days of GCT for the partial year. Since the
statute allows six weeks in which to award the final 2 days of
GCT for the partial year, a "Consideration Begins" date that is
six weeks in advance of the earliest potential release date has
been established for both the 54 days and 2 days to, again, give
staff ample time to make a proper decision about the GCT and to
put off making the actual award until the very latest possible
date. Putting off the award to the last possible moment, as
stated earlier, provides staff with the time to reconsider the
amount of GCT to award up to the maximum date possible (01-24-90
for the 54 days and the release date of 01-25-90 for the 2 days).
So, beginning with sentences of 1 year, 2 months and 13 days, the
amount of time for consideration of the 54 days begins to
diminish since the maximum date to award expires on 01-24-90,
i.e., one full year of service of the sentence beyond one year
expires on 01-09-90 and the statute authorizes 15 days (01-10-90
through 01-24-90) after that year is over to award the GCT, some
or all of it.

P.S. 5880.28
February 21, 1992
Page 1 - 57
EXAMPLE NO. 5
Sentence = 1 Yr 3 Mos 14 Dys DSB = 01-10-89 Full Term Date = 04-23-90
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual Running
Date
Date
Begins
Date
Award Award
Total
04-23-90
01-10-90

01-10-90

01-24-90

54

54

54

02-28-90

01-12-90
02-22-90
6
6
60
02-22-90
**********************************************************************
In the above example, the sentence is 1 year, 3 months and 14
days. This example shows that the "Consideration Begins" date
for the year just passed and the final partial year are now two
days different. This difference is so because the time period to
award GCT for the year just passed begins the day after (01-1090) and runs through the 15th day after (01-24-90) and the time
period to award GCT for the partial year begins six weeks in
advance (01-12-90) of the release date and runs through the date
of release of 02-22-90. Since these time periods overlap, staff
can consider how much of the 54 days and the 6 days to award on
the Vested Dates during the time in which the consideration time
overlaps, or staff can consider each separately during the dates
shown.

P.S. 5880.28
February 21, 1992
Page 1 - 58
EXAMPLE NO. 6
Sentence = 1 Yr 3 Mos 26 Dys DSB = 01-10-89 Full Term Date = 05-05-90
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award Award
Total
05-05-90
01-10-90

01-10-90

01-24-90

54

54

54

03-12-90

01-22-90
03-04-90
8
8
62
03-04-90
**********************************************************************
In the above example, the sentence is 1 year, 3 months and 26
days. This example demonstrates that as the sentence length for
the partial year at the end of the sentence becomes longer, the
overlap of the 15 days and the six weeks becomes shorter. In
this example, the overlap period is only three days. Staff must
keep in mind that if consideration for the 54 days and 8 days is
made at the same time, then there would only be three days (0122-90 through 01-24-90) in which to award the 54 days, or some
part thereof. It should also be borne in mind that the last 8
days, and the time period in which to consider it, only becomes
valid after the preceding action for the 54 days is complete. If
any amount of GCT less than the 54 days is awarded in the
preceding year, then the dates, and possibly the amount of GCT,
for the final partial year will change.

P.S. 5880.28
February 21, 1992
Page 1 - 59
EXAMPLE NO. 7
Sentence = 1 Yr 3 Mos 29 Dys DSB = 01-10-89 Full Term Date = 05-08-90
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award Award
Total
05-08-90
01-10-90

01-10-90

01-24-90

54

54

54

03-15-90

01-25-90
03-07-90
8
8
62
03-07-90
**********************************************************************
In the above example, the sentence is 1 year, 3 months, and 29
days. This example shows that beginning with sentences that have
65 days remaining to be served on the final partial year after
GCT has been awarded for the year just passed, that there is no
overlap of the 15 days for the preceding year and the six weeks
for the partial year. The award for the 54 days can be made at
any time from 01-10-90 through 01-24-90, but the award for the 8
days should not be made until the actual release date so that
staff can reconsider how much,
if any, of the 8 days to award
up to, and including, the date of release. Remember, once
official action is taken to award the GCT, it cannot be revoked,
modified, reduced, suspended, or otherwise altered or changed in
any way.

P.S. 5880.28
February 21, 1992
Page 1 - 60
EXAMPLE NO. 8
Sentence = 4 Yrs
DSB = 01-10-89
Full Term Date = 01-09-93
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award Award
Total
01-09-93
01-10-90

01-10-90

01-24-90

54

54

54

11-16-92

01-10-91

01-10-91

01-24-91

54

54

108

09-23-92

01-10-92

01-10-92

01-24-92

54

54

162

07-31-92

05-25-92
07-05-92
26
26
188
07-05-92
**********************************************************************
In the above example, the sentence is 4 years. This example
shows a sentence with a number of Vested Dates with no
overlapping of the 15 days at the end of the service of a full
year and the six weeks at the end of the sentence.

P.S. 5880.28
February 21, 1992
Page 1 - 61
EXAMPLE NO. 9
Sentence = 7 Yrs DSB = 01-10-89
Full Term Date = 01-09-96
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award Award
Total
01-09-96
01-10-90

01-10-90

01-24-90

54

54

54

11-16-95

01-10-91

01-10-91

01-24-91

54

54

108

09-23-95

01-10-92

01-10-92

01-24-91

54

54

162

07-31-95

01-10-93

01-10-93

01-24-93

54

54

216

06-07-95

01-10-94

01-10-94

01-24-94

54

54

270

04-14-95

01-04-95

01-24-95

54

54

324

02-19-95

01-04-95
02-14-95
5
5
329
02-14-95
**********************************************************************
In the above example, the sentence is 7 years. This example
shows a sentence with a number of Vested Dates and with an
overlapping of the consideration time for the 54 days and 5 days
of GCT. This overlapping of consideration time, explained before
and shown in previous examples, results from the fact that there
is 41 days (which falls in the 7 through 65 days range) left to
be served on the final partial year of the sentence to be served
before the award of the 5 days of GCT is made.
The above system administratively establishes a method that
accommodates the statutory provisions in 18 USC § 3624(b) and
allow staff the consideration time necessary to make proper
awards of GCT.

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 61A
*

The following is a guide to assist in monitoring Good
Conduct Time Awards.
a. Disallowance of GCT is determined by the DHO based
on a finding that an inmate committed a prohibited act. The
DHO's decision is final and subject only to procedural review by
the Warden and inmate appeal through the Administrative Remedy
procedures.
b. The DHO will forward the completed Good Conduct
Time Action Notice (BP-448) to the Warden for procedural review.
After review, the form will be distributed as follows: original
to ISM for action and filing in the Judgment and Commitment file,
and one copy to the inmate's Unit Manager for filing in the
Central File.
c. Prior to the beginning of each month, ISM staff
will execute a SENTRY Population Monitoring Transaction to
identify all inmates who have a Vested Date during the following
month. The ISM staff member keying in the information will sign
the Good Time Data Sheet.
d. During the 15 days after the Anniversary Date, ISM
staff will review the J&C File for any GCT disallowances during
the previous year. ISM staff will determine the actual number of
days to be awarded by subtracting any GCT disallowances from the
maximum amount of 54 GCT days. ISM staff should also determine
if there are any pending DHO decisions which may result in GCT
disallowances for the previous year. Normally, ISM staff will

PS 5880.28
(CN-03) February 14, 1997
Page 1 - 61B
enter the number of days of Good Conduct Time into SENTRY on the
Vested Date, or the last normal work day prior to the Vested
Date.
e. If a Good Conduct Time Action Notice (BP-448) has
not been received by the Vested Date, then the Disciplinary Log
shall be used as the official record for disallowing GCT on the
Vested Date. A copy of the disciplinary log shall be placed in
the J&C File pending receipt of a BP-448 that matches the
information on the disciplinary log. After receipt of the
BP-448, the disciplinary log copy shall be destroyed.
f. For partial year awards, ISM staff will enter the
final GCT award into SENTRY on the inmate's release date prior to
the final satisfaction of the sentence. The final GCT award
should be made on the inmate's release date, or the work day
preceding the release date since awards of GCT are vested and may
not later be disallowed. If the time remaining on the sentence
is less than a year, a prorated amount of Good Conduct Time will
be entered into SENTRY. This also includes shorter sentences up
to and including a sentence of 417 days (usually equaling 1 year,
1 month and 1 day), which do not earn the full amount of 54 GCT
days, but earn a lesser prorated amount. Inmates serving SRA
sentences are not eligible for lump sum awards of GCT.
g. Community Corrections staff will perform the above
procedures for prisoners in community correction centers. The
Disciplinary Log need not be produced for prisoners who are
boarded out to state facilities or who are serving their
sentences concurrently in a state facility.
*

P.S. 5880.28
February 21, 1992
Page 1 - 62
h. Six Month/Ten Percent Period. The BOP is required,
to the extent practicable, to assist prisoners in their re-entry
into the community near the end of the sentence. In order to
achieve this re-entry, 18 USC § 3624(c) specifies that, "The
Bureau of Prisons shall, to the extent practicable, assure that a
prisoner serving a term of imprisonment spends a reasonable part,
not to exceed six months, of the last 10 percentum of the term to
be served under the conditions that will afford the prisoner a
reasonable opportunity to adjust to and prepare for his re-entry
into the community."
The last ten percent of a sentence, not to exceed
six months, is not based on the total sentence imposed but rather
on the total amount of time that the prisoner is required to
serve in confinement. For instance, based on the sentence
calculation demonstrated in paragraph "g.", Example No. 1, for a
sentence of 1 year, 2 months and 1 day, the "preparation for reentry into the community," or pre-release time, would be 37 days.
The 37 days would be subtracted from the release date to arrive
at a "6 Months/10 Per Centum Date."
The ten percent time period
(37 days) is used as required by statute rather than six months
because the 37 days are less than six months.
The time period of 37 days was determined by
finding ten per cent of the total number of days to be served on
the sentence of 1 year, 2 months and 1 day which amounted to 371
days (425 days (1 year, 2 months and 1 day) minus 54 days GCT).
Ten percent of 371 equals

P.S. 5880.28
February 21, 1992
Page 1 - 63
37.1 (fractions are dropped). The prisoner could spend 37 days
in pre-release custody of some form.
Beginning with time served in confinement of 1810
days (1810 days x 10 per cent = 181 days) through 1839 days (1839
days x 10 per cent = 183 days), both the 10 percent and six month
date need to be determined so that a comparison of the two dates
can be made to assure that no more than six months will be spent
in pre-release custody. Six months always equals more than 180
days and never 184 days or more. Therefore, if ten percent of
the time to be served in confinement is 180 days or less, no
comparison with the six month date need be made since the 180
days is less than six months. If ten percent of the confinement
time is 184 days or more, then only the six month date need be
determined since 184 days is always more than six months. If ten
percent of the confinement time equals 181, 182 or 183 days, then
a comparison of the ten per cent and six month date must be made.
For example, if 1824 days are to be served in confinement on a
sentence, the ten percent pre-release time equals 182 days (1824
x 10% = 182.4 (fractions are dropped)). If the tentative release
date is January 6, 1993, then subtracting 182 days from that date
equals July 8, 1992, resulting in a ten per cent date of July 9,
1992 (July 9th is used instead of July 8th, since July 8th would
be one day more than 182 days). Six months subtracted from the
release date of January 6, 1993 is July 6, 1992, resulting in a
six month date of July 7, 1992 (July 7th is used rather than July
6th, since July 6th would be one day more than six months).
Since, in this case, ten percent of the time to serve is less
than six months, then the ten percent date of

P.S. 5880.28
February 21, 1992
Page 1 - 64
July 9, 1992 would be the very earliest date on which pre-release
custody could begin.
As you can see, once the anticipated release date
is known, then the "6 Month/10 Per centum Date" is easily
calculated.

PS 5880.28
CN 05, 12/31/98
Page 1 - 65
i.

Supervised Release.

(1) Statutory provision. 18 U.S.C § 3583(a) and (b)
authorizes the court to impose a term of supervised release that
will follow imprisonment and states,
(a) In general.--The court, in imposing a sentence to a
term of imprisonment for a felony or a misdemeanor, may
include as a part of the sentence a requirement that the
defendant be placed on a term of supervised release after
imprisonment, except that the court shall include as a part
of the sentence a requirement that the defendant be placed
on a term of supervised release if such a term is required
by statute or if the defendant has been convicted for the
first time of a domestic violence crime as defined in
section 3561(b).
(b) Authorized terms of supervised release.--Except as
otherwise provided, the authorized terms of supervised
release are-(l) for a Class A or Class B felony, not more than five
years;
(2) for a Class C or Class D felony, not more than three
years; and
(3) for a Class E felony, or for a misdemeanor (other
than a petty offense), not more than one year.
*

(Note: In the policy that follows, the use of the term
sentence means a federal sentence unless otherwise
specified.)
There are certain other sections in the United States
Code, primarily those penalty sections pertaining to offenses
involving controlled substances and the use of firearms and
explosives or destructive devices, that authorize, and in many
cases mandate, terms of supervised release that exceed the
maximums set forth in 18 U.S.C. § 3583(b).
The legislative history states in part,
This section permits the court . . . to include as part of
the sentence a requirement that the defendant serve a term
of supervised release after he has served the term of
imprisonment. Unlike current parole law, the question

*

PS 5880.28
CN 05, 12/31/98
Page 1 - 66
whether the defendant will be supervised following his term
of imprisonment is dependent on whether the judge concludes
that he needs supervision, rather than on the question
whether a particular amount of his term of imprisonment
remains. The term of supervised release would be a separate
part of the defendant's sentence, rather than being the end
of the term of imprisonment.
(2) Release to supervision of a probation officer.
U.S.C. § 3624(e) states in part,

18

A prisoner whose sentence includes a term of supervised
release after imprisonment shall be released by the Bureau
of Prisons to the supervision of a probation officer who
shall, during the term imposed, supervise the person
released to the degree warranted by the conditions specified
by the sentencing court.
For each judgment and commitment (J&C) that contains a
period of supervised release, the U.S. Probation Service (USPS)
will complete a probation form 7A (Conditions of Probation and
Supervised Release) that sets forth the supervised release
period, conditions and fine information. On occasion the USPS
may cause the 7A to be attached to the J&C or to the presentence
investigation report, or the USPS could send it to the
institution. Whenever ISM receives the 7A all copies shall be
sent to the inmate’s unit team. Do not place a copy in the J&C
file.
(3) Commencement, calculation and running of a
supervised release term. For calculation purposes, the term of
supervised release commences on the day that the prisoner is
released from imprisonment, except in certain unpaid fine
situations (See Chapter I, paragraph o.), as required by 18
U.S.C. § 3624(e) which states in part,
The term of supervised release commences on the day the
person is released from imprisonment and runs concurrently
with any Federal, State, or local term of probation or
supervised release or parole for another offense to which
the person is subject or becomes subject during the term of
supervised release. A term of supervised release does not
run during any period in which the person is imprisoned in
connection with a conviction for a Federal, State, or local
crime unless the imprisonment is for a period of less than
30 consecutive days.

PS 5880.28
CN 05, 12/31/98
Page 1 - 67
As noted, the commencement date for the term of
supervised release will begin on the final day of the sentence,
or on the final day of an aggregate sentence, even if that final
day is the result of a weekend or holiday release.
If a combination of New Law (NL) sentences and/or Old
Law (OL) sentences must be served, the supervised release term
for the NL sentence, or sentences, shall begin to run on the
final day of imprisonment for all sentences.
The Bureau does not, however, officially determine the
date on which a term of supervised release commences. The United
States Courts have the authority and responsibility for
determining the commencement of, or tolling of, the term of
supervised release. For the foregoing reasons, the Bureau does
not calculate an expiration date for the supervised release term.
Because of the language in § 3624(e) that requires the
term of supervised release to run "concurrently" with any federal
term of supervised release, it is the Bureau’s interpretation
that a court cannot order supervised release terms to run
consecutively to one another in multiple count or multiple
sentence situations.
In view of the above, for a single J&C with two or more
counts, ISM staff shall consider the longest supervised release
term as the supervised release term for that J&C. Likewise, if
two or more J&C’s are involved for sentences that can be
aggregated, the longest supervised release term for the aggregate
shall be considered the supervised release term for the
aggregated computation.
If a court orders two or more supervised release terms
to be served consecutively, follow the order. It is not
necessary to notify the U.S. Attorney or USPS that the Bureau
considers the order to be improper since the Bureau has no
authority or responsibility for enforcing a term of supervised
release.
(Note: For certain drug offenses that occurred on or after
October 27, 1986 but prior to November 1, 1987, the court
is, because of the Anti-Drug Abuse Act of 1986 (P.L. 99570), required to impose an SR term even though the regular
sentencing provisions are under OL. See the OL Sentence
Computation Manual, Chapter VII, Page 53, paragraph 13.c.
for more information about these cases.)
If there is no period of supervised release to follow
the term of imprisonment, then a prisoner with a fine shall be
released on the release date without regard to the status of the
fine.

PS 5880.28
CN 05, 12/31/98
Page 1 - 68
A prisoner, with a term of supervised release to
follow, who has a fine or restitution shall be released in
accordance with the instructions contained in Chapter I,
paragraph o.
(4) Revocation of a term of supervised release. The
court, in imposing a period of supervised release, sets the
conditions (18 U.S.C. § 3583(d)) that the prisoner must observe
while under supervision, and, if the prisoner fails to abide by
those conditions, then the court may, under 18 U.S.C. § 3583(e)
(3) revoke a term of supervised release, and require the
defendant to serve in prison all or part of the term of
supervised release authorized by statute for the offense
that resulted in such term of supervised release without
credit for time previously served on post-release
supervision, if the court, pursuant to the Federal Rules of
Criminal Procedure applicable to revocation of probation or
supervised release, finds by a preponderance of the
evidence that the defendant violated a condition of
supervised release, except that a person whose term is
revoked under this paragraph may not be required to serve
more than 5 years in prison if the offense that resulted in
the term of supervised release is a class A felony, more
than 3 years in prison if such offense is a class B felony,
more than 2 years in prison if such offense is a class C or
D felony, or more than one year in any other case; or
As noted above, the court, upon revocation of a term of
supervised release may impose a term of imprisonment. In
addition to the term of imprisonment, the court may also impose
another period of supervised release to follow as authorized
under 18 U.S.C. § 3583(h) which states,
(h) Supervised release following revocation.--When a term
of supervised release is revoked and the defendant is
required to serve a term of imprisonment that is less than
the maximum term of imprisonment authorized under subsection
(e)(3), the court may include a requirement that the
defendant be placed on a term of supervised release after
imprisonment. The length of such a term of supervised
release shall not exceed the term of supervised release
authorized by the statute for the offense that resulted in

PS 5880.28
(CN-05)
Page 1 - 69
the original term of supervised release, less any term of
imprisonment that was imposed upon revocation of supervised
release.
18 U.S.C. § 3583(h) became effective on September 13,
1994 as a result of the VCCLEA. As noted, a new period of
supervised release may be imposed upon revocation of the current
term of supervised release, regardless of the date of offense,
provided the criteria as set forth in § 3583(h) is met. Contrary
to the Bureau’s interpretation of this provision, some circuit
and district courts have held that § 3583(h) applies only to
offenses that occur on or after the effective date of the act.
It is not necessary, however, for ISM staff to monitor the
appropriateness of a supervised release term imposed in
connection with a revocation term. The Bureau has no authority
or responsibility for enforcing a term of supervised release.
A revocation of a term of supervised release cannot
begin to run, or commence, any earlier than the date on which it
is revoked. A supervised release revocation term, for
calculation purposes, shall be treated the same as any other NL
sentence and may be aggregated with other NL sentences following
the same aggregation policy as discussed in Chapter I, paragraphs
l. and m., of this Manual.
Any prior custody time spent in official detention
after the date of offense that was not awarded to the original
sentence or elsewhere shall be awarded to the revocation term.
(See Chapter I, 3.c. for detailed prior custody time
determination information.)
It is possible that an inmate about to be released may
be finishing a combination of sentences such as SRA, VCCLEA
violent and non-violent and PLRA, each with its own period of
supervised release to follow. It is also possible that a
prisoner about to be released may be finishing a combination of
sentences with supervised release attached to one or several, but
not all, of the sentences just completed.
If there is more than one period of supervised release
to follow, supervision in the community is consolidated and if
the supervised release is revoked it is revoked for all sentences
involved, ordinarily making it impossible to tie the revocation
term to one of the sentences from which released. If the court
specifies the sentence or count to which the revocation term
applies, then the revocation term shall be treated in accordance
with the same sentencing provision as the sentence from which
released.

PS 5880.28
CN 5, 12/31/98
Page 1 - 70
The following instructions apply upon revocation of a
supervised release term.
(Note: If on file, the original BP-S613 (Determination of
Violent/Non-Violent Status) form shall suffice as
appropriate documentation for the VCCLEA violent or nonviolent determination.)
O

If the revocation term flows from a single count on a
single judgment, treat the revocation term the same as
the single count.

O

If the revocation term flows from multiple counts and
the court identifies a count for which the revocation
term was imposed, treat the revocation term the same as
the single count.

O

If multiple count supervised release terms of equal
length are involved and if it cannot be determined to
which count the revocation term applies, the
instructions below apply.

O

o

If the sentences from which released include a
combination of SRA, VCCLEA violent and nonviolent, and PLRA sentences, treat the revocation
term the same as a PLRA sentence.

o

If the sentences from which released include SRA
and VCCLEA violent and non-violent sentences,
treat the revocation term the same as a VCCLEA
violent sentence.

o

If the sentences from which released include
VCCLEA violent and non-violent sentences, treat
the revocation term the same as a VCCLEA violent
sentence.

o

If the sentences from which released include SRA
and VCCLEA non-violent sentences, treat the
revocation term the same as a VCCLEA non-violent
sentence.

If the supervised release terms for multiple counts are
not the same length, then the count with the longest
term shall control for determining the manner in which
the revocation term shall be treated.
*

P.S. 5880.28
February 21, 1992
Page 1 - 76
j. One Count Detention and Community Confinement/Home
Detention Sentence. On occasion, the court may impose a term of
imprisonment on one count that includes a period of detention
plus a period of community confinement or home detention. In
such a case, the sentence shall be computed based on the stated
term of imprisonment and shall be interpreted as the total term
in effect. If the court, however, indicates that a portion of
the term be served in community confinement or home detention as
a condition of supervised release, then the sentence shall be
computed to reflect only the imprisonment portion of the
sentence. For example:
(1) The Judgment and Commitment Order directs that the
"defendant is hereby committed to the custody of the United
States Bureau of Prisons to be imprisoned for a term of 10 months
- five months in a correctional facility and five months
community confinement."
The term of imprisonment in this example is ten
months. The five months of community confinement shall be
treated as a judicial recommendation. The inmate will be
considered for placement in a community corrections center or for
home detention after service of the first five months of the
sentence. Placement will be made in accordance with Bureau of
Prisons policy.
(2) The Judgment and Commitment Order directs that the
"defendant is hereby committed to the custody of the United
States Bureau of Prisons to be imprisoned for a term of 10 months
- five

P.S. 5880.28
February 21, 1992
Page 1 - 77
months in a correctional facility and five months community
confinement." Following the sentence, usually on another page,
the statement appears that the five months of community
confinement or home detention is to be served as a condition of
supervised release.
The sentence of imprisonment in this example shall
be computed as five months. After service of the five months of
imprisonment in a Bureau of Prisons or contract facility, the
inmate shall be released and placed on supervised release in
community confinement or on home detention for the remaining five
months, providing that any fine that may have been imposed has
been properly processed prior to release.
If the inmate's eventual release is to a detainer,
the United States Probation Officer will handle the placement of
the inmate for the community confinement or home detention
portion of the period of supervised release upon release from the
detaining authority. It is imperative, therefore, that the
United States Probation Officer be notified of the inmates
release status at the end of the imprisonment portion of the
sentence.
For cases that fall outside the situations
discussed above, correspondence shall be sent to the Assistant
United States Attorney requesting that their office convey to the
sentencing judge our interpretation of the Judgment and
Commitment. The Inmate Systems Manager will normally be
responsible for preparing the letter under the signature of the
Chief Executive Officer. The Community

P.S. 5880.28
February 21, 1992
Page 1 - 78
Corrections Manager should accomplish this requirement for
computations at community correctional facilities.
The letter should contain the inmate's name,
applicable docket number, and other pertinent information
relating to the case. All concerns should be addressed in a
courteous manner. It should be conveyed that the Bureau of
Prisons is seeking assistance in properly carrying out the order
of the court and a response is desired for clarification only.
A copy of the letter shall be forwarded to the
Regional Inmate Systems Administrator for comment prior to
submission to the Assistant United States Attorney. A copy of
the letter shall be placed in the inmate's Judgment and
Commitment File for documentation. Whenever appropriate, the
Regional Inmate Systems Administrator will discuss the issue with
the Regional Counsel or other appropriate staff members.
If time is not permitted for the above procedures,
a telephone call to the Assistant United States Attorney or
United States Probation Officer that requests a clarification of
the court's intent may be made and then documented in the
inmate's Judgment and Commitment File.

PS 5880.28
CN-04, June 30, 1997
Page 1 - 78A
*

k. Implementation of the amendment to 18 U.S.C. § 3621 of
the Violent Crime Control and Law Enforcement Act of 1994 (P.L.
103-322). The Violent Crime Control and Law Enforcement Act
(VCCLEA) was enacted on, and became effective on, September 13,
1994 and added subsection (e) to § 3621. That amendment adds a
new method of early release for those qualified prisoners who
successfully complete a treatment program as specified by the
Bureau of Prisons (Bureau). Only the portion of the amendment
which pertains to ISM sentence calculation responsibilities and
sentence monitoring functions will be discussed.
An order from a court that conflicts with the instructions
contained herein for implementation of the § 3621(e) provisions
shall be referred to the Regional Inmate Systems Manager who
shall notify the Central Office Inmate Systems Administrator so
that a joint course of action may be discussed.
(1) 18 U.S.C. § 3621(e). The new subsection (e) that
was added to 18 U.S.C. § 3621 by VCCLEA has a retroactive effect
and applies to all qualified prisoners whose date of offense
occurred on or after November 1, 1987, the effective date of the
Sentence Reform Act (SRA). It also applies prospectively to the
Prison Litigation Reform Act (PLRA) of 1995 (P.L. 104-134),
effective on April 26, 1996.
An old law sentence means a sentence that was imposed
for an offense that occurred prior to November 1, 1987 and a new
law (includes SRA, VCCLEA and PLRA) sentence means a sentence
that was imposed for an offense that occurred on or after
November 1, 1987.
Only a nonviolent new law offender may receive a
sentence reduction benefit under § 3621(e)(2)(B).
The portion of § 3621(e) which applies to ISM
functions, subsection (2)(B)), states:
(2) Incentive for prisoners' successful
completion of treatment program.-(B) Period of custody.--The period a
prisoner convicted of a nonviolent {emphasis
added} offense remains in custody after
successfully completing a treatment program
may be reduced by the Bureau of Prisons, but
such reduction may not be more than one year
from the term the prisoner must otherwise
serve.
(a)

The 18 U.S.C. § 3621(e) effective date.

The

Bureau has established programs to implement 18 U.S.C. § 3621(e)
as set forth in the Program Statement, Inmate Drug Abuse Programs
Manual, (DAPS Manual). (Also see 28 CFR §§ 550.50-550.60).

PS 5880.28
CN-04, June 30, 1997
Page 1 - 78B
#

The effective date for § 3621(e) the Bureau
established in the DAPS Manual was June 26, 1995.
No prisoner could be released under this provision
prior to that date.

#

Prisoners who began participating in the unitbased portion of the comprehensive program on or
before August 17, 1995 that could lead to a
3621(e) Release Date, and who had a detainer
(including an INS detainer) on file, or who had a
detainer filed after participation in the unitbased portion of the comprehensive program began
must be released directly from the institution to
the authority (or the official acting in their
behalf) who placed the detainer. These prisoners
are required to participate in institution
transitional services for at least 180 days before
release to the detainer.

(b) DAPS program determinations and eligibility.
ISM staff do not make determinations regarding prisoner
eligibility for a sentence reduction under § 3621(e). They
should, however, be aware of the eligibility requirements in
order to provide the DAP Coordinator and Unit Manager with
information received through ISM functions that may affect
prisoner eligibility for a sentence reduction under § 3621(e).
Only a new law prisoner is eligible for an early
release under § 3621(e). Prisoners not eligible for the early
release provisions of § 3621(e) include:
#

A prisoner with a detainer on file (including
a consecutive old law sentence detainer and
an INS detainer) who was not in a unit-based
portion of the comprehensive program on or
before August 17, 1995.

#

A prisoner whose current offense was a crime
of violence as defined in the Program
Statement on Definition of Term, "Crimes of
Violence."

#

A prisoner who has a prior conviction for
homicide, forcible rape, robbery or
aggravated assault.

#

An INS detainee.

#

A pretrial prisoner including a presentenced
prisoner.

#

A contract state prisoner.

PS 5880.28
CN-04, June 30, 1997
Page 1 - 78C
#

A District of Columbia Code prisoner.

#

An old law prisoner (date of offense occurred
prior to November 1, 1987).

#

A military prisoner (includes Coast Guard).

It is important that ISM and unit staff thoroughly
research and investigate any information that might lead to the
placement or removal of a detainer.
(c) The § 3621(e)(2)(B) sentence reduction.
Under § 3621(e)(2)(B), a prisoner may receive a sentence
reduction "but such sentence reduction may not be more than one
year from the term the prisoner must otherwise serve."
The Bureau interprets the statutory language to
mean that any sentence reduction of one year or less shall be
deducted from the projected SRD of the sentence. No sentence
reduction greater than one year is authorized. The date produced
as a result of the tentative sentence reduction shall be termed
the 3621(e) Release Date.
(d) Tentative sentence reduction. ISM staff make
a tentative sentence reduction only after receiving a
NOTIFICATION OF INMATE § 3621E ELIGIBILITY form (Attachment H to
the DAPS Manual) that has been signed by the DAP Coordinator and
the Warden. No tentative sentence reduction shall be awarded
without the signatures of the DAP Coordinator and Warden on
Attachment H.
A properly executed Attachment H is ISM's
authority to calculate the tentative sentence reduction.
Attachment H shall be placed in the Judgment and Commitment File
on top of the judgment and commitment document.
The SENTRY 3621E Release Date calculation is
activated when the Attachment H date in the sentence that reads,
"He/she is expected to complete the requirements of the
residential program on (blank) date," is entered into the
SENTENCE MONITORING CALC/UPDATE COMPUTATION screen. This date
shall be referred to as the 3621E CRPS date.
The formula for computing a tentative 3621E
Release Date, based on the tentative one year sentence reduction,
is a simple arithmetical calculation.
The formula is:

Projected SRD minus one year =
Tentative 3621E Release Date.

PS 5880.28
CN-04, June 30, 1997
Page 1 - 78D
SENTRY is programmed to subtract one year from the
projected SRD to produce the tentative 3621E Release Date.
SENTRY may produce a date that is earlier than the date on which
the calculation is performed but will not produce a date that is
earlier than the 3621E CRPS date since no sentence reduction may
occur any earlier than the completion date of the unit-based
portion of the DAPS residential program.
The SENTRY program will default to the 3621E CRPS
date if it is less than one year from the projected SRD and that
date will become the tentative 3621E Release Date.
Definitive SENTRY instructions follow:
#

Enter the access transaction code
which will produce the SENTENCE
MONITORING CALC/UPDATE COMPUTATION
screen.

#

In the 3621E CRPS MN field, enter
the 3621E CRPS date.

#

RPC the computation. This
transaction will produce the 3621E
REL DT, the PROJ SAT DT and the
PROJ SAT METH of 3621E CMPL. If
the 3621E CRPS date is less than
one year from the projected SRD,
then SENTRY will default to the
3621E CRPS date and that date will
become the 3621E Release Date.

(e) Notification of CCC placement date.
Following receipt of Attachment H, ISM will receive a
NOTIFICATION OF CCC PLACEMENT DATE form (BP-S628) if the
institution is unable to transfer the prisoner to a CCC for
Completion of the Community Program for Substance (CCPS) Abuse
as approved by the CEO. In other words, if some of the required
CCC time encroaches into the full one year sentence reduction,
then the Unit Manager shall forward the BP-S628 to ISM which will
include the 3621E CRPS date, the date on which the prisoner will
be placed in a CCC, and the number of days the prisoner will be
required to remain in the CCC for the CCPS Abuse.
ISM staff shall enter the information from form
BP-S628 into SENTRY which will produce the final 3621E Release
Date. ISM staff must manually calculate a 3621E CCPS date as
explained below. (ISM staff may wish to use the INDEPENDENT
SENTENCE COMPUTATION transaction to assist in the calculation of
the 3621E CCPS date.)

PS 5880.28
CN-04, June 30, 1997
Page 1 - 78E
Definitive SENTRY instructions follow:
#

From form BP-S628, following the instructions
in the second sentence that states, "He/she
will be placed in a community-corrections
center on (blank) date for (blank) days," add
the number of days to be spent in a community
corrections center (CCC) to the date on which
the prisoner will be furlough transferred to
the CCC (back up one day). This calculation
will produce a Completion of Community
Program for Substance Abuse date or 3621E
CCPS date.

#

Enter into SENTRY the access transaction code
which will produce the SENTENCE MONITORING
CALC/UPDATE COMPUTATION screen.

#

In the 3621E CRPS MN field, enter
the 3621E CRPS date from form BPS628.

#

In the 3621E CCPS MN field, enter
the 3621E CCPS date that was
manually calculated.

#

RPC the computation. This
transaction will produce the 3621E
REL DT, the PROJ SAT DT and the
PROJ SAT METH of 3621E CMPL.

(f) Removal of a 3621E Release Date. In "short"
sentence cases, the possibility exists that the 3621E Release
Date may be on, or so close to, the 3621E CRPS date that transfer
to a CCC cannot be effected on or before arrival of the 3621E
Release Date. As a result, the 3621E Release Date shall be
removed pending further action by the Unit Staff.
If a sentence is reduced, or additional prior
custody time credit is awarded, and causes the 3621E Release Date
to be on or earlier than the date on which the calculation is
performed, then the 3621E Release Date shall be removed.
If a sentence becomes inoperative (e.g., escape,
civil contempt, appeal bond release, etc.) prior to the 3621E
Release Date, then the 3621E Release Date shall be removed.
Whenever ISM staff remove a 3621E Release Date,
Attachment H remains in the Judgment and Commitment File and a
memorandum shall be promptly sent to the Unit Manager (copy to
the DAP Coordinator) that explains the removal.

PS 5880.28
CN-04, June 30, 1997
Page 1 - 78F
If the 3621E Release Date is removed as the result
of the reasons just discussed in the preceding paragraphs, ISM
should anticipate (except in cases of inoperative time) receiving
a form BP-S628 that will cause a new 3621E Release Date to be
recalculated as discussed in paragraph (e) above. Local
procedures should be established to monitor these situations.
Definitive SENTRY instructions follow for removal
of the 3621E Release Date:
#

Enter the access transaction code
which will produce the SENTENCE
MONITORING CALC/UPDATE COMPUTATION
screen.

#

Delete (space through) the date in
the 3621E CRPS MN field.

#

RPC the computation. This transaction will
eliminate the 3621E Release Date and produce
a projected SRD based on current sentence
data.

(g) Attachment C, SRD reinstatement. For a
community-based program failure with a 3621E Release Date, the
Community Corrections Manager (CCM) shall execute CHANGE IN DRUG
ABUSE TREATMENT PROGRAM STATUS MEMORANDUM (Attachment C) and
forward it to the appropriate institution ISM. If the form is
not received by the time the inmate is returned to an
institution, ISM staff shall promptly contact the appropriate CCM
and request that the form be sent via fax.
When Attachment C is received, ISM staff shall
remove the 3621E Release Date and cause a recalculation of
sentence, as described above, to produce a new projected SRD.
Attachment C shall be placed in the Judgment and
Commitment File on top of any prior § 3621(e) document.
(h) Notification procedures for 3621E Release
Date new information or changes. For each prisoner who has a
3621E Release Date, ISM staff shall promptly notify the Unit
Manager (copy to the DAP Coordinator) via memorandum whenever a
sentence change occurs as a result of a court action or
imposition of a new sentence, or a change in prior custody time
credits.
The memorandum shall include:
#
#

An explanation of the change,
Effect on the 3621E Release Date and,

PS 5880.28
CN-04, June 30, 1997
Page 1 - 78G
#

A request that ISM be promptly notified as to
any action that is taken with regard to the
3621E Release Date.

A copy of any memorandum sent or received shall be
filed in the Judgment and Commitment file on top of any prior
§ 3621(e) document.
If a detainer is received, ISM staff shall forward
a copy of form DETAINER ACTION LETTER C (BP-S394) to the DAP
Coordinator in addition to the copy routinely sent to the Unit
Manager. ISM staff shall note the Judgment and Commitment file
copy of the form BP-S394 that a copy has been sent to the DAP
Coordinator.
(i) 3621E Release Date restorations. ISM staff
shall restore a 3621E Release Date that was removed only upon
receipt of a new Attachment H or of a NOTIFICATION OF CCC
PLACEMENT DATE form BP-S628. For a 3621E Release Date
restoration based on the receipt of a new Attachment H, follow
the SENTRY instructions in subparagraph (e) above. For a form
BP-S628 restoration, follow the instructions in paragraph (e)
above.
(j) Disallowed and forfeited GCT. For disallowed
or forfeited GCT, the following information and procedures apply:
#

If the 3621E Release Date is one year earlier
than the projected SRD, then SENTRY will
automatically make that date later by the
exact number of days disallowed or forfeited.

#

If the 3621E Release Date is less than one
year earlier than the projected SRD, then the
number of days disallowed or forfeited must
manually be added to the 3621E Release Date
to arrive at a new date. The new date must
be manually entered into the 3621E CCPS MN
field on the SENTENCE MONITORING CALC/UPDATE
COMPUTATION screen and recalculated (RPC).
SENTRY will produce the 3621E REL DT, the
PROJ SAT DT and the PROJ SAT METH of 3621E
CMPL.

(k) ISM procedures in a CCC. After the prisoner
arrives in a CCC for the community-based treatment program, the
3621E Release Date may be extended in limited circumstances (see
Drug Abuse Program Manual). No extension can be made to the
3621E Release Date by the ISM (or someone acting in that
capacity) without receipt of a form NOTICE TO INMATE THE
PREVIOUSLY SCHEDULED RELEASE DATE IS BEING DELAYED (Attachment F

PS 5880.28
CN-04, June 30, 1997
Page 1 - 78H
from the Program Statement on Intensive Confinement Center
Program (ICCP)). The CCM must sign Attachment F for an extension
of the 3621E Release Date which will usually be for a period of
time not to exceed 30 days.
If time constraints prevent the CCM from extending
the 3621E Release Date prior to a prisoner's return to an
institution, then institution ISM staff shall make the change.
If the Attachment F does not accompany the prisoner to the
institution, ISM staff shall contact the CCM and request that the
Attachment F be sent via a fax.
Attachment F shall be placed in the Judgment and
Commitment File on top of any prior § 3621(e) document. When ISM
receives an Attachment F, the following instructions apply:
#

Enter into SENTRY the access transaction code
which will produce the SENTENCE MONITORING
CALC/UPDATE COMPUTATION screen.

#

In the 3621E CCPS MN field, enter
from Attachment F from the first
sentence on the form the "has been
delayed until (Blank)" date.

#

RPC the computation. This
transaction will produce the new
3621E REL DT, the PROJ SAT DT and
the PROJ SAT METH of 3621E CMPL.

(l) New law and old law sentence combinations.
Three basic guidelines have been established for making a
§ 3621(e) eligibility determination when a prisoner has a
combination of new law and old law sentences.
#

A new law sentence followed by a consecutive
old law sentence is not eligible for the
§ 3621(e) early release benefit. (Note: If
the prisoner's participation in the unit
based portion of the comprehensive program
began on or before August 17, 1995, and a
consecutive old law sentence was on file as a
detainer upon completion of the program, then
the prisoner would be eligible for the
§ 3621(e) early release benefit without
participating in the transitional portion of
the program in a CCC.)

#

A new law sentence that is consecutive to an
old law sentence and that qualifies is
eligible for the § 3621(e) early release

PS 5880.28
(CN-04) June 30, 1997
Page 1 - 78I
benefit providing that the time required to
serve in a CCC is accomplished solely during
the service of the new law sentence.
#

A new law sentence that is served
concurrently with an old law sentence, and
that qualifies, is eligible for the § 3621(e)
early release benefit. If the final 3621E
Release Date is earlier than the SRD or
Presumptive Parole Date of the old law
sentence, then the final 3621E Release Date
shall be adjusted to match the later old law
release date using the following
instructions:
#

Enter into SENTRY the access transaction
code which will produce the SENTENCE
MONITORING CALC/UPDATE COMPUTATION
screen.

#

In the 3621E CRPS MN field,
enter the 3621E CRPS date from
form BP-S628.

#

In the 3621E CCPS MN field,
enter the old law final
release date.

#

RPC the computation. This
transaction will produce the
3621E REL DT, the PROJ SAT DT
and the PROJ SAT METH of 3621E
CMPL.

Any combination of new law and old law sentences
that does not meet the above criteria shall be referred to the
Central Office Chief of Operations for assistance.
(m) Release verification for an inmate with a
3621E Release Date. Prior to releasing an inmate with a 3621E
Release Date, ISM staff shall verify that a properly executed
Attachment K (Final Review of Inmate’s Provisional Release) and
Central Office approval have been received and are included as
part of the inmate's release paperwork. (Note: The Attachment K
and Central Office approval must be on file in the Judgment and
Commitment File prior to release in the detainer exception cases
or prior to furlough transfer to a CCC.)

PS 5880.28
CN 5, 12/31/98
Page 1 - 78J
*

l. Implementation of amendments to 18 U.S.C. § 3624(b) of
the Violent Crime Control and Law Enforcement Act of 1994 (P.L.
103-322). The Violent Crime Control and Law Enforcement Act
(VCCLEA) provisions that amended § 3624(b) became effective on
September 13, 1994 and applies to offenses committed on or after
that date but before April 26, 1996. VCCLEA sentences of more
than one year, other than a term of life, are authorized to
receive credit of up to 54 days good conduct time (GCT) at the
end of each year of imprisonment, provided the inmate
satisfactorily complies with the provisions of amended § 3624(b).
Credit for the last partial year is prorated.
An Old Law (OL) sentence refers to a sentence imposed for an
offense that occurred prior to November 1, 1987. A Sentencing
Reform Act of 1984 (SRA) sentence refers to a sentence imposed
for an offense that occurred on or after November 1, 1987 but
before September 13, 1994; a VCCLEA sentence refers to a sentence
imposed for an offense that occurred on or after September 13,
1994 but before April 26, 1996; and a Prison Litigation Reform
Act of 1995 (PLRA) sentence refers to a sentence imposed for an
offense that occurred on or after April 26, 1996.
Under the VCCLEA, amended § 3624(b), states,
(1) A prisoner (other than a prisoner serving a sentence for
a crime of violence) [emphasis added] who is serving a term
of imprisonment of more than one year, other than a term of
imprisonment for the duration of the prisoner’s life, shall
receive credit toward the service of the prisoner's
sentence, beyond the time served, of fifty-four days at the
end of each year of the prisoner's term of imprisonment,
beginning at the end of the first year of the term, unless
the Bureau of Prisons determines that, during that year, the
prisoner has not satisfactorily complied with such
institutional disciplinary regulations as have been approved
by the Attorney General and issued to the prisoner. A
prisoner who is serving a term of imprisonment of more than
1 year for a crime of violence, [emphasis added] other than
a term of imprisonment for the duration of the prisoner's
life, may receive credit toward the service of the
prisoner's sentence, beyond the time served, of up to 54
days at the end of each year of the prisoner’s term of
imprisonment, beginning at the end of the first year of the
term, subject to determination by the Bureau of Prisons
that, during that year, the prisoner has displayed exemplary
compliance with such institutional disciplinary regulations
[emphasis added]. If the Bureau determines that, during that
year, the prisoner has not satisfactorily complied with such

PS 5880.28
CN 5, 12/31/98
Page 1 - 78K
institutional regulations, the prisoner shall receive no
such credit toward service of the prisoner’s sentence or
shall receive such lesser credit as the Bureau determines to
be appropriate. The Bureau’s determination shall be made
within fifteen days after the end of each year of the
sentence. Credit that has not been earned may not later be
granted [emphasis added]. Credit for the last year or
portion of a year of the term of imprisonment shall be
prorated and credited within the last six weeks of the
sentence.
(2) Credit toward a prisoner's service of sentence shall not
be vested unless the prisoner has earned or is making
satisfactory progress toward a high school diploma or an
equivalent degree.
(3) The Attorney General shall ensure that the Bureau of
Prisons has in effect an optional General Educational
Development program for inmates who have not earned a high
school diploma or its equivalent.
(4) Exemptions to the General Educational Development
requirement may be made as deemed appropriate by the
Director of the Federal Bureau of Prisons.
(Note: In the policy that follows, the use of the term
sentence means a federal sentence unless otherwise
specified.)
The VCCLEA amendments to § 3624(b) create distinctions
between violent and non-violent offenders and inmates who have,
or do not have, a high school diploma or equivalency. These
distinctions can affect the awarding, disallowance, and
forfeiture of GCT and the aggregation of VCCLEA sentences with
other sentences.
The following policy and information is provided for the
enforcement of the new VCCLEA amendments.
Because of the non-aggregation and de-aggregation
possibilities that may occur as a result of the various
sentencing laws, a future date computation began (DCB) policy has
been established that will allow both staff and inmates to know
the projected SRD for all sentences to serve. This policy will
assist staff and inmates for programing and release planning
purposes.

PS 5880.28
CN 5, 12/31/98
Page 1 - 78L
#

If one or more sentences, or one or more counts in a
single J&C, is consecutive and cannot be aggregated
with the other sentences or counts, then the
consecutive sentence shall be placed into operation by
keying a future DCB for the consecutive sentence. If
one or more sentences or counts in an aggregated
sentence is consecutive, and de-aggregation is
required, the consecutive count/sentence shall be put
into operation by keying a future DCB for the
consecutive sentence. The future DCB of the
consecutive sentence shall be the SRD of the sentence
to which the consecutive sentence was ordered to
follow. The same rule applies if a new consecutive
sentence is imposed that cannot be aggregated with an
existing sentence. The J&C shall be executed upon its
receipt.
The same rules just discussed also apply to a sentence
ordered to run concurrently at some future time. The
DCB will be the date on which the future concurrent
sentence is ordered to begin. If part of the sentence
is ordered to be served consecutively and part of the
sentence concurrently, then the future sentence shall
be calculated as beginning on the DCB determined to
best accommodate the court’s intent for service of the
partially concurrent/consecutive sentence.

#

A parole violation term shall be treated in the same
manner for future DCB purposes when the Parole
Commission Notice of Action (NOA) has revoked the
parole and ordered the violation term to be served
consecutively to the current sentence. The warrant,
however, shall not be executed until the actual DCB of
the violator term. Pending receipt of the NOA, the
warrant shall be held as a detainer even though it may
adversely affect the prisoner’s security
classification.

#

Whenever an action is initiated that affects the SRD of
the current sentence, it is necessary to manually
adjust the DCB of the consecutive sentence.

(Note: Whenever it becomes necessary to de-aggregate or reaggregate sentences, or to change a sentence to a vesting or
non-vesting status, each affected computation must be
RPC’d.)

PS 5880.28
CN 5, 12/31/98
Page 1 - 78M
(1)

General Provisions

#

Arithmetically, a VCCLEA sentence is calculated
the same as an SRA sentence and a VCCLEA
disallowance is calculated the same as an SRA
disallowance. (See Chapter I, paragraph g.)

#

A VCCLEA prisoner may earn and have vested up to
54 days of GCT at the end of each anniversary
year.

#

A VCCLEA inmate in prior custody time (a.k.a.:
presentence time, pretrial time and jail time)
status is not required to participate in the
Literacy Program. If the inmate completes a full
anniversary year in a prior custody time status,
up to 54 days of GCT will automatically vest for
that year as well as any subsequent full
anniversary year or years in prior custody time
status. The GCT would be reduced by any GCT that
was disallowed during the anniversary year in
which it occurs. (See the Program Statement on
Literacy Program (GED Standard) for other inmates
who are exempted from participating in the
program.)
If the inmate completes a full anniversary year
that includes a combination of prior custody time
credit and time spent serving the sentence, then
up to 54 days of GCT will automatically vest for
that year. The GCT would be reduced by any GCT
that was disallowed during that period.
Prior custody time credit shall be applied in
accordance with the Sentence Computation Manual
(CCCA of 1984). The same principles for applying
prior custody time credits for concurrent/
consecutive SRA and "OL" sentences shall apply to
concurrent/consecutive SRA, VCCLEA and PLRA
sentences.

#

ISM staff shall make a preliminary determination
as to the violent/non-violent status for VCCLEA
sentences (see the Program Statement on Definition
of Term, Crimes of Violence). This preliminary
determination allows ISM staff to meet the
required time frame for computation of sentence as
established in the Inmate Systems Management
Manual.

PS 5880.28
CN 5, 12/31/98
Page 1 - 78N
Unit Management staff make the final determination
as to the violent/non-violent status of each
VCCLEA sentence for sentence computation purposes
and are required to send the signed original of
the BP-S613 to ISM within five days after initial
classification.
#

VCCLEA non-violent and violent sentences shall be
aggregated and shall not be de-aggregated.
An exception to the preceding paragraph results if
two or more non-violent/violent VCCLEA sentences,
or counts, are part of an aggregate that includes
an intervening SRA sentence (the SRA sentence is
between the two VCCLEA sentences--a VCCLEA
sentence first, a consecutive SRA sentence second,
and third, a VCCLEA sentence that is concurrent
with or consecutive to the SRA sentence) that must
be de-aggregated from the VCCLEA sentences because
of placement in a PENDING UDC or GED UNSAT status.
Then, the three sentences--a VCCLEA sentence, an
SRA sentence and another VCCLEA sentence--would be
served independently, unless re-aggregation was
required.

#

A VCCLEA sentence that acquires an Education
Development Information (EDI) assignment of GED
UNSAT shall be placed in a non-vesting status.
This is the only EDI status in which a VCCLEA
sentence cannot vest GCT. A VCCLEA sentence that
is returned to a non-GED UNSAT status shall be
returned to a vesting status.
If an inmate's EDI assignment changes from a
vesting to a GED UNSAT status, the GCT already
vested in a prior anniversary year, or years,
remain vested. The GCT for the current year and
subsequent years will not vest. When an EDI
assignment changes from a GED UNSAT status to a
non-GED UNSAT status, all GCT for prior years
currently not vested will vest.

#

ISM staff shall destroy notices from Education
staff that report an inmate's entry into or out of
a GED UNSAT status if the inmate is serving a nonVCCLEA or non-PLRA sentence, or any sentence, or
combination of sentences, of one year or less.

PS 5880.28
CN 5, 12/31/98
Page 1 - 78O
If a future computation exists for a VCCLEA or
PLRA sentence greater than one year, then ISM
shall retain and file the Specialized Daily Log
Verification Notification form, in the Judgment
and Commitment File.
#

Since there is only one EDI assignment per inmate,
that EDI assignment will be the same for
concurrent and consecutive sentences, regardless
of whether the sentences are aggregated or imposed
on a date later than the initial sentence, as long
as the sentences overlap for some of the time. (A
non-aggregated consecutive sentence that commences
on the last day of a preceding sentence retains
the EDI assignment of the preceding sentence.)

#

SRA and VCCLEA sentences shall be aggregated until
an inmate goes into a PENDING UDC status or GED
UNSAT status at which time the sentences shall be
de-aggregated.

#

Aggregated SRA and VCCLEA sentences that were deaggregated because of placement in a GED UNSAT
status shall not be re-aggregated if, or when, a
non-GED UNSAT status is obtained. (As noted in a
preceding paragraph, a VCCLEA sentence that is
returned to a non-GED UNSAT status shall be
returned to a vesting status.)

#

If the UDC waives sending an incident report to
the DHO or finds the inmate guilty and issues a
sanction, the previously de-aggregated SRA and
VCCLEA sentences shall be re-aggregated.

#

If the UDC sends an incident report to the DHO and
there is a finding of not guilty, previously deaggregated SRA and VCCLEA sentences shall be reaggregated. If there is a finding of guilty by
the DHO, the sentences shall remain de-aggregated.

#

Daily, ISM staff shall prepare an Inmate
Discipline Daily Log to identify inmates pending
UDC hearings to determine if any SRA and VCCLEA
sentences require de-aggregation or reaggregation. ISM staff may maintain the log, if
desired, based on their own procedures. The log
may not be maintained less than, but not more
than, two years. This log shall also be used to
determine sanctions imposed by the DHO.

PS 5880.28
CN 5, 12/31/98
Page 1 - 78P
When a determination has been made that a
disallowance or forfeiture occurred, ISM staff
shall print an Inmate Chronological Disciplinary
Record. This record will be used to support the
sanction of disallowance/forfeiture of GCT and
shall be signed and dated by the staff member who
keys the transaction into SENTRY. The form shall
be filed on the right side of the J&C file along
with other GCT forms.
#

Whenever ISM staff update a computation based on
the receipt of a Specialized Daily Log
Verification Notification form sent to ISM by
Education staff, the form shall be signed (by a
supervisor of Education), dated and filed on the
right side of the J&C file, in chronological
order, above GCT Action Notices.

(2) Satisfactory progress toward a high school diploma
or an equivalent degree. As required by § 3624(b)(2), a VCCLEA
inmate, who does not have a high school diploma or equivalent
degree, must make satisfactory progress toward achieving a
diploma or degree before any earned GCT may be vested.
#

Education staff shall notify ISM staff within five
working days (excluding the day in which the
action occurs) each time the EDI assignment of GED
UNSAT is entered or removed, via a signed copy of
the Specialized Daily Log Verification
Notification.

#

ISM staff, via memorandum (LAN), must notify
Education staff whenever an inmate, who is serving
an OL or SRA sentence, receives a VCCLEA or PLRA
sentence greater than one year.

(3) Procedures followed by the Discipline Hearing
Officer (DHO). The DHO must impose disciplinary sanctions as
authorized by the Discipline and Special Housing Units policy.
#

If an inmate is serving concurrent non-aggregated
sentences, the DHO shall clearly identify GCT
sanctions imposed against each sentence (e.g., OL,
SRA, VCCLEA or PLRA sentences) via the Inmate
Chronological Disciplinary Record. These
sanctions shall be identified by Computation
Number and the action taken with regard to each
sentence.

PS 5880.28
CN 5, 12/31/98
Page 1 - 78Q
(Example: Computation 010 (SRA), disallow 15 days
GCT; Computation 020 (VCCLEA), disallow 15 days
GCT, Computation 030 (PLRA), disallow 15 days
GCT).
#

DHO sanctions shall not be applied to a sentence
that has a future DCB.

#

ISM staff, via memorandum, shall notify the DHO of
any change that affects a start/stop date, and the
circumstance that caused the change, if a DHO
sanction was applied during the affected period.
In order to give the DHO a full explanation of the
effect a change to a start/stop date may have had
on a previous sanction, a copy of the original and
revised Good Time Data Sheets shall also be
forwarded. The DHO is responsible for taking any
action deemed necessary.

#

The DHO may take the following actions for the
various sentence types.
For an SRA sentence and a non-GED UNSAT
VCCLEA sentence.
o

Disallowance for the current year.
For a GED UNSAT VCCLEA sentence and a
PLRA sentence.

o

Disallowance for the current year.

o

Forfeiture for all prior years not
vested.
For a VCCLEA sentence that changes from
a GED UNSAT to a non-GED UNSAT status.

o

Disallowance for the current year.

o

No forfeiture for prior years.

(4) Unit Management Procedures. When an inmate is
placed in either a GED UNSAT or a PENDING UDC status, and a form
BP-S613 has not been prepared, Unit Management staff shall
complete and forward the signed original BP-S613 immediately to
ISM.

PS 5880.28
CN 5, 12/31/98
Page 1 - 78R
When the Unit Disciplinary Committee (UDC) waives
sending an incident report to the DHO, a copy of the report shall
not be sent to ISM. ISM staff shall use the Inmate Discipline
Daily Log to determine UDC actions and dispositions.
m. Implementation of amendments to 18 U.S.C. § 3624(b) and
the new provision of 28 U.S.C. § 1932 of the Prison Litigation
Reform Act of 1995 (P.L. 104-134). The Prison Litigation Reform
Act (PLRA) provisions that amended 18 U.S.C. § 3624(b) and that
enacted 28 U.S.C. § 1932 became effective on April 26, 1996 for
offenses committed on or after that date.
An Old Law (OL) sentence refers to a sentence imposed for an
offense that occurred prior to November 1, 1987. An SRA sentence
refers to a sentence imposed for an offense that occurred on or
after November 1, 1987 but before September 13, 1994; a VCCLEA
sentence refers to a sentence imposed for an offense that
occurred on or after September 13, 1994 but before April 26,
1996; and a PLRA sentence refers to a sentence imposed for an
offense that occurred on or after April 26, 1996.
(1) Information, instructions and procedures for
implementation of the PLRA amendments to § 3624(b). Under the
PLRA, amended § 3624(b), states,
(1) Subject to paragraph (2), a prisoner who is serving a
term of imprisonment of more than 1 year, other than a term
of imprisonment for the duration of the prisoner's life, may
receive credit toward the service of the prisoner's
sentence, beyond the time served, of up to 54 days at the
end of each year of the prisoner's term of imprisonment,
beginning at the end of the first year of the term, subject
to determination by the Bureau of Prisons that, during that
year, the prisoner has displayed exemplary compliance with
institutional disciplinary regulations. Subject to
paragraph (2), if the Bureau determines that, during that
year, the prisoner has not satisfactorily complied with such
institutional regulations, the prisoner shall receive no
such credit toward service of the prisoner's sentence or
shall receive such lesser credit as the Bureau determines to
be appropriate. In awarding credit under this section, the
Bureau shall consider whether the prisoner, during the
relevant period, has earned, or is making satisfactory
progress toward earning, a high school diploma or an
equivalent degree. Credit that has not been earned may not
later be granted. Subject to paragraph (2), credit for the
last year or portion of a year of the term of imprisonment

PS 5880.28
CN 5, 12/31/98
Page 1 - 78S
shall be prorated and credited within the last six weeks of
the sentence.
(2) Notwithstanding any other law, credit awarded under
this subsection after the date of enactment of the Prison
Litigation Reform Act shall vest on the date the prisoner is
released from custody.
(3) The Attorney General shall ensure that the Bureau of
Prisons has in effect an optional General Educational
Development program for inmates who have not earned a high
school diploma or its equivalent,
(4) Exemptions to the General Educational Development
requirement may be made as deemed appropriate by the
Director of the Federal Bureau of Prisons.
The PLRA amended 18 U.S.C. § 3624(b) to hold all inmates to
an "exemplary compliance" standard for violations institutional
rules and regulations violations. In addition, the amendment
further requires the Bureau to consider educational progress
toward earning a high school diploma or an equivalent degree in
awarding GCT credits. The PLRA also specifies that GCT shall
vest on the date the inmate is released from custody.
This means that all earned GCT for the year, or years,
preceding the current or final partial year, is available for
forfeiture throughout service of the sentence. Some or all GCT
earned during the current or final partial year may be disallowed
(not forfeited).
Because of the non-aggregation and de-aggregation
possibilities that may occur as a result of the various
sentencing laws, a future date computation begins (DCB) program
has been established as policy as previously explained in Chapter
I, paragraph l.
(Note: In the policy that follows, the use of the term
sentence means a federal sentence unless otherwise
specified. Whenever it becomes necessary to change a
sentence to a GED UNSAT status or to a non-GED UNSAT
status or to update a computation, each affected
computation must be RPC’d.)
#

PLRA sentences shall be aggregated with each other
but shall not be aggregated with any other
sentence because of the statutory differences

PS 5880.28
CN 5, 12/31/98
Page 1 - 78T
between the manner in which a PLRA sentence must
be treated in relationship to other sentences (18
U.S.C. § 3584(c)).
#

Arithmetically, a PLRA sentence is calculated the
same as an SRA sentence and a PLRA disallowance is
calculated the same as an SRA disallowance (see
Chapter I, paragraph 3.g., of this Manual).

#

The PLRA provides that GCT shall vest on the date
the inmate is released from custody. As a result,
all GCT earned in the year or years preceding the
current or final partial year is available for
forfeiture for acts of misconduct. GCT for the
current or final partial year may be disallowed
(not forfeited).

#

A PLRA inmate in a non-GED UNSAT status earns 54
days of GCT per year and 42 days per year while in
a GED-UNSAT status.
The GED status on the stop date of the anniversary
year determines whether 54 or 42 days of GCT,
minus any disallowance, will be earned for that
year. A change in GED status in the current year
or final partial year has no retroactive effect on
a preceding year or years.
For a partial year when time was spent in both the
54 and 42 day rates, SENTRY automatically
calculates the GCT for the final partial year for
each status period and add them together for a
final GCT amount for the partial prorated year.

#

PLRA policy is the same as the VCCLEA policy in
Chapter I, paragraph l., for the following
matters:
o

The Specialized Daily Log Verification
Notification, Inmate Discipline Daily Log and
the Inmate Chronological Disciplinary Record
and any notifications or memoranda ISM
furnishes to other departments.

o

Actions to be taken by the Education
Department in relation to GED status and the
effect of the EDI assignment when more than
one computation is involved.

PS 5880.28
CN 5, 12/31/98
Page 1-78U
o

Actions taken by the UDC or DHO in relation
to GCT.

o

Prior custody time.

(2) Revocation of Good Conduct Time By a Court. Under
28 U.S.C. § 1932, a court may order the revocation of good time
credit. § 1932 states,
In any civil action brought by an adult convicted of a
crime and confined in a Federal correctional facility, the
court may order the revocation of such earned good time
credit under section 3624(b) of title 18, United States
Code, that has not vested, if, on its own motion or the
motion of any other party, the court finds that -(1) the claim was filed for a malicious purpose;
(2) the claim was filed solely to harass the party
against which it was filed; or
(3) the claimant testifies falsely or otherwise
knowingly presents false evidence or information to the
court.
The Bureau interprets this section to mean that a
court, who finds that an inmate has violated one or more
conditions of this section, may forfeit (revoke) good conduct
time credit for a VCCLEA or PLRA inmate whose civil action was
filed with the court on or after April 26, 1996.
#

For calculation purposes, the court may forfeit
all available non-vested good conduct time earned
up to the start date of the current anniversary or
final partial year. The court may not disallow
good conduct time.

#

All court ordered forfeitures shall be referred to
the RISA for review and instructions as to the
manner in which a forfeiture shall be applied to
an inmate’s sentence or sentences. Even an order
that appears to be improper on its face shall be
referred to the RISA. The RISA shall consult with
the Central Office ISM Chief of Operations prior
to authorizing implementation of a court ordered
forfeiture.

PS 5880.28
CN 5, 12/31/98
Page 1-78V
n. Shock incarceration program. The statutory provisions
of the shock incarceration program (18 U.S.C. § 4046(c)) of the
Violent Crime Control and Law Enforcement Act (VCCLEA) of 1994
became effective on May 28, 1996 with the issuance of the Program
Statement on the Intensive Confinement Center Program. This
Program Statement establishes the eligibility requirements and
program participation necessary to become eligible for a
reduction of the time to serve on his or her sentence.
(1)

18 U.S.C. § 4046 states,

(a) The Bureau of Prisons may place in a shock
incarceration program any person who is sentenced to a
term of imprisonment of more than 12, but not more than
30, months, if such person consents to that placement.
(b) For such initial portion of the term of
imprisonment as the Bureau of Prisons may determine,
not to exceed 6 months, an inmate in the shock
incarceration program shall be required to-(1) adhere to a highly regimented schedule that
provides the strict discipline, physical training,
hard labor, drill, and ceremony characteristic of
military basic training; and
(2) participate in appropriate job training and
educational programs (including literacy programs)
and drug, alcohol, and other counseling programs.
(c) An inmate who in the judgment of the Director of
the Bureau of Prisons has successfully completed the
required period of shock incarceration shall remain in
the custody of the Bureaus for such period (not to
exceed the remainder of the prison term otherwise
required by law to be served by that inmate), and under
such conditions, as the Bureau deems appropriate.
(2) SENTRY Information. The following information applies only
to Inmate Systems Management responsibilities for § 4046(c). The
specific duties for other institution staff are discussed in the
Program Statement on Intensive Confinement Centers.
There are three SENTRY fields and a release method that have
been developed that are on the Sentence Monitoring Calc/Update
Computation screen. A description of each is provided below:

PS 5880.28
CN 5, 12/31/98
Page 1-78W
C

4046C IC MAN: The “IC MAN” represents the institution
completion (graduation) date for the Intensive
Confinement Center program (ICCP). This is a field
into which ISM staff shall enter the graduation date as
provided by the ICC Administrator. SENTRY
automatically calculates a 4046C REL DT based upon the
length of sentence and the amount of the approved
reduction from the already established projected SRD.

C

4046C CC MAN: The “CC MAN” represents the community
completion date. This field is used to override the
automatically calculated 4046C REL DT when the inmate’s
date is to be retarded (as determined by Community
Corrections staff). ISM staff are to compute this date
manually by adding the amount of time the inmate is
required to spend in a Community Corrections program or
by adding the amount of time to the already established
4046C REL DT as determined by Community Corrections
staff.

C

4046C REL DT: After a date has been entered into the
4046C IC MAN field or the 4046C CC MAN field, the 4046C
REL DT field will reflect the inmate’s new release date
based on a reduction of up to six months off the
projected SRD date. SENTRY calculates this date
automatically.

C

4046C CMPL: This is the satisfaction method resulting
from a reduction in time to serve for satisfactory
completion of all ICC program phases.
(3) Procedures

(a) Institution Staff. The attachments referenced
in this section are located in the Intensive Confinement Center
Program Statement.
Upon receiving the Notification of ICC Sentence
Reduction (Attachment D) from the ICC Administrator, ISM staff
shall enter the graduation date from the institution ICCP in the
4046C IC MAN field and re-calculate the computation.
Based upon the term in effect, SENTRY will reduce
the SRD by the appropriate number of months as described in the
Program Statement on Intensive Confinement Center program and
establish the 4046C REL DT.

PS 5880.28
CN 5, 12/31/98
Page 1-78X
The projected 4046C REL DT SENTRY calculates can
be no earlier than the ICCP graduation date, since no sentence
reduction may occur any earlier than the completion date of the
ICC program. If the graduation date and the 4046C REL DT are the
same, ISM staff shall notify the ICC Administrator via a
memorandum. The ICC Administrator shall complete the Notice to
Inmate that Previously Scheduled Release is Being Delayed
(Attachment F) and forward a copy to ISM. If the 4046C REL DT is
to be retarded (as determined by the ICC Administrator), the date
that the 4046C REL DT is to be delayed to will be indicated on
the Notice to Inmate that Previously Scheduled Release is Being
Delayed form. ISM staff will key this date into SENTRY in the
4046C CC MAN field and re-calculate the computation. These
actions are performed to ensure that eligibility requirements
outlined in the ICC program statement are met.
If an inmate receives a detainer, declines,
withdraws, is expelled, or fails the ICCP and consequently
becomes ineligible for the early release consideration, the ICC
Administrator shall notify ISM using Attachment E, Change in ICC
Sentence Reduction Status. ISM staff shall then remove any data
keyed into the 4046C IC MAN or 4046C CC MAN fields and recalculate the computation.
ISM staff shall file the completed attachments on
the left hand side of the J&C file above the Judgment &
Commitment Orders.
(b) Community Corrections Staff. After the inmate
completes the institution ICCP and is participating in the
community-based program, the Community Corrections Manager (CCM)
may retard the inmate’s 4046C REL DT under certain circumstances.
The Notice to Inmate That Previously Scheduled Release is Being
Delayed (Attachment F) is to be used for these purposes. If the
date is to be retarded, CCM staff shall key the new projected
4046C REL DT indicated on (Attachment F) into the 4046C CC MAN
field and re-calculate the computation. SENTRY sets the
4046C REL DT equal to the 4046C CC MAN date as long as the
4046C CC MAN date is prior to the originally computed projected
release date. If the inmate is determined ineligible for early
release consideration, CCM staff shall remove all data entered in
the 4046C IC MAN and 4046C CC MAN fields and re-calculate the
computation.
o.

Fines, Assessments, and Restitution.

(1) Release from imprisonment.
states in part,

18 U.S.C. § 3624(e),

PS 5880.28
CN 5, 12/31/98
Page 1 - 78Y
No prisoner shall be released on supervision unless such
prisoner agrees to adhere to an installment schedule, not to
exceed two years except in special circumstances, to pay for
any fine imposed for the offense committed by such prisoner.
C

A prisoner with a fine shall be released on the release
date without regard to the status of the fine if there
is no period of supervised release to follow.

C

A prisoner with a fine shall be released on the release
date without regard to the status of the fine if
release is to a detainer that requires the service of a
sentence of 30 days or more (including a non-federal
parole violator term) without regard to whether there
is a period of supervised release to follow.

C

A prisoner with a fine, and a detainer (including a
USINS detainer) on file that does not require service
of a sentence of 30 days or more, shall be treated as
though the detainer did not exist and shall be
processed under § 3624(e).

The statutory provision that authorizes a court to
impose a fine is 18 U.S.C. § 3571, Sentence of fine, and it
states in pertinent part for ISM purposes,
(a) In general.--A defendant who has been found guilty of
an offense may be sentenced to pay a fine.
(b) Fines for individuals.--Except as provided in
subsection (e) of this section, an individual who has been
found guilty of an offense may be fined not more than the
greatest of-(1) the amount specified in the law setting forth the
offense;
(2) the applicable amount under subsection (d) of this
section;
(3) for a felony, not more than $250,000;
(4) for a misdemeanor resulting in death, not more than
$250,000;
(5) for a Class A misdemeanor that does not result in
death, not more than $100,000;

PS 5880.28
CN 5, 12/31/98
Page 1 - 78Z
(6) for a Class B or C misdemeanor that does not result
in death, not more than $5,000; or
(7) for an information, not more than $5,000.
§ 3571 states further,
(e) Special rule for lower fine specified in substantive
provision.--If a law setting forth an offense specifies no
fine or a fine that is lower than the fine otherwise
applicable under this section and such law, by specific
reference, exempts the offense from the applicability of the
fine otherwise applicable under this section, the defendant
may not be fined more than the amount specified in the law
setting forth the offense.
18 U.S.C. § 3013(b) and (c), about an assessment
states,
(b) Such amount so assessed shall be collected in the
manner that fines are collected in criminal cases.
(c) The obligation to pay an assessment ceases five years
after the date of the judgment. This subsection shall apply
to all assessments irrespective of the date of imposition.
A special assessment imposed under the provisions of 18
U.S.C. § 3013 or an order of restitution imposed under the
various restitution statutes are not treated the same as a fine
for release on supervision purposes, i.e., an inmate shall not be
held beyond the release date because of an assessment or
restitution order, unless specifically ordered by the court.
(Note: In the policy that follows, the use of the term
sentence means a federal sentence unless otherwise
specified.)
In OL and NL situations when sentences are running
along concurrently and release from one is later than the other,
or when the sentences are consecutive to each other regardless of
the order of service, all OL and NL fine matters shall be
resolved toward the end of the confinement portion of the
multiple sentences as discussed post. The same rule applies to
NL concurrent and consecutive sentences that cannot be
aggregated.
Immediately after publication of the 90 day SENTRYgenerated Ensuing Release List, ISM staff shall review the J&C

PS 5880.28
CN 5, 12/31/98
Page 1 - 78AA
File of each inmate who has a period of supervised release to
follow to determine the fine status of each inmate on the list.
If, during the review process, ISM staff learn that an
inmate has an unpaid fine, then Unit staff shall be contacted to
ascertain the status of the fine.
If it is learned, or if the inmate claims, that a fine
has been paid in full but there is no confirmation, then ISM
staff shall request that Unit staff acquire a written proof of
payment document from the court to place in the J&C File. After
receiving documentation (telephonic or other electronic form of
communication initiated at the request of Bureau staff will
suffice until the written documentation arrives) verifying the
fine has been paid in full, then the inmate may be released on
the scheduled release date.
If the fine has not been paid in full but the inmate
agrees, in writing, to adhere to an installment schedule after
release, then the inmate may be released on the scheduled release
date. (See the Program Statement on Inmate Financial
Responsibility Program and Attachment A (Installment Schedule
Agreement For Unpaid Fines).) The Bureau does not schedule
installment payments for fines. Only the court is authorized to
schedule installment payments as authorized under
18 U.S.C § 3572(d) (See United States v. Workman, 110 F.3d 915
(2d Cir. 1997).).
The inmate shall not be released on supervised release
and shall remain confined in an A-Des status until the inmate
pays the fine in full or agrees to adhere to an installment
schedule.
Whenever an inmate is not released on the scheduled
date of release as the result of a fine problem, ISM staff shall
contact Unit staff frequently to learn the progress being made to
resolve the fine issue. Every effort possible should be
undertaken to assure that the inmate is not confined past the
release date any longer than necessary.
A fine carries over to a supervised release revocation
term regardless of how many times the inmate is recommitted as a
supervised release violator, provided the fine, or any portion
thereof, remains unpaid or unless the court enters an order
affecting the status of the fine, e.g., the 20 year period of
liability to pay the fine has terminated (see 18 U.S.C. §
3613(b)). The same procedures as discussed above apply for
release to supervised release from a supervised revocation term.

PS 5880.28
CN 5, 12/31/98
Page 1 - 78BB
Assessment information from the original sentence will
carry over to the supervised revocation term regardless of how
many times the prisoner is recommitted as a supervised release
violator.
ISM staff shall notify the U.S. Attorney, in the
district in which the inmate was sentenced and in the destination
district, if different from the sentencing district, via the
Notice To U.S. Attorney Of Release Of Inmate With Criminal Fine
Judgment (BP-384(58)), of any inmate released with a fine that
has not been paid in full. Unit staff shall notify the U.S.
Probation Officer in the district in which the inmate was
sentenced and in the destination district, if different from the
sentencing district, of the inmate’s destination at the time of
release and the inmate shall be notified that any unpaid portion
of a fine or restitution remains to be paid.
(2) Effect of default on a payment of a fine or
restitution (18 U.S.C. § 3613A). This statutory provision
states,
(a)(1) Upon a finding that the defendant is in default on
payment of a fine or restitution, the court may, pursuant to
section 3565, revoke probation or a term of supervised
release, modify the terms or conditions of probation or a
term of supervised release, resentence a defendant pursuant
to section 3614, hold the defendant in contempt of court,
enter a restraining order or injunction, order the sale of
property of the defendant, accept a performance bond, enter
or adjust a payment schedule, or take any other action
necessary to obtain compliance with the order of a fine or
restitution.
As noted, the court has a number of options upon
finding that a person is in default. Regardless of the option
chosen, the date of offense for the original sentence leading to
the fine or restitution sentence (including supervised release or
probation revocation) is controlling for sentence procedure
determination and prior custody time considerations. These
options are discussed below.
(a) Revocation of probation. A person who
defaults on payment of a fine or restitution may have the
probation revoked pursuant to 18 U.S.C. § 3565.
(b) Revocation of supervised release. A person
who defaults on payment of a fine or restitution may have the
supervised release revoked pursuant to 18 U.S.C. § 3583.

PS 5880.28
CN 5, 12/31/98
Page 1 - 78CC
(3) Resentencing upon failure to pay a fine or
restitution (18 U.S.C. § 3614). A person sentenced to pay a fine
or restitution (no term of imprisonment) and who fails to pay the
fine or restitution, may be resentenced to a term of imprisonment
and supervised release. The court may also include the fine or
restitution that has not been paid in the new J&C and the
procedures for resolution shall be the same as described in this
paragraph, subparagraph (1).
18 U.S.C. § 3614 states,
(a) Resentencing.--Subject to the provisions of subsection
(b), if a defendant knowingly fails to pay a delinquent fine
or restitution the court may resentence the defendant to any
sentence which might originally have been imposed.
(b) Imprisonment.--The defendant may be sentenced to a
term of imprisonment under subsection (a) only if the court
determines that-(1) the defendant willfully refused to pay the
delinquent fine or had failed to make sufficient bona fide
efforts to pay the fine; or
(2) in light of the nature of the offense and the
characteristics of the person, alternatives to imprisonment
are not adequate to serve the purposes of punishment and
deterrence.
(c) Effect of indigency.--In no event shall a defendant be
incarcerated under this section solely on the basis of
inability to make payments because the defendant is
indigent.
As the language of this statutory provision explains, a
court may resentence a person to any sentence, including a period
of supervised release, that might have originally been imposed.
It is anticipated that any fine or restitution information that
was originally imposed would be included in the resentencing J&C,
unless otherwise ordered by the court. If the fine or
restitution information is not included in the resentencing J&C
and there is no other information about the status of the fine or
restitution, then ISM staff shall initiate correspondence to the
appropriate Assistant U.S. Attorney requesting a clarification.

PS 5880.28
CN 5, 12/31/98
Page 1 - 78DD
It is the Bureau’s interpretation of this statutory
provision that a person who has served a term of imprisonment for
an offense to which a fine or restitution was, may not be
resentenced to another term of imprisonment under § 3614 for
failure to pay the fine or restitution. Because of the court’s
authority to revoke supervised release for failure to pay a fine
or restitution and the court’s authority to sentence a person
under the provisions of 18 U.S.C. § 3615 for criminal default
(See subparagraph (3) below.) when no period of supervised
release follows the term of imprisonment, resentencing under §
3614 would not be appropriate.
Any J&C that represents a resentencing of a person,
after completing a term of imprisonment, to an additional term of
imprisonment for the same offense because of a failure to pay a
fine or restitution shall be referred to the RISA for review.
(4) Criminal default (18 U.S.C. § 3615). A person who
is sentenced to a term of imprisonment with no supervised release
to follow and who subsequently fails to pay a fine may be
sentenced for criminal default.
18 U.S.C. § 3615 states,
Whoever, having been sentenced to pay a fine, willfully
fails to pay the fine, shall be fined not more than twice
the amount of the unpaid balance of the fine or $10,000,
whichever is greater, imprisoned not more than one year, or
both.
It is the Bureau’s analysis of the various fine
statutory provisions that a sentence, plus a period of supervised
release, may be imposed under § 3615 only after serving a term of
imprisonment with no supervised release to follow and only when
the person has willfully failed to pay a fine. No sentence may
be imposed for a failure to pay restitution under this provision.
The court may also include the fine in the new J&C and
the procedures for resolution shall be the same as described in
this paragraph, subparagraph (1).
*

P.S. 5880.28
February 21, 1992
Page 1 - 79
4.

COMPUTATION OF STUDY

The court may impose a study, prior to final sentencing,
that is to be conducted in accordance with 18 USC § 3552(b). The
SPC and narrative for a study imposed under the SRA is:
SPC

=

0082

3552(b) SRA Study

Under 18 USC § 3552(b), "If the court . . . desires more
information than is otherwise available to it as a basis for
determining the sentence to be imposed on a defendant found
guilty of a misdemeanor or felony, it may order a study of the
defendant . . . The period of the study shall take no more than
sixty days . . . Such an order shall be treated for
administrative purposes as a provisional sentence of imprisonment
for the maximum term authorized by section 3581(b) for the
offense committed . . . The period of the study may, in the
discretion of the court, be extended for an additional period of
not more than sixty days. By the expiration of the period of the
study, or by the expiration of any extension granted by the
court, the United States Marshal shall return the defendant to
the court for final sentencing. After receiving the report and
recommendation "from the BOP" the court shall proceed finally to
sentence the defendant in accordance with the sentencing
alternatives and procedures available under this Chapter."
18 USC § 3552(b) allows the court to obtain more information
about the defendant prior to sentencing. If the court commits
the

P.S. 5880.28
February 21, 1992
Page 1 - 80
defendant to the BOP, then the BOP has sixty days in which to
complete the study. The BOP may request an additional sixty days
(See the Program Statement on Study, Observation, Competency
Commitments) to accomplish the study, if necessary.
The study period shall be treated the same as if the
defendant was serving the maximum sentence that could be imposed
and all study time will count as time on the sentence when the
final sentence is determined by the court, i.e., the date the
sentence begins will be the date on which the court imposed the
study, provided the defendant was in exclusive federal custody
for the purpose of the study.
If the defendant is in federal custody for other charges or
offenses, in either a sentenced or non-sentenced status, at the
time the study is imposed and begins to run, then the final
sentence that is imposed will run consecutively to the other
federal matter(s) unless the court orders the final sentence to
run concurrently. If the final sentence is concurrent, then it
shall be computed as beginning on the date the study was imposed
and shall be aggregated with other non-exception SRA sentences
(paragraph e., this chapter). If the final sentence is
consecutive, then no study time shall be credited.
If the defendant is in state custody, in either a sentenced
or non-sentenced status, and is committed for a study while under
the jurisdiction of a federal writ of habeas corpus ad
prosequendum from state custody, then none of the study time will
count on the final

P.S. 5880.28
February 21, 1992
Page 1 - 81
sentence if that sentence is consecutive to the state matters.
If the final sentence is concurrent, then it shall be computed as
beginning on a date (no earlier than the date the sentence was
imposed) determined by the BOP that will be included in the order
that designates the state institution as the place to serve the
federal sentence.
Presentence time credit shall not be used to diminish the
study time period.
If the defendant escapes during the study period and is
returned to the institution without further order from the court,
then the Warden, or Superintendent, shall be so advised and the
procedures set forth in the Program Statement on Study,
Observation, Competency Commitments, shall be followed.
Any inoperative time in an escape status from the study, or
other forms of inoperative time during the study, shall apply to
the sentence if the final sentence that is determined begins on a
date that precedes the inoperative time.

P.S. 5880.28
February 21, 1992
Page 1 - 82
5.

PRE- AND POST-MISTRETTA SRA SENTENCE COMPUTATION
INSTRUCTIONS

Prior to, and after, Mistretta (known as the "pre-Mistretta"
or "post-Mistretta" periods) the BOP issued separate computation
instructions for sentences imposed in each court that found the
SRA to be unconstitutional in some way. Those instructions have
been consolidated and shall be implemented as shown in the
following sections. (If a court made no determination about the
constitutionality of the SRA, or made a finding that the SRA was
constitutional, then any sentence imposed on or after November 1,
1987 for an offense that occurred on or after November 1, 1987,
shall be computed in accordance with SRA sentencing laws. Those
courts are not listed in the following sections.)

P.S. 5880.28
February 21, 1992
Page 1 - 83
a.

Pre-Mistretta Period.

SECOND CIRCUIT
District of Connecticut: For sentences that were imposed by the
following judges, beginning on the date indicated but prior to
January 18, 1989, compute all sentences in accordance with preSRA sentencing laws ("old law" sentencing laws).
Judge Ellen Bree Burns: Date of Sentence was on/or after May 5,
1988 but prior to January 18, 1989.
Judge Jose A. Crabranes: Date of Sentence was on/or after May 6,
1988 but prior to January 18, 1989.
Judge T. F. Gilroy Daly: Date of Sentence was on/or after May
16, 1988 but prior to January 18, 1989.
Judge Alan H. Nevas: Date of Sentence was on/or after May 24,
1988
but prior to January 18, 1989.
Judge Peter C. Dorsey: Date of Sentence was on/or after June 20,
1988 but prior to January 18, 1989.
SPC = (Use Appropriate pre-SRA SPC)
Eastern District of New York: Compute all sentences imposed by
Judge I. Leo Glasser in accordance with pre-SRA sentencing laws
("old law" sentencing laws) for all sentences imposed prior to
January 18, 1989.
SPC = (Use appropriate pre-SRA SPC)

P.S. 5880.28
February 21, 1992
Page 1 - 84
*****************************************************************
SIXTH CIRCUIT
Western District of Tennessee: For sentences that were imposed
by Judge Odell Horton beginning on/or after June 7, 1988 but
prior to January 18, 1989, compute all sentences in accordance
with pre SRA sentencing laws ("old law" sentencing laws).
SPC = (Use appropriate pre-SRA SPC)
*****************************************************************
EIGHTH CIRCUIT
Eastern District of Arkansas: For sentences that were imposed
on/or after May 27, 1988 but prior to January 18, 1989, for all
judges except Judge Stephen Reasoner, compute sentences in
accordance with pre-SRA sentencing laws ("old law" sentencing
laws).
SPC = (Use appropriate pre-SRA SPC)
*****************************************************************
NINTH CIRCUIT

P.S. 5880.28
February 21, 1992
Page 1 - 85
All Districts: For sentences that were imposed on/or after
August 23, 1988 but prior to January 18, 1989 and:
a. The judgment and commitment was silent, compute in
accordance with pre-SRA sentencing laws ("old law" sentencing
laws).
SPC = (Use appropriate pre-SRA SPC)
b. The judgement and commitment includes a
"conditional guideline" sentence with language such as "It is the
judgment of this court that, having found the sentencing
guidelines unconstitutional, the following sentence is imposed:
The defendant is committed to the custody of the Attorney General
for a period of six years. If however, at a later date, the
Supreme Court declares the sentencing guidelines to be
constitutional, then, in lieu of the above sentence, the
defendant is committed for a period of forty-eight months, plus a
period of three years supervised release" manually compute as
follows:
(1) Presentence time and time spent serving the
sentence prior to January 18, 1989, shall count as presentence
time credit and shall be subtracted from the full term date based
on the forty-eight month sentence. SGT and EGT, if any, earned
on or after August 23, 1988 but prior to January 18, 1989, shall
be subtracted from the full term date just established as a
result of presentence time credit, to establish a "Statutory
Release Date." (The SGT rate for the period of time from August
23, 1988 through January 17, 1989, shall be based on the length
of the total sentence in accordance with

P.S. 5880.28
February 21, 1992
Page 1 - 86
"Old Law" 18 USC § 4161; i.e., 0 time to 6 months = 0 days; 6
months through 1 year = 5 days per month; 1 year and 1 day to 3
years = 6 days per month; 3 years to 5 years = 7 days per month;
5 years to 10 years = 8 days per month; and 10 years plus = 10
days per month.)
(2) Using January 18, 1989 as the "Date
Computation Began" and the "Statutory Release Date" just
determined, manually compute the balance of the term as an SRA
sentence and do not use the presentence time credit to establish
the Anniversary Date. (Figure 1.)
SPC = 0097 SRA & 4161 SGT & 4162 EGT
*****************************************************************
TENTH CIRCUIT
District of Colorado: Compute all sentences in accordance with
pre- SRA sentencing laws for all sentences imposed prior to
January 18, 1989.
SPC = (Use appropriate pre-SRA SPC)
Eastern District of Oklahoma: Compute all sentences by Judge
Frank H. Seay that were imposed on or after May 26, 1988 but
prior to January 18, 1989 in accordance with pre SRA sentencing
laws ("old law" sentencing laws).

P.S. 5880.28
February 21, 1992
Page 1 - 87
SPC = (Use appropriate pre-SRA SPC)
District of Utah: Compute all sentences imposed on or after July
18, 1988 but prior to January 18, 1989, in accordance with preSRA sentencing laws ("old law" sentencing laws).
SPC = (Use appropriate pre-SRA SPC)
*****************************************************************
ELEVENTH CIRCUIT
Southern District of Florida: For a sentence that was imposed on
or after June 30, 1988 but prior to January 18, 1989, compute in
accordance with SRA sentencing laws and parole eligibility in
accordance with pre-existing SRA laws ("old law" sentencing laws)
as follows:
18 USC § 4205(a)
SPC = 0099

SRA GCT & Parole Eligibility

(Automatically calculates SRA GCT and
parole eligibility in accordance with
4205(a).)

P.S. 5880.28
February 21, 1992
Page 1 - 88
18 USC § 4205(b)(1) & (b)(2)
SPC = 0099 SRA GCT & Parole Eligibility
(Automatically calculates SRA GCT and parole
eligibility in accordance with 4205(a). Manually
compute and enter the parole eligible date for a
4205(b)(1) case and enter "Commission's
Discretion" for a 4205(b)(2) case.)
No 4205 or 4206 Parole
SPC = 0098 SRA GCT-No 4205 or 4206 Par.
(Automatically calculates SRA GCT but does
not calculate parole eligibility.)

P.S. 5880.28
February 21, 1992
Page 1 - 89
b.

Post-Mistretta Period.
ALL CIRCUITS

For sentences that were imposed from November 1,
1987, but prior to January 18, 1989, and that were (or
subsequently are) successfully appealed as a result of Mistretta;
the resulting re-sentencing shall be computed as follows:
(1) If the re-sentencing order indicates that the
present sentence is imposed retroactively or "Nunc Pro Tunc" (now
for then), compute the sentence as beginning on the date that the
invalid non-SRA, or "partial" SRA sentence was imposed. This
computation will result as a "normal" SRA Sentence, thereby
nullifying any previous SGT or EGT awards, parole eligibility,
and all parole actions.
SPC = 0080

3559 SRA Sentence

(2) If the sentencing order is silent as to a
beginning date and the prior invalid sentence was computed as an
SRA sentence for GCT purposes, but as a pre-SRA sentence for
parole purposes (0098 SRA GCT-No 4205 or 4206 Parole; or 0099
SRA GCT & Parole Eligibility), compute as beginning on the date
of the re-sentencing order, thereby nullifying parole eligibility
and all prior parole actions. All prior presentence time credit
and time served on the invalid sentence shall count as jail time
credit on the new sentence.

P.S. 5880.28
Page 1 - 90
CN-02, July 29 1994
SPC = 0080

3559 SRA Sentence

(3) If the sentencing order is silent as to a
beginning date, and the prior invalid sentence was computed in
accordance with pre-SRA sentencing laws in every respect,
presentence time credit and time spent serving the invalid
sentence shall count as presentence time credit and shall be
subtracted from the originally established full term date. SGT
and EGT, if any, earned on or after November 1, 1987, but prior
to January 18, 1989, shall be subtracted from the full term date
just learned, as a result of applied presentence time credit, to
establish a "Statutory Release Date." (The SGT rate shall be
based on the length of the total sentence in accordance with 18
U.S.C. § 4161; i.e., 0 time to 6 months = 0 days; 6 months
through 1 year = 5 days per month; 1 year and 1 day to 3 years =
6 days per month; 3 years to 5 years = 8 days per month; 5 years
to 10 years = 8 days per month; and 10 years plus = 10 days per
month.)
*
Using the re-sentencing date as the "Date
Computation Began" and the "final" full term date just
determined, compute the balance of the SRA term as an SRA
sentence. The jail time credit awarded to the invalid sentence
and the time spent serving the invalid sentence up to January 18,
1989, shall not be used to calculate the Anniversary Date but any
time thereafter, up to the re-sentencing date (DCB), shall be
used.
*
SPC = 0097

SRA & 4161 SGT & 4162 EGT

PS 5880.28
CN-6 7/19/99
Page 1 - 91
6.

COMPUTATION OF FOREIGN TREATY SENTENCE

Pursuant to treaty, an offender sentenced in the court of one
country may be transferred to their country of origin or
citizenship for the purpose of serving the sentence. Statutes
governing the computation of foreign treaty sentences are
18 U.S.C. § 4105-4106A.
When a foreign treaty prisoner is received, ISM staff are to
ensure the following is received:


A foreign judgment and commitment order (certified
copy);



Documentation showing the amount of remission,
qualified presentence, labor/work credit, or good
conduct/behavior time credit awarded while in official
detention in the foreign country; and,



Documentation showing any other factors relevant to the
enforcement of the sentence.

a. GENERAL INFORMATION. 18 U.S.C. § 4105 and 4106A authorizes
the Bureau of Prisons (BOP) and the U.S. Parole Commission (USPC)
to carry out foreign treaty sentences. The USPC establishes the
term of imprisonment and supervised release. The BOP calculates
the sentence.
b. U.S. PAROLE COMMISSION. The following subsections of
18 U.S.C.§ 4106A are relevant to ISM staff:


(b)(1)(A) The United States Parole Commission shall,
without unnecessary delay, determine a release date and
a period and conditions of supervised release for an
offender transferred to the United States to serve a
sentence of imprisonment, as though the offender were
convicted in a United States district court of a
similar offense.



(b)(1)(C) The combined period of imprisonment and
supervised release that result from such determination
shall not exceed the term of imprisonment imposed by
the foreign court on that offender.



(c) This section shall apply only to offenses committed
on or after November 1, 1987.

PS 5880.28
CN-6 7/19/99
Page 1 - 92
The statute directs the USPC to determine a release date. The
USPC actually determines the overall term of imprisonment the
inmate will serve. This is supported by three U.S. Courts of
Appeal decisions, which ruled the USPC release date replaces that
of the foreign sentence. (See Asare v. United States Parole
Commission, 2 F.3d 540 (4th Cir. 1993); Ajala V. U.S. Parole
Commission, 997 F.2d 651 (9th Cir. 1993); and Trevino-Casares V.
U.S. Parole Commission, 992 F.2d 1068 (10th Cir. 1993).) The
USPC and BOP have adopted these decisions on a nationwide basis
and do not interpret the “release date” as a release from
imprisonment date. For example, BOP will not treat the USPC
release date as an SRD. The USPC’s release date determination is
the equivalent to an Expiration Full Term (EFT) date, as shown
below.
The USPC follows the United States Sentencing Commission
Guidelines Manual (USSCGM) to establish a “term of imprisonment”
release date for a transferred offender. This is done as though
the offender was convicted of a similar offense in a U.S.
District Court.
The calculation is:


Date Comp Begins (DCB) + USPC Time to Serve (Term of
Imprisonment) - Presentence Time = Release Date
(Equivalent EFT)

The USPC calculation of a release date (equivalent EFT) may not
always be correct because the BOP has the official documentation
necessary to calculate the release date, i.e., date sentence
imposed, date sentence begins, presentence time credit,
inoperative time, etc.
The USPC transmits the release date and USPC Time to Serve
information to the BOP via a Transfer Treaty Determination
Pursuant to 18 U.S.C. § 4106A (USPC Treaty Notice). This notice
normally contains the following statement:
“Pursuant to 18 U.S.C. § 4106A it is ordered that the transferee
be released on (MM-DD-YYYY), after service of (XX) months. It is
further ordered that the transferee, immediately upon release
from incarceration, serve a (XX)-month term of supervised
release, or until the expiration of the Foreign Full Term Date,
whichever is earlier.”

PS 5880.28
CN-6 7/19/99
Page 1 - 93
In summary, the USPC release date is not an SRD. It is the
equivalent of an EFT but shall not be relied upon by ISM for
calculation purposes. The USPC Time to Serve period shall be
treated the same as if it were a sentence of imprisonment imposed
in this country and will be calculated according to statutory and
policy instructions.
c. BUREAU OF PRISONS. The BOP enforces the provisions of
18 U.S.C. § 4105 for U.S. citizens transferred to the U.S. for
service of the foreign treaty sentence. Section 4105 states,
(a) Except as provided elsewhere in this section, an
offender serving a sentence of imprisonment in a foreign
country transferred to the custody of the Attorney General
shall remain in the custody of the Attorney General under
the same conditions and for the same period of time as an
offender who had been committed to the custody of the
Attorney General by a court of the United States for the
period of time imposed by the sentencing court.
(b) The transferred offender shall be given credit toward
service of the sentence for any days, prior to the
commencement of sentence, spent in custody in connection
with the offense or acts for which the sentence was imposed.
(c)(1) The transferred offender shall be entitled to
all credits for good time, for labor, or any other
credit toward the service of the sentence which had
been given by the transferring country for time served
as of the time of transfer. Subsequent to the
transfer, the offender shall in addition be entitled to
credits toward service of sentence for satisfactory
behavior, computed on the basis of the time remaining
to be served at the time of the transfer and at the rate
provided in section 3624(b) of this title for a sentence of
the length of the total sentence imposed and certified by
the foreign authorities. These credits shall be combined to
provide a release date for the offender pursuant to section
3624(a) of this title.
(2) If the country from which the offender is transferred
does not give credit for good time, the basis of computing
the deduction from the sentence shall be the sentence

PS 5880.28
CN-6 7/19/99
Page 1 - 94
imposed by the sentencing court and certified to be served
upon transfer, at the rate provided in section 3624(b) of
this title.
(3) Credit toward service of sentence may be withheld as
provided in section 3624(b) of this title.
(4) Any sentence for an offense against the United States,
imposed while the transferred offender is serving the
sentence of imprisonment imposed in a foreign country, shall
be aggregated with the foreign sentence, in the same manner
as if the foreign sentence was one imposed by a United
States district court for an offense against the United
States.
d. GENERAL SENTENCE COMPUTATION PROCEDURES (Foreign Offenses
Occurring on or After November 1, 1987). 18 U.S.C. § 4105,
Transfer of offenders serving sentence of imprisonment, governs
the way foreign treaty sentences will be carried out in the U.S.
18 U.S.C. § 4105, is under the provisions of the Sentencing
Reform Act (SRA) of 1984 and its amendments; Violent Crime
Control and Law Enforcement Act (VCCLEA) of 1994; and Prison
Litigation Reform Act (PLRA) of 1995; called New Law (NL)
sentences.
When the prisoner is received at the facility where the USPC will
conduct its determination hearing, ISM staff will do a manual
calculation, based on the sentence imposed in the foreign
country, and enter that data into SENTRY. This will assist the
USPC in determining the USPC Time To Serve. (See Section (g)
below for specific calculation and keying instructions.)
If the USPC determines that the inmate should serve the foreign
sentence as imposed, and is silent as to the term of supervised
release, then no change needs to be made to the original
computation, other than adding the “basis of change” code. (See
Section (g)). ISM staff must verify with the USPC that the
intent is for the prisoner to serve the balance of the original
treaty sentence, (SRD through the original foreign EFT), on
supervised release. The USPC cannot establish a supervised
release term that, when added to the SRD, exceeds the original
foreign EFT. If the supervised release term imposed by the USPC
does exceed the original foreign EFT, ISM staff will adjust the
term to equal the time from and including the SRD through the
original foreign EFT.

PS 5880.28
CN-6 7/19/99
Page 1-94A
e. GOOD CONDUCT TIME. Any foreign sentence imposed in a foreign
country that is greater than one year will receive GCT credit on
the balance of the sentence served in the U.S. For example, if a
prisoner has a C1 sentence (See Section (f) below), greater than
one year, and, nine months remain to serve after transfer to this
country, the prisoner would earn GCT credit on the nine-month
balance.
For a similar C2A or C2B sentence, the prisoner is entitled to
earn GCT credit on the entire sentence that is greater than one
year. (NOTE: If the application of GCT results in a sentence that
if past due for satisfaction, contact the USPC for direction).
GCT credit applied to foreign sentences may be withheld or
forfeited, provided the GCT is earned pursuant to
18 U.S.C. § 3624(b).
f. CALCULATION METHOD TYPES. Pursuant to 18 U.S.C. § 4105, the
BOP has developed three calculation methods for foreign treaty
sentences. Before any foreign treaty sentence can be calculated,
ISM staff must determine the following:


The date of the offense (Offense must have occurred on
or after November 1, 1987);



The foreign sentence imposed;



The date that the foreign sentence was imposed; and



The DCB (usually the date on which the sentence was
imposed).

The three types of foreign treaty calculations are C1, C2A and
C2B. The criteria for selecting the appropriate calculation
method and the instructions for each are explained below.
(1) C1 Sentence (18 U.S.C. § 4105(c)(1)). A C1 sentence is
a foreign treaty sentence that was entitled to earn good conduct
time credits and labor/work time credits in the foreign country
and is entitled to earn GCT credits (18 U.S.C. § 3624(b)) on the
balance of the sentence remaining to be served from the date of
transfer to the United States.
If some or all good conduct time credits earned in the
foreign country were forfeited or lost, prior to transfer to the
U.S., then GCT will be awarded for any time spent in the foreign
country.

PS 5880.28
CN-6 7/19/99
Page 1 - 94B
(2) C2A Sentence (18 U.S.C. § 4105(c)(2)). A C2A sentence
is a foreign treaty sentence that was not entitled to earn good
conduct time in the foreign country and earned no labor/work time
credits in the foreign country. A C2A sentence is entitled to
earn GCT credit on the total sentence, as imposed in the foreign
country, and shall be computed the same as if it were a U.S. Code
sentence.
(3) C2B Sentence (18 U.S.C. § 4105(c)(2)). A C2B sentence
is a foreign treaty sentence that earned one or more days of
labor/work time credits while in the foreign country, but, was
not entitled to earn good conduct time in the foreign country. A
C2B sentence is entitled to earn GCT credit on the total sentence
as imposed in the foreign country. Additionally, labor/work time
credits earned in the foreign country will be deducted from the
SRD.
g. SPECIFIC SENTENCE CALCULATION AND SENTRY KEYING INSTRUCTIONS.
Due to the unique nature of foreign treaty sentences, specific
steps are outlined below for calculating each sentence type. If
a problem arises in calculating a foreign treaty sentence,
contact the RISA or the Central Office, Operations Section, for
assistance. All requests for foreign jail credit are to be
referred to the Central Office, Operations Section.
SENTRY has been programed to allow staff to key all information
on foreign sentences into the existing fields of the SENTRY
computation screens. (Refer to the SENTRY Technical Reference
Manual for specific How Committed and Sentence Procedure Codes.)
(1)

C1 SENTENCES:

a. The following steps are to be followed when computing a
C1 sentence, prior to receiving the USPC Treaty Notice.


Add the term of the sentence imposed in the foreign
court to the DCB to establish the unadjusted foreign
EFT. (The DCB will normally be the day the foreign
sentence was imposed.)



Determine the appropriate inoperative and prior custody
time credit, if any, as outlined in 18 U.S.C. § 3585,
and add or subtract from the unadjusted foreign EFT, to
arrive at the final foreign EFT. (NOTE: If jail credit
exists that was not applied by the foreign country,
forward copies of source documents to the Operations
Section, Central Office, for verification.)

PS 5880.28
CN-6 7/19/99
Page 1-94C


Total the foreign behavior and labor/work time credits
earned in the foreign country prior to the date of
transfer to the U.S., and, subtract them from the final
foreign EFT, to arrive at the tentative SRD. (NOTE:
Key the foreign behavior and labor/work credit amounts
on the SENTRY Computation Remarks screen prior to
completing the computation).



Calculate the GCT anniversary dates using the date of
arrival in the U.S. Do not apply any prior custody
time.



Calculate the balance of GCT to be earned for the
remainder of the sentence, using the date of arrival in
the U.S. and the anniversary dates just established.
Subtract the GCT amount from the tentative SRD to
arrive at the final SRD.



Calculate the supervised release term which is the
difference between the final SRD and the final foreign
EFT.



The Six Month/10% Date is based on confinement time
actually to serve.

b.

When the USPC Treaty Notice is received:



Key the USPC term of imprisonment in the New Sentence
Imposed SENTRY field. Use the Basis for Change Code of
30.



Adjust the GCT anniversary periods for the remainder of
the USPC sentence term to establish a new final SRD.
(NOTE: The DCB, inoperative, and prior custody credits
will remain the same as calculated for the original
foreign sentence).



Compare the USPC supervised release term to the time
remaining to serve from the new final SRD to the
original foreign EFT. The supervised release period is
the shorter of the two periods.



The six Month/10% date will be based on the confinement
time actually to serve.

PS 5880.28
CN-6 7/19/99
Page 1-94D


Key the original foreign EFT date on the SENTRY
Computation Remarks Screen prior to completing the
computation.



Compute this sentence manually in SENTRY.

(2)

C2A SENTENCES:

a. The following steps are to be followed when computing a
C2A sentence, prior to receiving the USPC Treaty Notice:


Add the term of the sentence imposed in the foreign
court to the DCB to establish the unadjusted foreign
EFT. (The DCB will normally be the day the foreign
sentence was imposed.)



Determine the appropriate inoperative and prior custody
time credit, if any, as outlined in 18 U.S.C. § 3585,
and add or subtract from the unadjusted foreign EFT, to
establish the final foreign EFT and SRD. (NOTE: If
jail credit exists that was not applied by the foreign
country, forward copies of source documents to the
Operations Section, Central Office, for verification.)



Calculate the supervised release term which is the
difference between the final SRD and the final foreign
EFT.

b.

When the USPC Treaty Notice is received:



Key the USPC term of imprisonment in the New Sentence
Imposed SENTRY field. Use the Basis for Change Code of
30.



Adjust the GCT anniversary periods for the remainder of
the USPC sentence term to establish a new final SRD.
(NOTE: The DCB, inoperative and prior custody credits
will remain the same as was calculated for the original
foreign sentence).



Compare the supervised release term set by the USPC to
the time remaining to serve from the new final SRD to
the original foreign EFT. The supervised release
period will be the shorter of the two periods.



The six Month/10% date will be based on the confinement
time actually to serve.

PS 5880.28
CN-6 7/19/99
Page 1-94E


Key the original foreign EFT date on the SENTRY
Computation Remarks Screen prior to completing the
computation.



This sentence can be computed automatically in SENTRY.

(3)

C2B SENTENCES:

a. The following steps are to be followed when computing a
C2B sentence, prior to receiving the USPC Treaty Notice:


Add the term of the sentence imposed in the foreign
court to the DCB to establish the unadjusted foreign
EFT. (The DCB will normally be the day the foreign
sentence was imposed.)



Determine the appropriate inoperative and prior custody
time credit, if any, as outlined in 18 U.S.C. § 3585,
and add or subtract from the unadjusted foreign EFT, to
establish the final foreign EFT. (NOTE: If jail
credit exists that was not applied by the foreign
country, forward copies of source documents to the
Operations Section, Central Office, for verification.)



Total the foreign labor/work time credits earned in the
foreign country prior to the date of transfer to the
U.S., and, subtract them from the final foreign EFT, to
arrive at the tentative SRD. (NOTE: Key the foreign
behavior and labor/work credit amounts on the SENTRY
Computation Remarks screen prior to completing the
computation).



Calculate the GCT anniversary dates in the same manner
as a U.S. Code sentence. Use the DCB of the foreign
sentence and calculate to the tentative SRD just
established.



Calculate the GCT to be earned for the sentence and
subtract it from the tentative SRD to arrive at the
final SRD.



Calculate the supervised release term which is the
difference between the final SRD and the final foreign
EFT.



The Six Month/10% Date shall be based on the
confinement time actually to serve.

PS 5880.28
CN-6 7/19/99
Page 1-94F
b.

When the USPC Treaty Notice is received:



Key the USPC term of imprisonment in the New Sentence
Imposed SENTRY field. Use the Basis for Change Code of
30.



Adjust the GCT anniversary periods for the remainder of
the USPC sentence term to establish a new final SRD.
(NOTE: The DCB, inoperative and prior custody credits
will remain the same as was calculated for the original
foreign sentence).



Compare the supervised release term set by the USPC to
the time remaining to serve from the new final SRD to
the original foreign EFT. The supervised release
period will be the shorter of the two periods.



The six Month/10% date will be based on the confinement
time actually to serve.



Key the original foreign EFT date on the SENTRY
Computation Remarks Screen prior to completing the
computation.



Compute this sentence manually in SENTRY.

P.S. 5880.28
Page 1 - 95
CN-02, July 29 1994
(d) The "TERM OF SUPERVISION" shall be the
amount of time between the SRD of the newly computed sentence
through the original foreign full term date. (See "g." below.)
(e) Using the PSSC Screen - Since foreign
sentences are computed manually, certain information and dates
must be entered on the PSSC screen manually.
(f)

TIE will be the PCD "period of months."

(g) SUPV TERM shall be the period of
supervised release as calculated above in the term of
supervision. (See "b." above.)
(h) CURRENT SRD shall be the EFT (based on
the PCD "period of months") less foreign labor credits and any
vested GCT.
(i) PROJECT SRD is the SRD as calculated in
the C1, C2A and C2B steps above (all projected GCT).
(j)

A 6 MO/10% DT is calculated for each

sentence.
(k)
Foreign Full Term Date.

The REL SUPV MAN shall be the Original

(l) The EFT (based on the PCD "period of
months") will be the EFT as calculated in the C1, C2A and C2B
steps above.
(m)
Change is utilized.

The SRA PCD MAN enter: / when Basis for

P.S. 5880.28
Page 1 - 96
CN-02, July 29 1994
(n) The GCT PROJ MAN shall be the GCT as
calculated in the C1, C2A and C2B steps above.
(o) The FN LAB CR MAN shall be the
of foreign labor credits earned in the sending country.

amount

(p) The FN BEH CR MAN shall be the amount of
foreign behavior credits earned in the sending country.
*

P.S. 5880.28
February 21, 1992
Page 1 - 97
7.

PROBATION CUSTODY

The SPC and narrative for probationers committed to the
custody
of the BOP is:
SPC

=

0084

3563(b)(11) Probation Condition

A defendant may be sentenced to a term of probation under
the provisions of 18 USC § 3561(a) unless, ". . . (1) the offense
is a Class A or Class B felony and the defendant is an
individual; (2) the offense is an offense for which probation has
been expressly precluded; or (3) the defendant is sentenced at
the same time to a term of imprisonment for the same or a
different offense."
Subsection (b) of 18 USC § 3561 sets forth the authorized
terms of probation and they are, ". . . (1) for a felony, not
less than nor more than five years; (2) for a misdemeanor, not
more than five years; and (3) for an infraction, not more than
one year."
18 USC § 3562(b) provides that, "Notwithstanding the fact
that a sentence of probation can subsequently be--(1) modified or
revoked pursuant to the provisions of section 3564 or 3565; (2)
corrected pursuant to the provisions of rule 35 of the Federal
Rules of Criminal Procedure and section 3742; or (3) appealed and
modified, if outside the guideline range, pursuant to the
provisions of section 3742; a judgment of conviction that
includes such a sentence constitutes a final judgment for all
other purposes."

P.S. 5880.28
February 21, 1992
Page 1 - 98
Under 18 USC § 3563(b)(11), the court may impose a probation
sentence that requires a defendant to "remain in the custody of
the Bureau of Prisons during nights, weekends, or other intervals
of time, totaling no more than the lesser of one year or the term
of imprisonment authorized for the offense, during the first year
of the term of probation." This provision means that the court
may, during, and within, the first year of probation, require the
probationer to spend certain amounts of time in the custody of
the BOP, the aggregate total of which may not exceed one year and
which is limited to the first year of probation.
The legislative history of this subsection indicates that
the custody provision was meant to permit ". . . short periods of
commitment to a training center or institution as part of a
rehabilitative program. Flexibility is provided by permitting
confinement in split intervals, thus authorizing for example,
weekend imprisonment with release on probation during the week
for educational or employment purposes, or nighttime imprisonment
with release for such purposes during working hours. This
condition could be used only to deprive the defendant of his
liberty to the extent 'reasonably necessary' for the purposes set
forth in section 3553(a)(2). It could also be used, for example,
to provide a brief period of confinement, e.g., for a week or
two, during a work or school vacation. It is not intended to
carry forward the split sentence of a few months in prison
followed by probation. If such a sentence is believed
appropriate
. . ., the judge can impose a term of imprisonment followed by a
term of supervised release under section 3583 . . ."

P.S. 5880.28
February 21, 1992
Page 1 - 99
No probationer may be required to remain in, or be committed
to, the custody of the BOP as a condition of probation after the
first year of probation and, under 18 USC § 3564(a), "A term of
probation commences on the day that the sentence of probation is
imposed, unless otherwise ordered by the court." The court
could, for example, delay the beginning of probation if an appeal
from the conviction or sentence is taken (Rule 38(d), Rules of
Criminal Procedure). The language of the statute allows the
court great latitude in the duration of the custody time that it
may impose. For example, the court could require custody for a
certain number of hours on a given day or days, as well as
ordering commitment during nights and weekends. The custody
period could also be continuous for a number of days or weeks (no
releases or recommitments during that time).
The judgment and commitment should contain clear and concise
language about the time that the probationer is to remain in the
custody of the BOP. The date and time that the custody is to
begin and end for each time period should be included in the
judgment and commitment. If the language about the custody time
is unclear or ambiguous, or if the sentence appears to be
improper, then ISM staff shall contact the supervising United
States Probation Officer for clarification or correction of the
judgment and commitment. If they are unable to get a
satisfactory response from the probation officer, they should
consult with the RISA for further assistance. If necessary, the
RISA will discuss the matter with the Regional Counsel to
determine a course of action.

P.S. 5880.28
February 21, 1992
Page 1 - 100
No GCT (18 USC § 3624(b)) or weekend/holiday time (18 USC §
3624(a)) may be applied to probationer custody time.
Presentence time credit (18 USC § 3585(b)) shall not be
applied to probationer custody time.
If the custody period with the BOP becomes inoperative,
e.g., absconding, release pending appeal, etc., the supervising
United States Probation Officer shall be contacted to determine
how the remainder of the custody time shall be enforced or
carried out, after the probationer is returned to BOP custody.
Under 18 USC § 3564(b), "Multiple terms of probation,
whether imposed at the same time or at different times, run
concurrently with each other. A term of probation runs
concurrently with any Federal, State, or local term of probation,
supervised release, or parole for another offense to which the
defendant is subject or becomes subject during the term of
probation. A term of probation does not run while the defendant
is imprisoned in connection with a conviction for a Federal,
State, or local crime unless the imprisonment is for a period of
less than thirty consecutive days."
If a probationer receives custody time on several counts in
the same indictment, or on another indictment on the same date,
such custody periods run independently of each other during the
times specified by the court, except that no custody time may
extend beyond

P.S. 5880.28
February 21, 1992
Page 1 - 101
the first year of probation and the custody time on any one count
may not exceed the maximum authorized for the offense.
If the probationer receives several probation sentences on
different dates that include periods of custody, then such
custody periods must be served during the first year of probation
for each incidence, computed from the date on which the probation
is imposed in each instance. Thus, if a defendant is convicted
of mail theft and receives three years probation on December 5,
1989, and is required to remain in custody on all weekends for
one year, the weekend custody for that offense would expire on
December 4, 1990. If the same defendant is convicted of another
mail theft offense and receives five years probation on March 12,
1990, and is ordered to remain in custody on all weekends during
the first year of probation, the weekend custody for that offense
would expire on March 11, 1991. As a result, the probationer
would have to serve the entire amount of custody time and
probation for each offense computed from the date of imposition
for each conviction, i.e., different periods of custody time may
not be aggregated and each period of custody time must be served
independently of the other even though they may be running
concurrently during some of the time.

P.S. 5880.28
February 21, 1992
Page 1 - 102
Following are some examples of probationer BOP custody time.
(All computations are manual and were derived by using a
calendar.)
EXAMPLE NO. 1
01-16-90

(Tuesday) Sentenced to 5 years probation and "to
spend three hours in BOP custody from 6:00 PM to
9:00 PM on each Tuesday for 3 months."
01-16-90 (Tuesday) Custody time begins.
04-10-90 (Tuesday) Last day of custody.
13 Days = Total BOP custody time.
EXAMPLE NO. 2
01-19-90 (Friday) Sentenced to 3 years probation and "to
spend five hours in BOP custody from 6:00 PM to
11:00 PM on each Tuesday for four months."
01-23-90 (Tuesday) Custody time begins.
05-22-90 (Tuesday) Last day of custody.
18 Days = Total BOP custody time.

P.S. 5880.28
February 21, 1992
Page 1 - 103
EXAMPLE NO. 3
01-24-90

(Wednesday) Sentenced to 4 years probation and "to
spend two nights per week in BOP custody from 7:00
PM Thursday to 7:00 AM Saturday for nine weeks."
01-25-90 (Thursday) Custody time begins.
03-24-90 (Saturday) Last day of custody.
27 Days = Total BOP custody time.
EXAMPLE NO. 4
01-24-90

(Wednesday) Sentenced to 2 years probation and "to
spend four nights per week in BOP custody from
6:30 PM Monday to 6:30 PM Friday for five weeks."
01-24-90 (Wednesday) Custody time begins.
02-28-90 (Wednesday) Custody time terminates after 6:30 AM
this date.
26 Days = Total BOP custody time.

P.S. 5880.28
February 21, 1992
Page 1 - 104
EXAMPLE NO. 5
01-26-90

(Friday) Sentenced to 3 years probation and "to
spend four days in BOP custody."
01-26-90 (Friday) Committed to BOP custody at 2:00 PM and
custody time begins.
01-29-90 (Monday) Custody time terminates at normal
discharge time.
4 Days = Total BOP custody time.
EXAMPLE NO. 6
01-17-90

(Wednesday) Sentenced to 5 years probation and "to
spend forty-five days in BOP custody."
01-17-90 (Wednesday) Committed to BOP custody at 11:30 AM
and custody time begins.
03-02-90 (Friday) Custody time terminates at normal
discharge time.
45 Days = Total BOP custody time.

P.S. 5880.28
February 21, 1992
Page 1 - 105
EXAMPLE NO. 7
01-15-90

(Monday) Sentenced to 2 years probation and "to
spend ten weekends in BOP custody from 9:00 PM
Friday to 6:00 AM Monday."

01-19-90

(Friday) Custody time begins.

03-26-90

(Monday) Custody time terminates at 6:00 AM.

40 Days = Total BOP custody time.

EXAMPLE NO. 8
01-15-90

(Monday) Sentenced to 3 years probation and "to
spend ten weekends in BOP custody from 12:05 AM
Saturday to 11:59 AM Sunday."

01-20-90

(Saturday) Custody time begins.

03-25-90

(Sunday) Custody time terminates at 11:59 PM. 20
Days = Total BOP custody time.

20 Days = Total BOP Custody time.

PS 5880.28
CN 5, 12/31/98
Page 1 - 106
EXAMPLE NO. 9
01-17-90

(Wednesday) Sentenced to 4 years probation and "to
spend two weeks in BOP custody."

01-17-90

(Wednesday) Committed to BOP custody at 4:00 PM
and custody time begins.

01-30-90

(Tuesday) Custody time terminates at normal
discharge time.

14 Days = Total BOP custody time.
EXAMPLE NO. 10
01-17-90

(Wednesday) Sentenced to 4 years probation and "to
spend two weeks in BOP custody."

01-22-90

(Monday) Committed to BOP custody at 3:00 PM and
custody time begins.

02-04-90

(Sunday) Custody time terminates at normal
discharge time.

14 Days = Total BOP custody time.

*

Upon arrival at the designated institution, the probationer
shall be processed through Receiving and Discharge, including
photograph and fingerprints, the same as for any other inmate as
set forth in the Inmate Systems Manual. Discharges, temporary
and final, shall also be accomplished in accordance with the
Inmate Systems Manual.
*
Detainers and requests for notification of release shall
be processed without delay in accordance with the Program
Statement on Detainers, Interstate Agreement on Detainers Act.
request by a probationer or a prosecutor that a detainer be
processed under the terms of the Interstate Agreement On
Detainers shall be accomplished in accordance with the Program
Statement just cited.
The supervising U.S. Probation Officer shall be notified
immediately whenever a detainer or notify request is received so
that Unit staff and the probation officer can determine if
increased or additional security precautions are necessary to
avoid the flight of the probationer. The U.S. Probation Officer
is responsible for committing the probationer to a more secure
institution if necessary.

A

P.S. 5880.28
February 21, 1992
Page 1 - 108
If a probationer is in the community at the time that a
detainer or a notify request is received, the detainer or notify
request shall be immediately given to the probation officer for
further action.
A writ of habeas corpus that requires the production of a
probationer in court, who is presently in BOP custody, shall be
processed in the same manner as for other prisoners as set forth
in the Inmate Systems Manual, except that the supervising United
States Probation Officer shall be notified immediately upon
receipt of the writ and provided with the details. The United
States Marshal, or other agent, who takes custody shall be
notified that the writ will keep the probationer in custody only
for as long as he would be in the custody of the BOP. As a
result, the United States Attorney, or other attorney, who caused
the writ to be issued, shall be advised of the probationer's
unique custody situation so that other arrangements for
production of the probationer, such as by subpoena, can be
considered. The sentencing court can order a probationer
released from BOP custody at any time or modify the custody
terms. ISM staff shall require a certified copy of the court
order or other official document that may be issued. The
document shall be verified for authenticity the same as required
for any court issued document.
The sentencing court (and supervising court if jurisdiction
has been transferred) and the supervising United States Probation
Officer shall be notified immediately upon the escape or death of
a probationer. Other notifications and follow-ups shall be
accomplished

P.S. 5880.28
February 21, 1992
Page 1 - 109
in accordance with the Program Statement on Escapes/Deaths
Notification.

Notification to the United States Marshal and

other agencies about an escape or death and the procedures to
follow shall be carried out in accordance with the Correctional
Services Manual and the Inmate Systems Management Manual.

P.S. 5880.28
February 21, 1992
Page 2 - 1
CHAPTER II--INSANITY DEFENSE REFORM ACT OF 1984
1.

INTRODUCTION

The Insanity Defense Reform Act of 1984 (IDRA) (Public Law
98-473, Chapter IV of the CCCA) was enacted into law and became
effective when President Reagan signed the CCCA on October 12,
1984.
On November 18, 1988, the Minor and Technical Criminal Law
Amendment Act of 1988 (Public Law 100-690, Title VII of the AntiDrug Abuse Act of 1988) was enacted into law and became
effective.
USC § 4243.

It made

some minor and technical amendments to 18

P.S. 5880.28
February 21, 1992
Page 2 - 2
2.

COMMITMENT TO THE CUSTODY OF THE BUREAU OF PRISONS

This chapter is concerned only with Section 403 of the IDRA,
which replaces old Chapter 313 on Mental Defectives, as it
pertains to the commitment, release, discharge, and record
keeping functions.

New Chapter 313 is entitled, Offenders With

Mental Disease or Defect.

P.S. 5880.28
February 21, 1992
Page 2 - 3
a.
Trial.

4241 Determination of Mental Competency to Stand

The SPC and narrative for a mental competency examination

under 18 USC § 4241 is:
SPC

=

0220

4241

Determination of Mental Competency to
Stand Trial

Under 18 USC § 4241, "At any time after the
commencement of a prosecution for an offense and prior to the
sentencing of the defendant, the defendant or the attorney for
the Government may file a motion for a hearing to determine the
mental competency of the defendant."

If the court grants the

motion for the hearing, "the court may order that a psychiatric
or psychological examination of the defendant be conducted and
that a psychiatric or psychological report be filed with the
court . . ."

The report must, of course, be filed with the court

prior to the date of the hearing.

The time allowed under 18 USC

§ 4247(b) for a mental competency examination under 18 USC §
4241, is 30 days, with a 15 day extension if needed and approved
by the court.

The examination period begins on the date that the

mental competency examination is ordered.
The examination time, as well as any other time in
custody prior to the examination, shall be treated as presentence
time credit if the prisoner serves a sentence for the offense
that underlies the examination.

P.S. 5880.28
February 21, 1992
Page 2 - 4
b.

4241 Hospitalization and Treatment.

The SPC and

narrative for hospitalization treatment under the provisions of
18 USC § 4241 is:
SPC

=

0221

4241

Hospitalization and Treatment

After the hearing mentioned in a. above, if "the
court finds by a preponderance of the evidence that the defendant
is presently suffering from a mental disease or defect rendering
him mentally incompetent to the extent that he is unable to
understand the nature and consequences of the proceedings against
him or to assist properly in his defense, the court shall commit
the defendant to the custody of the Attorney General.

The

Attorney General shall hospitalize the defendant for treatment in
a suitable facility--(1) for such a reasonable period of time,
not to exceed four months, as is necessary to determine whether
there is a substantial probability that in the foreseeable future
he will attain the capacity to permit the trial to proceed; and
(2) for an additional reasonable period of time until--(A) his
mental condition is so improved that trial may proceed, if the
court finds that there is a substantial probability that within
such additional period of time he will attain the capacity to
permit the trial to proceed; or (B) the pending charges against
him are disposed of according to law; whichever is earlier."
As noted above, the court may commit a defendant to
the custody of the Attorney General for hospitalization and
treatment for four months and an additional reasonable period may
be granted.

This

P.S. 5880.28
February 21, 1992
Page 2 - 5
period of time begins on the date of the court order.

Such time,

as well as any other time in custody prior to the
hospitalization, shall be treated as presentence time credit if
the defendant serves a sentence for the offense that underlies
the hospitalization and treatment.
If, at the end of the time period specified for the
hospitalization treatment, the defendant's mental condition has
not so improved as to permit the trial to proceed, staff shall
review the case prior to discharge to determine if an 18 USC §
4246 petition should be filed.

P.S. 5880.28
February 21, 1992
Page 2 - 6
c.

4242 Determination of the Existence of Insanity at

the Time of the Offense.

The SPC and narrative for a

determination of the existence of insanity at the time of the
offense under 18 USC § 4242 is:
SPC

=

0222

4242 Determination of The Existence of
Insanity At The Time of The Offense

"Upon the filing of a notice, as provided in Rule
12.2 of the Federal Rules of Criminal Procedure, that the
defendant intends to rely on the defense of insanity, the court,
upon motion of the attorney for the Government, shall order that
a psychiatric or psychological examination of the defendant be
conducted, and that a psychiatric or psychological report be
filed with the court, pursuant to the provisions of section
4247(b) and (c)."
The examination time allowed under 18 USC § 4247(b)
is 45 days, with a 30 day extension if needed and approved by the
court.

The examination period begins on the date of the order.

Such time, as well as any other time in custody prior to the
commitment, shall be treated as presentence time credit if the
defendant serves a sentence for the offense that underlies the
examination order.
The court may also, at this time, order an
examination under 18 USC § 4241.

If this order occurs, the

institution may use the longer time period allowed under 18 USC §
4242 for completion of the combined report.

P.S. 5880.28
February 21, 1992
Page 2 - 7
d.

4243 Determination of Present Mental Condition of

Acquitted Person.

The SPC and narrative for an examination of an

acquitted person to determine present mental condition under 18
USC § 4243(b) and (c) is:
SPC

=

0223

4243

Determination of Present Mental
Condition of Acquitted Person

Pursuant to 18 USC § 4243(a), "If a person is found
not guilty only by reason of insanity at the time of the offense
charged, he shall be committed to a suitable facility until such
time as he is eligible for release pursuant to subsection (e)."
As a result, under 18 USC § 4243(c), "A hearing shall be
conducted pursuant to the provisions of section 4247(d) and shall
take place not later than forty days following the special
verdict."
The time period for this examination begins on the
date the not guilty only by reason of insanity verdict is
reached.

As noted above, the examination time allowed is less

than 40 days since the court is required to conduct a hearing
based on the examination no later than 40 days following the
insanity not guilty verdict.

This 40 day time frame conflicts

with the 45 days, and a 30 day extension, authorized by 18 USC §
4247(b).

Unless otherwise ordered by the court, the time allowed

by 18 USC § 4247(b) may be utilized.

P.S. 5880.28
February 21, 1992
Page 2 - 8
e.

4243 Hospitalization and Treatment.

The SPC and

narrative for a commitment for hospitalization and treatment
under 18 USC § 4243(a) is:
SPC

=

0224

4243

Hospitalization and Treatment

If the court commits a person to the custody of the Attorney
General after a verdict of not guilty by reason of insanity and
after a hearing under 18 USC § 4243(c), "fails to find by the
standard specified in subsection (d) of this section that the
person's release would not create a substantial risk of bodily
injury to another person or serious damage of property of another
due to a present mental disease or defect, the court shall commit
the person to the custody of the Attorney General.

The Attorney

General shall release the person to the appropriate official of
the State in which the person is domiciled or was tried if such
State will assume responsibility for his custody, care, and
treatment.

The Attorney General shall make all reasonable

efforts to cause such a State to assume such responsibility.

If,

notwithstanding such efforts, neither such State will assume such
responsibility, the Attorney General shall hospitalize the person
for treatment in a suitable facility . . .

The Attorney General

shall continue periodically to exert all reasonable efforts to
cause such a State to assume such responsibility for the person's
custody, care, and treatment."
This period of time begins on the date of the court
order and is for an indefinite period of time.

P.S. 5880.28
February 21, 1992
Page 2 - 9
Furloughs for persons committed for an indefinite
period of time under 18 USC § 4243(e) may be granted in
accordance with 18 USC § 4243(h).

P.S. 5880.28
February 21, 1992
Page 2 - 10
f.

4244 Determination of Present Mental Condition of

Convicted Defendant Prior to Sentencing.

The SPC and narrative a

mental condition determination under 18 USC § 4244 is:
SPC

=

0225

4244

Determination of Present Mental
Condition of Convicted Defendant Prior
to Sentencing

The examination time allowed for a mental condition
determination, after conviction but prior to sentencing, is 30
days, with a 15 day extension if approved by the court.
examination period begins on the date of the court order.

The
This

examination time, as well as any other time in custody prior to
the examination, shall be treated as presentence time credit if
it qualifies.

(See Chapter I, paragraph 2 (c).)

P.S. 5880.28
February 21, 1992
Page 2 - 11
g.

4244 Hospitalization and Treatment.

The SPC and

narrative for a hospitalization and treatment commitment under 18
USC § 4244 is:
SPC

=

0226

4244

Hospitalization and Treatment

If the court, after a hearing conducted under the provisions
of 18 USC § 4244(c), finds that the defendant is suffering from a
mental disease or defect that requires hospitalization for care
or treatment in the custody of the Attorney General, such
commitment shall be in lieu of a sentence to imprisonment but
shall constitute a provisional sentence to the maximum term
authorized by law for the offense.

The provisional sentence

shall be treated the same as a regular sentence of imprisonment,
i.e., the computation shall be the same, and shall begin on the
date the commitment was ordered.

Any time spent in custody prior

to the commitment order shall be treated as presentence time
credit if it qualifies.
If the release date for the maximum sentence is reached
before the defendant recovers, an 18 USC § 4246 determination may
be accomplished prior to discharge.

If the defendant recovers to

such an extent that treatment is no longer necessary, the court
should immediately be notified so that it proceed to final
sentencing and may modify the provisional sentence.

P.S. 5880.28
February 21, 1992
Page 2 - 12
h.

4245 Determination of Present Mental Condition of

Imprisoned (Sentenced) Person.

The SPC and narrative for a

commitment to determine the present mental condition of a
sentenced person is:
SPC

=

0227

4245

Determination of Present Mental
Condition of Imprisoned (Sentenced)
Person

After a person begins serving a sentence and the staff
believes that the person may be suffering from a mental disease
or defect for the treatment of which he is in need of custody for
care or treatment in a suitable facility, and the person objects
to such care or treatment, upon motion of an attorney for the
government, the court may order that a psychiatric or
psychological examination be conducted under the provisions of 18
USC § 4245(b).
The time allowed for an examination under 18 USC § 4245(b)
is 30 days, with a 15 day extension if approved by the court.
The examination period begins on the date of the court order.
Since the person is serving a sentence during the examination,
that period of time will ordinarily not count as presentence time
credit.

P.S. 5880.28
February 21, 1992
Page 2 - 13
i.

4245 Hospitalization and Treatment.

The SPC and

narrative for a hospitalization and treatment commitment under 18
USC § 4245 is:
SPC

=

0228

4245

Hospitalization and Treatment

Under 18 USC § 4245(d), if the court finds that a person is
presently suffering from a mental disease or defect for the
treatment which the person is in need of custody for care or
treatment in a suitable facility, the court shall commit the
person to the custody of the Attorney General.

Commitment under

this section continues until the person is no longer in need of
care or treatment or until expiration of the sentence ( for an
SRA sentence, the release date with any GCT and for an "old law"
sentence, the release date with any statutory and extra good time
or release on parole), whichever occurs earlier.

Such a

commitment will change the person's status from one of
imprisonment in a regular facility to "hospitalization and
treatment" in a "suitable facility."
The date that the hospitalization and treatment begins is
the date of the court order.

If the person has not recovered by

expiration of sentence (regardless of whether a voluntary or
court ordered commitment), an 18 USC § 4246 determination will be
accomplished prior to discharge.

If the person recovers prior to

expiration of sentence, the court will issue an order to that
effect which will essentially return the person to the former
regular sentence status.

P.S. 5880.28
February 21, 1992
Page 2 - 14
j.

4246 Determination of Mental Condition of Person

Due for Release.

The SPC and narrative for a commitment for a

mental condition determination under 18 USC § 4246 of a person
due for release:
SPC

=

0229

4246

Determination of Mental Condition of
Person Due For Release

Under 18 USC § 4246(b), the court may order that a
psychiatric or psychological examination be conducted to
determine whether the person is suffering from a mental disease
or defect as a result of which the release would create a
substantial risk of bodily injury to another person or serious
damage to property of another.
The time allowed for a psychiatric or psychological
examination under 18 USC § 4246(b) is 45 days, with a 30 day
extension if approved by the court.

The examination period

begins on the date of the court order.

P.S. 5880.28
February 21, 1992
Page 2 - 15
k.

4246 Hospitalization and Treatment.

The SPC and

narrative for a hospitalization and treatment commitment under 18
USC § 4246 is:
SPC

=

0230

4246

Hospitalization and Treatment

If, after a hearing, the court finds that the person is
presently suffering from a mental disease or defect as a result
of which release would create a substantial risk of bodily injury
to another person or serious damage to property of another, the
court shall commit the person to the custody of the Attorney
General as authorized under 18 USC § 4246(d).
A commitment under 18 USC § 4246(d) begins on the date of
the court order and is for an indefinite period of time that
continues until a state will assume responsibility for the
custody, care, and treatment of the person; or until the person's
mental condition is such that the release, or conditional release
under a prescribed regimen of medical, psychiatric, or
psychological care or treatment would not create a substantial
risk of bodily injury to another person or serious damage to
property of another, whichever is earlier.
If the 18 USC § 4246(d) commitment follows an 18 USC § 4245
commitment, the two commitments will run concurrently until
expiration of the sentence on the 18 USC § 4245 commitment and no
presentence time credit will be accrued.

If the 18 USC § 4246(d)

commitment follows an 18 USC § 4241 or 4244 commitment, all time
spent in custody as a result of the offense that may lead to a
regular SRA or "old law"

P.S. 5880.28
February 21, 1992
Page 2 - 16
sentence that has not been credited against another sentence
shall be treated as presentence time credit.

P.S. 5880.28
February 21, 1992
Page 3 - 1
MANUAL SRA SENTENCE COMPUTATION EXAMPLE NO. 1
SENTENCE INFORMATION
01-31-89
02-01-89
02-25-89

Offense
Arrested
6 Month Sentence plus
1 Year Supervised Release

PRIOR CUSTODY TIME CALCULATION
DCB
Arrested
Prior Custody Time

=
=

89-02-25
89-02-01

= 18319
= -18295
=
24 Days

EFT DATE CALCULATION
DCB
Sentence
Unaffected EFT Date
Prior Custody Time
EFT Date

= 89-02-25
= +
6
Months
= 89-08-24* = 18499
= 24 Days
= 89-07-31 = 18475
SRD CALCULATION

No GCT can be earned on a sentence that is 1 year or less.
such cases, the EFT Date becomes the SRD.
SRD

=

89-07-31

6 MONTHS/10% DATE CALCULATION
SRD
DCB

=
=

89-07-31 = 18475
89-02-24* = -18318
157 Days
= +
24 Days
=
181 Days
= x .10
=
18.1 Days

=

89-07-31

10% Date (Less Than 6 Mos.) =

89-07-14

Prior Custody Time
Days To Be Served
10%
Pre-Release Custody
SRD
Pre-Release Custody

= 18475
= 18 Days
18475
+
1 Day
= 18458

In

P.S. 5880.28
February 21, 1992
Page 3 - 2
EXAMPLE NO. 1 (continued)
SUPERVISED RELEASE EXPIRATION DATE CALCULATION
SRD
Supervised Release Term
Supervised Release Expires

= 89-07-31
= + 1
Year
= 90-07-30*
SUMMARY

Prior Custody Time
EFT
SRD
6 Months/10% Date
Supervised Release Expires

=
=
=
=
=

24 Days
07-31-89
07-31-89
07-14-89
07-30-90

P.S. 5880.28
February 21, 1992
Page 3 - 3
MANUAL SRA SENTENCE COMPUTATION EXAMPLE NO. 2
SENTENCE INFORMATION
12-15-88
01-10-89

Offense
1 Year, 1 Month and 22 Day Sentence Plus
1 Year Supervised Release
EFT DATE CALCULATION

DCB
Sentence
EFT Date

= 89-01-10
= + 1 1 22 1 Year, 1 Month, 22 Days
= 90-03-03*
ANNIVERSARY DATE CALCULATION

The 15 days after service of the first full year on the sentence
(01-10-89 through 01-24-89) cannot be used to make a
determination about how much GCT to award for that year since the
full 54 days will reduce the EFT Date of 03-03-90 to an SRD of
01-08-90. You will note that the SRD is 2 days prior to the
First Anniversary Date and 17 days prior to the Vested Date.
Therefore, the partial year consideration time of 6 weeks must be
utilized in order to make a timely decision about how much GCT to
award for the year. As a result, a 6 Weeks Date (11-28-89) has
been calculated for the example as shown below.
PARTIAL YEAR GCT/SRD/6 WEEKS DATE CALCULATIONS
EFT
DCB
Length of Sentence in Days
418 x .148
418 - 61
418 - 52
418 - 54
418 - 53

=
=
=
=
=

61.864
357 x .148
366 x .148
364 x .148
365 x .148

=
=

90-03-03 = 18690
89-01-09* = -18272
=
418 Days

=
=
=
=

52.836 + 357
54.168 + 366
53.872 + 364
54.02 + 365

=
=
=
=

409.836
420.168
417.872
419.02

54 Days GCT Awarded - Exception To Dropping Fraction Rule.
EFT
GCT
SRD
6 Weeks Consideration Time
6 Weeks Date

=

90-03-03

=

90-01-08

=

89-11-28

= 18690
= 54 Days
= 18636
= 41 Days
= 18595

P.S. 5880.28
February 21, 1992
Page 3 - 4
EXAMPLE NO. 2 (continued)
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
03-03-90
11-28-90
01-08-90
54
54
01-08-90
**********************************************************************
6 MONTHS/10% DATE CALCULATION
SRD
DCB
Days To Be Served
10%
Pre-Release Custody

=
=

90-01-08 = 18636
89-01-09* = -18272
=
365 Days
= x .10
= 36.50 Days

SRD
Pre-Release Custody

=

90-01-08

10% Date (Less than 6 Mos.) =

89-12-04

= 18636
= 36 Days
18600
+
1 Day
= 18601

SUPERVISED RELEASE EXPIRATION DATE CALCULATION
SRD
Supervised Release Term
Supervised Release Expires

= 90-01-08
= + 1
Year
= 91-01-07*
SUMMARY

EFT Date
GCT Days
SRD
6 Month/10% Date
Supervised Release Expires

=
=
=
=
=

03-13-90
54 Days
01-08-90
12-04-89
01-07-91

P.S. 5880.28
February 21, 1992
Page 3 - 5
MANUAL SRA SENTENCE COMPUTATION EXAMPLE NO. 3
SENTENCE INFORMATION
12-15-88
01-10-89

Offense
1 Year, 2 Months and 1 Day Sentence Plus
2 Years Supervised Release
EFT DATE CALCULATION

DCB
Sentence
EFT Date

= 89-01-10
= + 1 2 1 1 Year, 2 Months, 1 Day
= 90-03-10*
ANNIVERSARY DATE CALCULATION

The 15 days allowed for considering how much GCT to award at the end
of the year just passed will not be used in this case because the SRD
of 01-15-90 will have been passed before the final day of the 15 days
(01-24-90) arrives. Waiting until the end of the 15 days to make the
final decision about how much of the 54 days to award would make the
prisoner past due for release by 10 days if the entire 54 days was
awarded. Therefore, a 6 Weeks Date (12-05-89) was calculated, as
shown below, to allow staff ample time to consider the amount of GCT
to award.
PARTIAL YEAR GCT/SRD/6 WEEKS DATE CALCULATIONS
EFT
DCB
Sentence Length in Days
425 x .148
425 - 62
425 - 53
425 - 55
425 - 54

=
=
=
=
=

62.9
363 x .148
372 x .148
370 x .148
371 x .148

EFT
GCT
SRD
6 Weeks Consideration Time
6 Weeks Date

=
=

90-03-10 = 18697
89-01-09* = -18272
=
425 Days

=
=
=
=

53.724 + 363
55.056 + 372
54.76 + 370
54.908 + 371
=

90-03-10

=

90-01-15

=

89-12-05

=
=
=
=

416.724
427.056
424.76
425.908

= 18697
= 54 Days
= 18643
= 41 Days
= 18602

**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
03-10-90
01-10-90
12-05-89
01-15-90
54
54
01-15-90
**********************************************************************

P.S. 5880.28
February 21, 1992
Page 3 - 6
EXAMPLE NO. 3 (continued)
6 MONTHS/10% DATE CALCULATION
SRD
DCB
Days To Be served
10%
Pre-Release Custody

=
=

90-01-15 = 18643
89-01-09* = -18272
=
371 Days
= x .10
=
37.1 Days

SRD
Pre-Release Custody

=

90-01-15

10% Date (Less Than 6 Mos.) =

89-12-10

= 18643
= 37 Days
18606
+
1 Day
= 18607

SUPERVISED RELEASE EXPIRATION DATE CALCULATION
SRD
Supervised Release Term
Supervised Release Expires

= 90-01-15
= + 2
Years
= 92-01-14*

SUMMARY
EFT Date
GCT Days
SRD
6 Month/10% Date
Supervised Release Expires

=
=
=
=
=

03-10-90
54 Days
01-15-90
12-10-89
01-14-92

P.S. 5880.28
February 21, 1992
Page 3 - 7
MANUAL SRA SENTENCE COMPUTATION EXAMPLE NO. 4
SENTENCE INFORMATION
12-15-88
01-10-89

Offense
1 Year, 2 Months and 2 Day Sentence Plus
1 Year Supervised Release
EFT DATE CALCULATION

DCB
Sentence
EFT

= 89-01-10
= + 1 2 2 1 Year 2 Months, 2 Days
= 90-03-11*
ANNIVERSARY DATE CALCULATION

DCB
Anniversary Year
First Anniversary Date

= 89-01-10
= + 1
Year
= 90-01-10

YEARLY GCT/PARTIAL YEAR GCT/SRD/6 WEEKS DATE CALCULATIONS
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual Running
Date
Date
Begins
Date
Award
Award
Total
03-11-90
01-10-90

12-05-89** 01-15-90**

54

**Overlapping consideration periods.
Tentative SRD (54 GCT)
Last Anniversary Date
Partial Year Remaining

7 x .148
7 - 1

=
=

1.036
6 x .148

=
=

=

54
See 6 Weeks Date below.

90-01-16 = 18644
90-01-09* = -18637
=
7 Days

0.888 + 6

=

6.888

1 Day of GCT Awarded - Exception To Dropping Fraction Rule.
Tentative SRD (54 GCT)
=
Prorated GCT for Partial Year
SRD
=
6 Weeks Consideration Time
6 Weeks Date
=

90-01-16
89-12-05
89-12-05

= 18644
= 1 Day
= 18643
= 41 Days
= 18602

01-16-90

P.S. 5880.28
February 21, 1992
Page 3 - 8
EXAMPLE NO. 4 (continued)
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual Running
Date
Date
Begins
Date
Award
Award
Total
03-11-90
12-05-89
01-15-90
1
55
01-15-90
**********************************************************************
6 MONTHS/10% DATE CALCULATION
SRD
DCB
Days To Be Served
10%
Pre-Release Custody

=
=

90-01-15 = 18643
89-01-09* = -18272
=
371 Days
= x .10
= 37.10 Days

SRD
Pre-Release Custody

=

90-01-15

10% Date (Less Than 6 Mos.) =

89-12-10

= 18643
= 37 Days
18606
+
1 Day
= 18607

SUPERVISED RELEASE EXPIRATION DATE CALCULATION
SRD
Supervised Release Term
Supervised Release Expires

= 90-01-15
= + 1
Year
= 91-01-14*
SUMMARY

EFT Date
GCT Days
SRD
6 Month/10% Date
Supervised Release Expires

=
=
=
=
=

03-11-90
55 Days
01-15-90
12-10-89
01-14-91

P.S. 5880.28
February 21, 1992
Page 3 - 9
MANUAL SRA SENTENCE COMPUTATION EXAMPLE NO. 5
SENTENCE INFORMATION
12-15-88
12-19-88
01-10-89

Offense
Arrested
1 Year,2 Months and 10 Days Sentence Plus
3 Years Supervised Release
PRIOR CUSTODY TIME CREDIT

DCB
Arrested
Prior Custody Time

=
=

89-01-10
88-12-19

= 18273
= -18251
=
22 Days

EFT DATE CALCULATION
DCB
Sentence
Unaffected EFT Date
Prior Custody Time
Final EFT Date

= 89-01-10
= + 1 2 10 1 Year, 2 Months, 10 Days
= 90-03-19* = 18706
= 22 Days
= 90-02-25 = 18684
ANNIVERSARY DATE CALCULATION

DCB
Anniversary Year
Unaff. First Anniv. Date
Prior Custody Time
First Anniversary Date

= 89-01-10
= + 1
Year
= 90-01-10 = 18638
= 22 Days
= 89-12-19 = 18616

YEARLY GCT/PARTIAL YEAR GCT/SRD/6 WEEKS DATE CALCULATIONS
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
02-25-90
12-19-89

11-20-89**

12-31-89**

**Overlapping Situation.

54

See 6 Weeks Date Below.

54

01-02-90

P.S. 5880.28
February 21, 1992
Page 3 - 10
EXAMPLE NO. 5 (continued)
Tentative SRD (54 GCT)
Last Anniversary Date
Partial Year Remaining
15 x .148
15 - 2
15 - 1

=
=
=

2.22
13 x .148
14 x .148

=
=

=
=

90-01-02 = 18630
89-12-18* = -18615
=
15 Days

1.924 + 13
2.072 + 14

Tentative SRD (54 GCT)
=
Prorated GCT for Partial Year
SRD
=
6 Weeks Consideration Time
6 Weeks Date
=

90-01-02
89-12-31
89-11-20

=
=

14.924
16.924

= 18630
= 2 Days
= 18628
= 41 Days
= 18587

**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
02-25-90
11-20-89
12-31-89
2
56
12-31-89
**********************************************************************
6 MONTHS/10% DATE CALCULATION
SRD
DCB

=
=

89-12-31 = 18628
89-01-09* = -18272
356 Days
= +
22 Days
=
375 Days
= x .10
= 37.80 Days

=

89-12-31

10% Date (Less than 6 Mos.) =

89-11-25

Prior Custody Time
Days To Be Served
10%
Pre-Release Custody
SRD
Pre-Release Custody

= 18628
= 37 Days
18591
+
1 Day
= 18592

P.S. 5880.28
February 21, 1992
Page 3 - 11
EXAMPLE NO. 5

(continued)

SUPERVISED RELEASE EXPIRATION DATE CALCULATION
SRD
Supervised Release Term
Supervised Release Expires

= 89-12-31
= + 3
Years
= 92-12-30*
SUMMARY

Prior Custody Time
EFT Date
GCT Days
SRD
6 Month/10% Date
Supervised Release Expires

=
=
=
=
=
=

22 Days
02-25-90
56 Days
12-31-89
11-25-89
12-30-92

P.S. 5880.28
February 21, 1992
Page 3 - 12
MANUAL SRA SENTENCE COMPUTATION EXAMPLE NO. 6
SENTENCE INFORMATION
12-18-88
01-10-89

Offense
1 Year, 2 Months and 13 Day Sentence Plus
6 Months Supervised Release
EFT DATE CALCULATION

DCB
Sentence
EFT

= 89-01-10
= + 1 2 13 Days
= 90-03-22*
ANNIVERSARY DATE CALCULATION

DCB
Anniversary Year
First Anniversary Date

= 89-01-10
= + 1
Year
= 90-01-10

YEARLY GCT/PARTIAL YEAR GCT/SRD/6 WEEKS DATE CALCULATIONS
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
03-22-90
01-10-90

12-15-89**

01-24-90

**Overlapping Situation.

=
=

2.664
16 x .148

54

See 6 Weeks Date Below.

Tentative SRD (54 GCT)
Last Anniversary Date
Partial Year Remaining
18 x .148
18 - 2

54

=
=

=

90-01-27 = 18655
90-01-09* = -18637
=
18 Days

2.368 + 16

Tentative SRD (54 GCT)
=
Prorated GCT for Partial Year
SRD
=
6 Weeks Consideration Time
6 Weeks Date
=

90-01-27
90-01-25
89-12-15

=

18.368

= 18655
= 2 Days
= 18653
= 41 Days
= 18612

01-27-90

P.S. 5880.28
February 21, 1992
Page 3 - 13
EXAMPLE NO. 6 (continued)
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
03-22-90
12-15-89
01-25-90
2
56
01-25-90
**********************************************************************

6 MONTHS /10% DATE CALCULATION
SRD
DCB
Days To Be Served
10%
Pre-Release Custody

=
=

90-01-25 = 18653
89-01-09* = -18272
=
381 Days
= x .10
=
38.1 Days

SRD
Pre-Release Custody

=

90-01-25

10% Date (Less Than 6 Mos.) =

89-12-19

= 18653
= 38 Days
18615
+
1 Day
= 18616

SUPERVISED RELEASE EXPIRATION DATE CALCULATION
SRD
Supervised Release Term
Supervised Release Expires

= 90-01-25
= +
6
Months
= 90-07-24*
SUMMARY

EFT Date
GCT Days
SRD
6 Months/10% Date
Supervised Release Expires

=
=
=
=
=

03-22-90
56 Days
01-25-90
12-19-59
07-24-90

P.S. 5880.28
February 21, 1992
Page 3 - 14
MANUAL SRA SENTENCE COMPUTATION EXAMPLE NO. 7
SENTENCE INFORMATION
12-15-88
01-10-89

Offense
1 Year, 3 Months and 14 Day Sentence Plus
2 Years Supervised Release
EFT DATE CALCULATION

DCB
Sentence
EFT

= 89-01-10
= + 1 3 14 1 Year, 3 Months, 14 Days
= 90-04-23*
ANNIVERSARY DATE CALCULATION

DCB
Anniversary Year
First Anniversary Date

= 89-01-10
= + 1
Year
= 90-01-10

YEARLY GCT/PARTIAL YEAR GCT/SRD/6 WEEKS DATE CALCULATIONS
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
04-23-90
01-10-90

01-10-90

01-24-90

54

54

02-28-90

P.S. 5880.28
February 21, 1992
Page 3 - 15
EXAMPLE NO. 7 (continued)
Tentative SRD (54 GCT)
Last Anniversary Date
Partial Year Remaining
50 x .148
50 - 7
50 - 6

=
=
=

7.4
43 x .148
44 x .148

=
=

=
=

90-02-28 = 18687
90-01-09* = -18637
=
50 Days

6.364 + 43
6.512 + 44

Tentative SRD (54 GCT)
=
Prorated GCT for Partial Year
SRD
=
6 Weeks Consideration Time
6 Weeks Date
=

90-02-28
90-02-22
90-01-12

=
=

49.364
50.512

= 18687
= 6 Days
= 18681
= 41 Days
= 18640

**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
04-23-90
01-12-90
02-22-90
6
60
02-22-90
**********************************************************************
6 MONTHS/10% DATE CALCULATION
SRD
DCB
Days To Be Served
10%
Pre-Release Custody

=
=

90-02-22 = 18681
89-01-09* = -18272
=
409 Days
= x .10
=
40.9 Days

SRD
Pre-Release Custody

=

90-02-22

10% Date (Less Than 6 Mos.) =

90-01-14

= 18681
= 40 Days
18641
+
1 Day
= 18642

SUPERVISED RELEASE EXPIRATION DATE CALCULATION
SRD
Supervised Release Term
Supervised Release Expires

= 90-02-22
= + 2
Years
= 92-02-21*

SUMMARY
EFT Date
GCT Days
SRD
6 Months/10% Date
Supervised Release Expires

=
=
=
=
=

04-23-90
60 Days
02-22-90
01-14-90
02-21-92

P.S. 5880.28
February 21, 1992
Page 3 - 16
MANUAL SRA SENTENCE COMPUTATION EXAMPLE NO. 8
SENTENCE INFORMATION
12-15-88
01-10-89

Offense
1 Year, 3 Months and 26 Day Sentence Plus
6 Months Supervised Release
EFT DATE CALCULATION

DCB
Sentence
EFT

= 89-01-10
= + 1 3 26 1 Year, 3 Months, 26 Days
= 90-05-05*
ANNIVERSARY DATE CALCULATION

DCB
Anniversary Year
First Anniversary Date

= 89-01-10
= + 1
Year
= 90-01-10

YEARLY GCT/PARTIAL YEAR GCT/SRD/6 WEEKS DATE CALCULATIONS
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
05-05-90
01-10-90

01-10-90

01-24-90

Tentative SRD (54) GCT
Last Anniversary Date
Partial Year Remaining
62 x .148
62 - 9
62 - 7
62 - 8

=
=
=
=

9.176
53 x .148
55 x .148
54 x .148

=
=

=
=
=

54

54

90-03-12 = 18699
90-01-09* = -18637
=
62 Days

7.844 + 53
8.14 + 55
7.992 + 54

=
=
=

60.844
63.14
61.992

8 Days of GCT Awarded Instead of 7 - Exception To Dropping The
Fraction Rule.
Tentative SRD (54 GCT)
=
Prorated GCT for Partial Year
SRD
=
6 Weeks Consideration Time
6 Weeks Date
=

90-03-12
90-03-04
90-01-22

= 18699
= 8 Days
= 18691
= 41 Days
= 18650

03-12-90

P.S. 5880.28
February 21, 1992
Page 3 - 17
EXAMPLE NO. 8

(continued)

**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
05-05-90
01-22-90
03-04-90
8
62
03-01-90
**********************************************************************
6 MONTHS/10% DATE CALCULATION
SRD
DCB
Days To Be Served
10%
Pre-Release Custody

=
=

90-03-04 = 18691
89-01-09* = -18272
=
419 Days
= x .10
=
41.9 Days

SRD
Pre-release Custody

=

90-03-04

10% Date (Less Than 6 Mos.) =

90-01-23

= 18691
= 41 Days
18650
+
1 Day
= 18651

SUPERVISED RELEASE EXPIRATION DATE CALCULATION
SRD
Supervised Release Term
Supervised Release Expires

= 90-03-04
= +
6
Months
= 90-09-03*
SUMMARY

EFT Date
GCT Days
SRD
6 Months/10% Date
Supervised Release Expires

=
=
=
=
=

05-05-90
62 Days
03-04-90
01-23-90
09-03-90

P.S. 5880.28
February 21, 1992
Page 3 - 18
MANUAL SRA SENTENCE COMPUTATION EXAMPLE NO. 9
SENTENCE INFORMATION
12-15-88
01-10-89

Offense
1 Year, 3 Months and 29 Days Plus
3 Years Supervised Release
EFT DATE CALCULATION

DCB
Sentence
EFT

= 89-01-10
= + 1 3 29 1 Year, 3 Months, 29 Days
= 90-05-08*
ANNIVERSARY DATE CALCULATION

DCB
Anniversary Year
First Anniversary Date

= 89-01-10
= + 1
Year
= 90-01-10

P.S. 5880.28
February 21, 1992
Page 3 - 19
EXAMPLE NO. 9 (continued)
YEARLY GCT/PARTIAL YEAR GCT/SRD/6 WEEKS DATE CALCULATIONS
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
05-08-90
01-10-90

01-10-90

01-24-90

Tentative SRD (54 GCT)
Last Anniversary Date
Partial Year Remaining
65 x .148
65 - 9
65 - 8

=
=
=

9.62
56 x .148
57 x .148

=
=

=
=

54

03-15-90

90-03-15 = 18702
90-01-09* = -18637
=
65 Days

8.288 + 56
8.436 + 57

Tentative SRD 954 GCT)
=
Prorated GCT for Partial Year
SRD
=
6 Weeks Consideration Time
6 Weeks Date
=

54

90-03-15
90-03-07
90-01-25

=
=

64.288
65.436

= 18702
= 8 Days
= 18694
= 41 Days
= 18653

**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
05-08-90
01-25-90
03-07-90
8
62
03-07-90
**********************************************************************
6 MONTHS/10% DATE CALCULATION
SRD
DCB
Days To Be Served
10%
Pre-Release Custody

=
=

90-03-07 = 18694
89-01-09* = -18272
=
422 Days
= x .10
=
42.2 Days

SRD
Pre-Release Custody

=

90-03-07

10% Date (Less Than 6 Mos.) =

90-01-25

= 18694
= 42 Days
18652
+
1 Day
= 18653

P.S. 5880.28
February 21, 1992
Page 3 - 20
EXAMPLE NO. 9

(continued)

SUPERVISED RELEASE EXPIRATION DATE CALCULATION
SRD
Supervised Release Term
Supervised Release Expires

= 90-03-07
= + 3
Years
= 93-03-06*
SUMMARY

EFT Date
GCT Days
SRD
6 Months/10% Date
Supervised Release Expires

=
=
=
=
=

05-08-90
62 Days
03-07-90
01-25-90
03-06-93

P.S. 5880.28
February 21, 1992
Page 3 - 21
MANUAL SRA SENTENCE COMPUTATION EXAMPLE NO. 10
SENTENCE INFORMATION
01-06-88
01-10-88
02-18-88
03-12-88
01-10-90
04-10-90

Offense
Second Offense
Arrested on Both Charges
Released on Bail on Both Charges
1 Year and 8 Months on First Offense Plus
1 Year Supervised Release
1 Year and 3 Months Concurrent on Second
Offense Plus 3 Years Supervised Release
AGGREGATION OF SENTENCES

DCB First Offense
Sentence First Offense
Unaffected First Off. EFT

= 89-01-10
= + 1 8
1 Year, 3 Months
= 90-09-09*

DCB Second Offense
Sentence Second Offense
Unaffected Second Off. EFT

= 90-04-10
= + 1 3
1 Year, 3 Months
= 91-07-09*

Unaffected Second Off. EFT
Unaffected First Off. EFT
Overlap
First Offense Sentence
Total Sentence

= 91-07-09
= -90-09-09
=
10
10 Months
= + 1 8
1 Year 3 Months
=
2 6
2 Years, 6 Months

PRIOR CUSTODY TIME CALCULATION
Released on Bail
Arrested
Prior Custody Time

=
=

88-03-12 = 17969
88-07-17* = -17945
=
24 Days

EFT DATE CALCULATION
DCB
Total Sentence
Unaffected EFT Date
Prior Custody Time
Final EFT Date

= 89-01-10
= + 2 6
2 Years, 6 Months
= 91-07-09* = 19183
= 24 Days
= 91-06-15 = 19159

P.S. 5880.28
February 21, 1992
Page 3 - 22
EXAMPLE NO. 10 (continued)
ANNIVERSARY DATE CALCULATION
DCB
Anniversary Year
Unaff. First Anniv. Date
Prior Custody Time
First Anniversary Date

= 89-01-10
= + 1
Year
= 90-01-10 = 18638
= 24 Days
= 89-12-17 = 18614

YEARLY GCT/PARTIAL YEAR GCT/SRD/6 WEEKS DATE CALCULATIONS
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
06-15-91
12-17-91

12-17-91

12-31-89

54

54

04-22-91

12-17-90

12-17-90

12-31-90

54

108

02-27-91

Tentative SRD (108 GCT)
Last Anniversary Date
Partial Year Remaining
72 x .148
72 - 10
72 - 9

=
=
=

10.656
62 x .148
63 x .148

=
=

=
=

91-02-27
90-12-17

9.176 + 62
9.324 + 63

Tentative SRD (108 GCT)
=
Prorated GCT for Partial Year
SRD
=
6 Weeks Consideration Time
6 Weeks Date
=

91-02-27
91-02-18
91-01-08

= 19051
= -18979
=
72 Days
=
=

71.176
72.324

= 19051
= 9 Days
= 19042
= 41 Days
= 19001

**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
06-15-91
01-08-91
02-18-91
9
117
02-18-91
**********************************************************************

P.S. 5880.28
February 21, 1992
Page 3 - 23
EXAMPLE NO. 10 (continued)
6 MONTHS/10% DATE CALCULATION
SRD
DCB

=
=

91-02-18 = 19042
89-01-09* = -18272
770
= +
24 Days
=
794 Days
= x .10
=
79.4 Days

=

91-01-18

10% Date (Less Than 6 Mos.) =

90-12-02

Prior Custody Time
Days To Be Served
10%
Pre-Release Custody
SRD
Pre-Release Custody

= 19042
= 79 Days
18963
+
1 Day
= 18964

SUPERVISED RELEASE EXPIRATION DATE CALCULATION
Even though there are two periods of supervised release to follow (1
year and 3 years, they will run along concurrently, as required by 18
USC § 3624(e), beginning on the day of release from the aggregate
sentence.
SRD
Supervised Release Term
Supervised Release Expires

= 91-02-18
= + 3
Years
= 94-02-17*
SUMMARY

Total Sentence
Prior Custody Time
EFT Date
GCT Days
SRD
6 Months/10% Date
Supervised Release Expires

=
=
=
=
=
=
=

2 Years, 6 Months
24 Days
06-15-91
117 Days
02-18-91
12-01-90
02-17-94

P.S. 5880.28
February 21, 1992
Page 3 - 24
MANUAL SRA SENTENCE COMPUTATION EXAMPLE NO. 11
SENTENCE INFORMATION
01-06-88 Offense
01-10-89 3 Years and 7 Months Plus
2 Years Supervised Release
01-11-89 Released on Appeal Bond
07-16-89 Returned to Custody
INOPERATIVE TIME
Returned to Custody
Released on Appeal Bond
Do Not Count 07-16-89
Inoperative Time

=
=

89-07-16
89-01-11

= 18460
= -18274
186 Days
= 1 Day
=
185 Days

EFT DATE CALCULATION
DCB
Sentence
Unaffected EFT
Inoperative Time
Final EFT Date

= 89-01-10
= + 3 7
3 Years, 7 Months
= 92-08-09* = 19580
= + 185 Days
= 93-02-10 = 19765

ANNIVERSARY DATE CALCULATION
DCB
Anniversary Year
Unaff. First Anniv. Date
Inoperative Time
First Anniversary Date

= 89-01-10
= + 1
Year
= 90-01-10 = 18638
= + 185 Days
= 90-07-14 = 18823

P.S. 5880.28
February 21, 1992
Page 3 - 25
EXAMPLE No. 11 (continued)
YEARLY GCT/PARTIAL YEAR GCT/SRD/6 WEEKS DATE CALCULATIONS
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
02-10-93
07-14-90

07-14-90

07-28-90

54

54

12-18-92

07-14-91

07-14-91

07-28-91

54

108

10-25-92

07-14-92

07-14-92

07-28-92

54

162

09-01-92

Tentative SRD (162 GCT)
Last Anniversary Date
Partial Year Remaining
50 x .148
50 - 7
50 - 6

=
=
=

7.4
43 x .148
44 x .148

=
=

=
=

92-09-01 = 19603
92-07-13* = -19553
=
50 Days

6.364 + 43
6.512 + 44

Tentative SRD (162 GCT)
=
Prorated GCT for Partial Year
SRD
=
6 Weeks Consideration Time
6 Weeks Date
=

92-09-01
92-08-26
92-07-16

= 49.364
= 50.512
= 19603
= 6 Days
= 19597
= 41 Days
= 19556

**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
02-10-93
07-16-92
08-26-92
6
168
08-26-92
**********************************************************************

P.S. 5880.28
February 21, 1992
Page 3 - 26
EXAMPLE No. 11 (continued)
6 MONTHS/10% DATE CALCULATION
SRD
DCB

=
=

92-08-26 = 19597
89-01-09* = -18272
1325 Days
= - 185 Days
=
1140 Days
= x .10
=
114 Days

=

92-08-26

10% Date (Less Than 6 Mos.) =

92-05-05

Inoperative Time
Days To Be Served
10%
Pre-Release Custody
SRD
Pre-Release Custody

= 19597
= - 114 Days
19483
+
1 Day
= 19484

SUPERVISED RELEASE EXPIRATION DATE CALCULATION
SRD
Supervised Release Term
Supervised Release Expires

= 92-08-26
= + 2
Years
= 94-08-25*
SUMMARY

Inoperative Time
EFT Date
GCT Days
SRD
6 Months/10% Date
Supervised Release Expires

=
=
=
=
=
=

185 Days
02-10-93
168 Days
08-26-92
05-05-92
08-25-94

P.S. 5880.28
February 21, 1992
Page 3 - 27
MANUAL SRA SENTENCE COMPUTATION EXAMPLE NO. 12
SENTENCE INFORMATION
01-15-88
02-18-88
03-12-88
01-10-89

Offense
Arrested
Released on Bail
4 Years Plus 2 Years
Supervised Release

PRIOR CUSTODY TIME CREDIT CALCULATION
Released on Bail
Arrested
Prior Custody Time

=
=

88-03-12 =
88-02-17* =
=

17969
17945
24 Days

EFT DATE CALCULATION
DCB
Sentence
Unaffected EFT Date
Prior Custody Time
Final EFT Date

= 89-01-10
= + 4
Years
= 93-01-09* = 19733
= 24 Days
= 92-12-16 = 19709
ANNIVERSARY DATE CALCULATION

DCB
Anniversary Year
Unaff. First Anniv. Date
Prior Custody Time
First Anniversary Date

= 89-01-10
= + 1
Year
= 90-01-10 = 18638
= 24 Days
= 89-12-17 = 18614

YEARLY GCT/PARTIAL YEAR GCT/SRD/6 WEEKS DATE CALCULATIONS
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
12-16-92
12-17-89

12-17-89

12-31-89

54

54

10-23-92

12-17-90

12-17-90

12-31-90

54

108

08-30-92

12-17-91

12-17-91

12-31-91

54

162

07-07-92

P.S. 5880.28
February 21, 1992
Page 3 - 28
EXAMPLE NO. 12 (continued)
Tentative SRD (162 GCT)
Last Anniversary Date
Partial Year Remaining
204 x .148
204 - 30
204 - 25
204 - 26

=
=
=
=

301.192
174 x .148
179 x .148
178 x .148

=
=

92-07-07 = 19547
91-12-16* = -19343
=
204 Days

=
=
=

25.752 + 174
26.492 + 179
26.344 + 178

Tentative SRD (162 GCT)
=
Prorated GCT for Partial Year
SRD
=

92-07-07
92-05-01

=
=
=

199.752
205.492
204.344

= 19547
= 26 Days
= 19480

**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
07-07-92
05-01-92
06-11-92
26
188
06-11-92
**********************************************************************
6 MONTHS/10% DATE CALCULATION
SRD
DCB

=
=

92-06-11 = 19521
89-01-09* = -18272
1249 Days
= +
24 Days
=
1273 Days

=

92-06-11

10% Date (Less Than 6 Mos.) =

92-02-06

Prior Custody Time
Days To Be Served
SRD
Pre-Release Custody

= 19521
= - 127 Days
19394
+
1 Day
= 19395

P.S. 5880.28
February 21, 1992
Page 3 - 29
EXAMPLE NO. 12 (continued)
SUPERVISED RELEASE EXPIRATION DATE CALCULATION
SRD
Supervised Release Term
Supervised Release Expires

= 92-06-11
= + 2
Years
= 94-06-10*
SUMMARY

Prior Custody Time
EFT Date
GCT Days
SRD
6 Months/10% Date
Supervised Release Expires

=
=
=
=
=
=

24 Days
12-16-92
188 Days
06-11-92
02-06-92
06-10-94

P.S. 5880.28
February 21, 1992
Page 3 - 30
MANUAL SRA SENTENCE COMPUTATION EXAMPLE NO. 13
SENTENCE INFORMATION
10-11-88
10-11-88
01-10-89

Offense
Arrested
4 Years and 3 Months Plus
2 Years Supervised Release

PRIOR CUSTODY TIME CALCULATION
DCB
Arrested
Prior Custody Time

=
=

89-01-09* = 18272
88-10-10* = -18181
=
91 Days

INOPERATIVE TIME
Returned To Custody
Escaped
Inoperative Time

=
=

90-03-15* = 18702
90-03-04 = -18691
=
11 Days

PRIOR CUSTODY TIME CREDIT AND INOPERATIVE TIME DIFFERENCE
Prior Custody Time
Inoperative Time
Prior Cust. Time Minus Inop. Time

= +
= = +

91 Days
11 Days
80 Days

EFT DATE CALCULATION
DCB
= 89-01-10
Sentence
= + 4 3
4 Years, 3 Months
Unaffected EFT Date
= 93-04-09* = 19823
Prior Cust. Minus Inop. Time
= _
80 Days
Final EFT Date
= 93-01-19 = 19743
ANNIVERSARY DATE CALCULATION
DCB
= 89-01-10
Anniversary Year
= + 1
Year
Unaffected Anniv. Date
= 90-01-10 = 18638
Prior Cust. Minus Inop. Time
= 80 Days
First Anniversary Date
= 89-10-22 = 18558

P.S. 5880.28
February 21, 1992
Page 3 - 31
EXAMPLE NO. 13 (continued)
YEARLY GCT/PARTIAL YEAR GCT/SRD/6 WEEKS DATE CALCULATIONS
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
01-19-93
10-22-89

10-22-89

11-05-89

54

54

11-26-92

10-22-90

10-22-90

11-05-90

54

108

10-03-92

10-22-91
10-22-91
11-05-91
54
162
08-10-92
**********************************************************************

P.S. 5880.28
February 21, 1992
Page 3 - 32
EXAMPLE NO. 13 (continued)
Tentative SRD (162 GCT)
Last Anniversary Date
Partial Year Remaining
294 x .148
294 - 43
294 - 37
294 - 38

=
=
=
=

43.512
251 x .148
257 x .148
256 x .148

=
=

92-08-10 = 19581
91-10-21* = -19287
=
294 Days

=
=
=

37.148 + 251
38.036 + 257
37.888 + 256

=
=
=

288.148
295.036
293.888

38 Days of GCT Awarded Instead of 37 - Exception To Dropping The
Fraction Rule.
Tentative SRD (162 GCT)
=
Prorated GCT for Partial Year
SRD
=
6 Weeks Consideration Time
6 Weeks Date
=

92-08-10
92-07-03
92-05-23

= 19581
= 38 Days
= 19543
= 41 Days
= 19502

**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
01-19-93
05-23-92
07-03-92
38
200
07-03-92
**********************************************************************
6 MONTHS/10% DATE CALCULATION
SRD
DCB

=
=

Prior Cust. Minus Inop. Time
Days To Be Served
10%
Pre-Release Custody
SRD
Pre-Release Custody

92-07-03 = 19543
89-01-09* = -18272
1271 Days
= +
80 Days
=
1351 Days
= x .10
= 135.1 Days

=

92-07-03

10% Date (Less Than 6 Mos.) =

92-02-02

= 19543
= - 135 Days
19408
+
1 Day
= 19404

SUPERVISED RELEASE EXPIRATION DATE CALCULATION
SRD
Supervised Release Term
Supervised Release Expires

= 92-07-03
= + 2
Years
= 94-07-02*

P.S. 5880.28
February 21, 1992
Page 3 - 33
EXAMPLE NO. 13 (continued)
SUMMARY
Prior Custody Time
Inoperative Time
EFT Date
GCT Days
SRD
6 Months/10% Date
Supervised Release Expires

=
=
=
=
=
=
=

91 Days
11 Days
01-19-93
200 Days
07-23-92
02-20-92
07-02-94

P.S. 5880.28
February 21, 1992
Page 3 - 34
MANUAL SRA SENTENCE COMPUTATION EXAMPLE NO. 14
SENTENCE INFORMATION
01-06-88
01-10-88
02-18-88
03-12-88
01-10-89

First Offense
Second Offense
Arrested on Both Charges
Released on Bail on Both Charges
3 Years on First Offense Plus
2 Years Supervised Release and
4 Year Consecutive Sentence on
Second Offense Plus 2 Years
Supervised Release

PRIOR CUSTODY TIME CALCULATION
Released on Bail
Arrested
Prior Custody Time

=
=

88-03-12 = 17969
88-02-17* = -17945
=
24 Days

AGGREGATION OF SENTENCES
First Offense Sentence
CS Second Offense Sentence
Total Sentence

= 3 Years
= +4 Years
= 7 Years

EFT DATE CALCULATION
DCB
Sentence
Unaffected EFT Date
Prior Custody Time
Final EFT Date

= 89-01-10
= + 7
Years
= 96-01-09* = 20828
= 24 Days
= 95-12-16 = 20804
ANNIVERSARY DATE CALCULATION

DCB
Anniversary Year
Unaffected Anniv. Date
Prior Custody Time
First Anniversary Date

= 89-01-10
= + 1
Year
= 90-01-10 = 18638
= 24 Days
= 89-12-17 = 18614

P.S. 5880.28
February 21, 1992
Page 3 - 35
EXAMPLE NO. 14 (continued)
YEARLY GCT/PARTIAL YEAR GCT/SRD/6 WEEKS DATE CALCULATIONS
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
12-16-95
12-17-89

12-17-89

12-31-89

54

54

10-23-95

12-17-90

12-17-90

12-31-90

54

108

08-30-95

12-17-91

12-17-91

12-31-91

54

162

07-07-95

12-17-92

12-17-92

12-31-92

54

216

05-14-95

12-17-93

12-17-93

12-31-93

54

270

03-21-95

12-17-94

12-11-94** 12-31-94

54

324

01-26-95

**Overlapping Consideration Periods.
Tentative SRD (324 GCT)
Last Anniversary Date
Partial Year Remaining
41 x .148
41 - 6
41 - 5

=
=
=

6.068
35 x .148
36 x .148

=
=

=
=

See 6 Weeks Date Below.

95-01-26 = 20480
94-12-16* = -20439
=
41 Days

5.18 + 35
5.328 + 36

Tentative SRD (324 GCT)
=
Prorated GCT for Partial Year
SRD
=
6 Weeks Consideration Date
6 Weeks Date
=

95-01-26
95-01-21
94-12-11

=
=

40.18
41.328

= 20480
= 5 Days
= 20475
= 41 Days
= 20434

P.S. 5880.28
February 21, 1992
Page 3 - 36
EXAMPLE NO. 14 (continued)
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
12-16-95
12-11-94
01-21-95
5
329
01-21-95
**********************************************************************
6 MONTHS/10% DATE CALCULATION
SRD
DCB

=
=

95-01-21 = 20475
89-01-09* = -18272
2203
Prior Custody Time
= +
24 Days
Days To Be Served
=
2227
10%
= x .10
Pre-Release Custody (More Than 6 Mos.)
= 222.7 Days
SRD
Pre-Release Custody

= 95-01-21
= 6
Months
94-07-21 = 20291
+
1 Day
= 94-07-20 = 20290

6 Months Date

SUPERVISED RELEASE EXPIRATION DATE CALCULATION
Even though the 3 and 4 year sentences were ordered to run
consecutively, the terms of supervised release (2 years on each
sentence) run concurrently as required by 18 USC § 3624(e).
SRD
Supervised Release Term
Supervised Release Expires

= 95-01-21
= + 2
Years
= 97-01-21*
SUMMARY

Prior Custody Time
EFT Date
GCT Days
SRD
6 Months/10% Date
Supervised Release Expires

=
=
=
=
=
=

24 Days
12-16-95
329 Days
01-21-95
07-20-94
01-20-97

P.S. 5880.28
February 21, 1992
Page 3 - 37
FOREIGN TREATY SENTENCE COMPUTATION EXAMPLE NO. 15
SENTENCE INFORMATION
03-04-89 Foreign Offense
03-04-89 Foreign Arrest
03-12-89 7 Year Foreign Sentence
12-05-90 Transferred to U.S.
105 Days Foreign Remission Time
PRIOR CUSTODY TIME CREDIT
DCB
Arrested
Prior Custody Time

=
=

89-03-11* = 18333
89-03-03* = -18325
=
8 Days

BOP EFT DATE CALCULATION
DCB
Foreign Sentence
Unaffected EFT Date
Prior Custody Time
Original EFT Date
Foreign Remission Time
Final EFT Date

= 89-03-12
= + 7
Years
= 96-03-11* = 20890
= 8 Days
= 96-03-03 = 20882
= - 105 Days
= 95-11-19 = 20777

ANNIVERSARY DATE CALCULATION
Transfer to U.S. Date
Anniversary Year
First Anniversary Date

= 90-12-05
= + 1
Year
= 91-12-05

YEARLY GCT/PARTIAL YEAR GCT/SRD/6 WEEKS DATE CALCULATIONS
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
11-19-95
12-05-91

12-05-91

12-19-91

54

54

09-26-95

12-05-92

12-05-92

12-19-92

54

108

08-03-95

12-05-93

12-05-93

12-19-93

54

162

06-10-95

12-05-94

12-05-94

12-19-94

54

216

04-17-95

P.S. 5880.28
February 21, 1992
Page 3 - 38
EXAMPLE NO. 15 (continued)
Tentative SRD (216 GCT)
Last Anniversary Date
Partial Year Remaining

=
=

95-04-17 = 20561
94-12-04* = -20427
=
134 Days

134 x .148 = 19.832
134 - 19
= 115 x .148 = 17.02 + 115 = 132.02
134 - 17
= 117 x .148 = 17.316 + 117 = 134.316
Tentative SRD (216 GCT)
=
Prorated GCT for Partial Year
SRD
=
6 Weeks Consideration Time
6 Weeks Date
=

95-04-17
95-03-31
95-02-18

= 20561
= 17 Days
= 20544
= 41 Days
= 20503

**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
11-19-95
02-18-95
03-31-95
17
233
03-31-95
**********************************************************************
6 MONTHS/10% DATE CALCULATION
SRD
DCB

=
=

95-03-31 = 20544
89-03-11* = -18333
2211 Days
Prior Custody Time
= +
8 Days
Days To Be Served
=
2219 Days
10%
= x .10
Pre-Release Custody (More Than 6 Mos.)
= 221.9 Days
SRD
Pre-Release Custody
6 Months Date

= 95-03-31
= 6
Months
= 94-10-01

PAROLE COMMISSION SUPERVISED RELEASE PERIOD CALCULATION
DCB
Foreign Sentence
Unaffected EFT Date
Prior Custody Time
Original EFT Date
SRD
Max. Superv. Release Term

= 89-03-12
= + 7
Years
= 96-03-11* = 20890
= 8 Days
= 96-03-03 = 20882
= -95-03-31
=
11-01 = 11 Months 1 Day

P.S. 5880.28
February 21, 1992
Page 3 - 39
EXAMPLE NO. 15 (continued)
SUMMARY
Prior Custody Time
BOP EFT Date
GCT
SRD
6 Months/10% Date
Max. Superv. Release Term

=
=
=
=
=
=

8 Days
12-05-95
233 Days
03-31-95
08-23-94
11 Months, 1 Day

P.S. 5880.28
February 21, 1992
Page 3 - 40
MISTRETTA AFFECTED SENTENCE EXAMPLE NO. 16
Situation: Court declares SRA unconstitutional and imposes "old law"
sentence of 6 years and conditional guideline sentence of 48 months.
SPC = 0097

SRA & 4161 SGT & 4162 EGT

SENTENCE INFORMATION
05-30-88 Offense
06-05-88 Arrested
06-15-88 OR Release
12-27-88 Re-Arrested
01-10-89 "Old Law" = 6 Years & Committed to Camp
01-18-89 DCB (Mistretta SRA Sentence) = 48 Months
Total Prior Custody Time = 33 Days
4161 SGT CALCULATION
Pre Mistretta "Old Law" Time Earned From 06-05-88 Through 06-15-88 and
From 12-27-88 Through 01-18-89 = 33 Days.
Pre Mistretta "Old Law" Sentence = 6 Years = 8 Days SGT Per Month.
Days Times 8 Days SGT Per Month Divided by 30 = 8 Days SGT.

33

4162 CGT CALCULATION
Under Pre Mistretta "Old Law", 1 Year or Less in an EGT Earning Status
= 3 Days of GCT Per Month. Time in an Earning Status From 01-10-89
Through 01-17-89 = 8 Days.
8 Days in an Earning Status Times 3 Days GCT Per Month Divided by 31
(Number of Days in January) = 1 Day CGT.

P.S. 5880.28
February 21, 1992
Page 3 - 41
EXAMPLE NO. 16 (continued)
SRA EFT DATE CALCULATION
DCB (Mistretta SRA Sentence)
SRA Sentence (48 Months)

= 89-01-18
= +04-00-00
= 93-01-18

Backed Up 1 Day to Include 01-18-89
Original EFT Date
= 01-17-93
Prior SRA Custody Time (33 Days)
Original EFT Less 33 Days Prior Custody Time
"Old Law" SGT (8 Days)
Original EFT Less 8 Days "Old Law" SGT
"Old Law" CGT (1 Day)
SRA Final EFT Date
=

12-06-92

= 19742
= 1
= 19741
= 33
= 19708
= 8
= 19700
= 1
= 19699

ANNIVERSARY DATE CALCULATION
DCB for SRA Portion
Anniversary Year
First Anniversary Date

= 89-01-18
= + 1
Year
= 90-01-18

YEARLY GCT/PARTIAL YEAR GCT/SRD/6 WEEKS DATE CALCULATIONS
**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
12-06-92
90-01-18

90-01-18

90-02-01

54

54

92-10-13

91-01-18

91-01-18

91-02-01

54

108

92-08-20

92-01-18

92-01-18

92-02-01

54

162

92-06-27

The SRA part of the term shall be computed by utilizing the SRA Final
EFT Date of 12-06-92 as calculated above. The first 3 years of the
sentence, as shown on the chart, earned 54 days of GCT at the end of
each year, resulting in a total of 162 days GCT for the period and a
tentative date of release of 06-27-92. The balance of the GCT to be
earned on the SRA part of the term must be prorated and is based on
the amount of time to be served between the last Anniversary Date (0118-92) and the release date, as it stood (06-27-92) at that time, as
shown in the following.

P.S. 5880.28
February 21, 1992
Page 3 - 42
EXAMPLE NO. 16 (continued)
Tentative Release Date
Last Anniversary Date
Partial SRA Year Remaining
162 x .148
162 - 23
162 - 20
162 - 21

=
=
=
=

23.976
139 x .148
142 x .148
141 x .148

=
=

=
=
=

06-27-92
01-17-92*

20.572 + 139
21.016 + 142
20.868 + 141

= 19537
= -19375
=
162
=
=
=

159.572
163.016
161.868

21 Days of GCT Awarded Instead of 20 - Exception To Dropping The
Fraction Rule.
Tentative SRD (162 GCT)
= 92-06-27
Prorated GCT for Partial SRA Year
SRD
= 92-06-06
6 Weeks Consideration Time
6 Weeks Date
= 92-04-26

= 19537
= 21 Days
= 19516
= 41 Days
= 19475

**********************************************************************
AnniConsidMaximum
Release
versary
eration
Vested
To
Actual
Running
Date
Date
Begins
Date
Award
Award
Total
12-06-92
92-04-16
92-06-06
21
183
92-06-06
**********************************************************************
6 MONTHS/10% DATE CALCULATION
SRD
DCB for SRA Portion
Days To Be Served
10%
Pre-Release Custody

=
=

92-06-06
89-01-18

= 19516
= -18281
=
1235 Days
= x .10
= 123.5 Days

SRD
Pre-Release Custody

=

92-06-06

10% Date (Less Than 6 Mos.)

=

92-02-05

= 19516
= - 123 Days
19393
+
1 Day
= 19394

SUMMARY
EFT Date
GCT Days
SRD
6 Months/10% Date

=
=
=
=

12-06-92
183 Days
06-06-92
02-05-92

P.S. 5880.28
February 21, 1992
Page 4 - 1
GOOD CONDUCT TIME CHART
Days Remaining
On Final Portion
Of Sentence
1 Day
2 Days
3 Days
4 Days
5 Days
6 Days
7 Days
8 Days
9 Days
10 Days
11 Days
12 Days
13 Days
14 Days
15 Days
16 Days
17 Days
18 Days
19 Days
20 Days
21 Days
22 Days
23 Days
24 Days
25 Days
26 Days
27 Days
28 Days
29 Days
30 Days
31 Days
32 Days
33 Days
34 Days
35 Days
36 Days
37 Days
38 Days
39 Days
40 Days
41 Days
42 Days

Maximum
Days
GCT
Actually
Available Served
0 GCT
0 GCT
0 GCT
0 GCT
0 GCT
0 GCT
1 GCT
1 GCT
1 GCT
1 GCT
1 GCT
1 GCT
1 GCT
1 GCT
2 GCT
2 GCT
2 GCT
2 GCT
2 GCT
2 GCT
2 GCT
2 GCT
3 GCT
3 GCT
3 GCT
3 GCT
3 GCT
3 GCT
3 GCT
3 GCT
4 GCT
4 GCT
4 GCT
4 GCT
4 GCT
4 GCT
4 GCT
5 GCT
5 GCT
5 GCT
5 GCT
5 GCT

1 Day
2 Days
3 Days
4 Days
5 Days
6 Days
6 Days
7 Days
8 Days
9 Days
10 Days
11 Days
12 Days
13 Days
13 Days
14 Days
15 Days
16 Days
17 Days
18 Days
19 Days
20 Days
20 Days
21 Days
22 Days
23 Days
24 Days
25 Days
26 Days
27 Days
27 Days
28 Days
29 Days
30 Days
31 Days
32 Days
33 Days
33 Days
34 Days
35 Days
36 Days
37 Days

Days Remaining
On Final Portion
Of Sentence
43 Days
44 Days
45 Days
46 Days
47 Days
48 Days
49 Days
50 Days
51 Days
52 Days
53 Days
54 Days
55 Days
56 Days
57 Days
58 Days
59 Days
60 Days
61 Days
62 Days
63 Days
64 Days
65 Days
66 Days
67 Days
68 Days
69 Days
70 Days
71 Days
72 Days
73 Days
74 Days
75 Days
76 Days
77 Days
78 Days
79 Days
80 Days
81 Days
82 Days
83 Days
84 Days

Maximum
Days
GCT
Actually
Available Served
5 GCT
5 GCT
5 GCT
6 GCT
6 GCT
6 GCT
6 GCT
6 GCT
6 GCT
6 GCT
6 GCT
7 GCT
7 GCT
7 GCT
7 GCT
7 GCT
7 GCT
7 GCT
7 GCT
8 GCT
8 GCT
8 GCT
8 GCT
8 GCT
8 GCT
8 GCT
9 GCT
9 GCT
9 GCT
9 GCT
9 GCT
9 GCT
9 GCT
9 GCT
10 GCT
10 GCT
10 GCT
10 GCT
10 GCT
10 GCT
10 GCT
10 GCT

38 Days
39 Days
40 Days
40 Days
41 Days
42 Days
43 Days
44 Days
45 Days
46 Days
47 Days
47 Days
48 Days
49 Days
50 Days
51 Days
52 Days
53 Days
54 Days
54 Days
55 Days
56 Days
57 Days
58 Days
59 Days
60 Days
60 Days
61 Days
62 Days
63 Days
64 Days
65 Days
66 Days
67 Days
67 Days
68 Days
69 Days
70 Days
71 Days
72 Days
73 Days
74 Days

P.S. 5880.28
February 21, 1992
Page 4 - 2
GOOD CONDUCT TIME CHART
Days Remaining
On Final Portion
Of Sentence
85 Days
86 Days
87 Days
88 Days
89 Days
90 Days
91 Days
92 Days
93 Days
94 Days
95 Days
96 Days
97 Days
98 Days
99 Days
100 Days
101 Days
102 Days
103 Days
104 Days
105 Days
106 Days
107 Days
108 Days
109 Days
110 Days
111 Days
112 Days
113 Days
114 Days
115 Days
116 Days
117 Days
118 Days
119 Days
120 Days
121 Days
122 Days
123 Days
124 Days
125 Days
126 Days

Maximum
Days
GCT
Actually
Available Served
11 GCT
11 GCT
11 GCT
11 GCT
11 GCT
11 GCT
11 GCT
11 GCT
12 GCT
12 GCT
12 GCT
12 GCT
12 GCT
12 GCT
12 GCT
13 GCT
13 GCT
13 GCT
13 GCT
13 GCT
13 GCT
13 GCT
13 GCT
14 GCT
14 GCT
14 GCT
14 GCT
14 GCT
14 GCT
14 GCT
14 GCT
15 GCT
15 GCT
15 GCT
15 GCT
15 GCT
15 GCT
15 GCT
15 GCT
16 GCT
16 GCT
16 GCT

74 Days
75 Days
76 Days
77 Days
78 Days
79 Days
80 Days
81 Days
81 Days
82 Days
83 Days
84 Days
85 Days
86 Days
87 Days
87 Days
88 Days
89 Days
90 Days
91 Days
92 Days
93 Days
94 Days
94 Days
95 Days
96 Days
97 Days
98 Days
99 Days
100 Days
101 Days
101 Days
102 Days
103 Days
104 Days
105 Days
106 Days
107 Days
108 Days
108 Days
109 Days
110 Days

Days Remaining
On Final Portion
Of Sentence
127 Days
128 Days
129 Days
130 Days
131 Days
132 Days
133 Days
134 Days
135 Days
136 Days
137 Days
138 Days
139 Days
140 Days
141 Days
142 Days
143 Days
144 Days
145 Days
146 Days
147 Days
148 Days
149 Days
150 Days
151 Days
152 Days
153 Days
154 Days
155 Days
156 Days
157 Days
158 Days
159 Days
160 Days
161 Days
162 Days
163 Days
164 Days
165 Days
166 Days
167 Days
168 Days

Maximum
Days
GCT
Actually
Available Served
16 GCT
16 GCT
16 GCT
16 GCT
17 GCT
17 GCT
17 GCT
17 GCT
17 GCT
17 GCT
17 GCT
17 GCT
18 GCT
18 GCT
18 GCT
18 GCT
18 GCT
18 GCT
18 GCT
18 GCT
19 GCT
19 GCT
19 GCT
19 GCT
19 GCT
19 GCT
19 GCT
19 GCT
20 GCT
20 GCT
20 GCT
20 GCT
20 GCT
20 GCT
20 GCT
21 GCT
21 GCT
21 GCT
21 GCT
21 GCT
21 GCT
21 GCT

111 Days
112 Days
113 Days
114 Days
114 Days
115 Days
116 Days
117 Days
118 Days
119 Days
120 Days
121 Days
121 Days
122 Days
123 Days
124 Days
125 Days
126 Days
127 Days
128 Days
128 Days
129 Days
130 Days
131 Days
132 Days
133 Days
134 Days
135 Days
135 Days
136 Days
137 Days
138 Days
139 Days
140 Days
141 Days
141 Days
142 Days
143 Days
144 Days
145 Days
146 Days
147 Days

P.S. 5880.28
February 21, 1992
Page 4 - 3
GOOD CONDUCT TIME CHART
Days Remaining
On Final Portion
Of Sentence
169 Days
170 Days
171 Days
172 Days
173 Days
174 Days
175 Days
176 Days
177 Days
178 Days
179 Days
180 Days
181 Days
182 Days
183 Days
184 Days
185 Days
186 Days
187 Days
188 Days
189 Days
190 Days
191 Days
192 Days
193 Days
194 Days
195 Days
196 Days
197 Days
198 Days
199 Days
200 Days
201 Days
202 Days
203 Days
204 Days
205 Days
206 Days
207 Days
208 Days
209 Days
210 Days

Maximum
Days
GCT
Actually
Available Served
21 GCT
22 GCT
22 GCT
22 GCT
22 GCT
22 GCT
22 GCT
22 GCT
22 GCT
23 GCT
23 GCT
23 GCT
23 GCT
23 GCT
23 GCT
23 GCT
23 GCT
24 GCT
24 GCT
24 GCT
24 GCT
24 GCT
24 GCT
24 GCT
25 GCT
25 GCT
25 GCT
25 GCT
25 GCT
25 GCT
25 GCT
25 GCT
26 GCT
26 GCT
26 GCT
26 GCT
26 GCT
26 GCT
26 GCT
26 GCT
27 GCT
27 GCT

148 Days
148 Days
149 Days
150 Days
151 Days
152 Days
153 Days
154 Days
155 Days
155 Days
156 Days
157 Days
158 Days
159 Days
160 Days
161 Days
162 Days
162 Days
163 Days
164 Days
165 Days
166 Days
167 Days
168 Days
168 Days
169 Days
170 Days
171 Days
172 Days
173 Days
174 Days
175 Days
175 Days
176 Days
177 Days
178 Days
179 Days
180 Days
181 Days
182 Days
182 Days
183 Days

Days Remaining
On Final Portion
Of Sentence
211 Days
212 Days
213 Days
214 Days
215 Days
216 Days
217 Days
218 Days
219 Days
220 Days
221 Days
222 Days
223 Days
224 Days
225 Days
226 Days
227 Days
228 Days
229 Days
230 Days
231 Days
232 Days
233 Days
234 Days
235 Days
236 Days
237 Days
238 Days
239 Days
240 Days
241 Days
242 Days
243 Days
244 Days
245 Days
246 Days
247 Days
248 Days
249 Days
250 Days
251 Days
252 Days

Maximum
Days
GCT
Actually
Available Served
27 GCT
27 GCT
27 GCT
27 GCT
27 GCT
27 GCT
28 GCT
28 GCT
28 GCT
28 GCT
28 GCT
28 GCT
28 GCT
29 GCT
29 GCT
29 GCT
29 GCT
29 GCT
29 GCT
29 GCT
29 GCT
30 GCT
30 GCT
30 GCT
30 GCT
30 GCT
30 GCT
30 GCT
30 GCT
31 GCT
31 GCT
31 GCT
31 GCT
31 GCT
31 GCT
31 GCT
31 GCT
32 GCT
32 GCT
32 GCT
32 GCT
32 GCT

184 Days
185 Days
186 Days
187 Days
188 Days
189 Days
189 Days
190 Days
191 Days
192 Days
193 Days
194 Days
195 Days
195 Days
196 Days
197 Days
198 Days
199 Days
200 Days
201 Days
202 Days
202 Days
203 Days
204 Days
205 Days
206 Days
207 Days
208 Days
209 Days
209 Days
210 Days
211 Days
212 Days
213 Days
214 Days
215 Days
216 Days
216 Days
217 Days
218 Days
219 Days
220 Days

P.S. 5880.28
February 21, 1992
Page 4 - 4
GOOD CONDUCT TIME CHART
Days Remaining
On Final Portion
Of Sentence
253 Days
254 Days
255 Days
256 Days
257 Days
258 Days
259 Days
260 Days
261 Days
262 Days
263 Days
264 Days
265 Days
266 Days
267 Days
268 Days
269 Days
270 Days
271 Days
272 Days
273 Days
274 Days
275 Days
276 Days
277 Days
278 Days
279 Days
280 Days
281 Days
282 Days
283 Days
284 Days
285 Days
286 Days
287 Days
288 Days
289 Days
290 Days
291 Days
292 Days
293 Days
294 Days

Maximum
Days
GCT
Actually
Available Served
32 GCT
32 GCT
33 GCT
33 GCT
33 GCT
33 GCT
33 GCT
33 GCT
33 GCT
33 GCT
34 GCT
34 GCT
34 GCT
34 GCT
34 GCT
34 GCT
34 GCT
34 GCT
35 GCT
35 GCT
35 GCT
35 GCT
35 GCT
35 GCT
35 GCT
35 GCT
36 GCT
36 GCT
36 GCT
36 GCT
36 GCT
36 GCT
36 GCT
37 GCT
37 GCT
37 GCT
37 GCT
37 GCT
37 GCT
37 GCT
37 GCT
38 GCT

221 Days
222 Days
222 Days
223 Days
224 Days
225 Days
226 Days
227 Days
228 Days
229 Days
229 Days
230 Days
231 Days
232 Days
233 Days
234 Days
235 Days
236 Days
236 Days
237 Days
238 Days
239 Days
240 Days
241 Days
242 Days
243 Days
243 Days
244 Days
245 Days
246 Days
247 Days
248 Days
249 Days
249 Days
250 Days
251 Days
252 Days
253 Days
254 Days
255 Days
256 Days
256 Days

Days Remaining
On Final Portion
Of Sentence
295 Days
296 Days
297 Days
298 Days
299 Days
300 Days
301 Days
302 Days
303 Days
304 Days
305 Days
306 Days
307 Days
308 Days
309 Days
310 Days
311 Days
312 Days
313 Days
314 Days
315 Days
316 Days
317 Days
318 Days
319 Days
320 Days
321 Days
322 Days
323 Days
324 Days
325 Days
326 Days
327 Days
328 Days
329 Days
330 Days
331 Days
332 Days
333 Days
334 Days
335 Days
336 Days

Maximum
Days
GCT
Actually
Available Served
38 GCT
38 GCT
38 GCT
38 GCT
38 GCT
38 GCT
38 GCT
39 GCT
39 GCT
39 GCT
39 GCT
39 GCT
39 GCT
39 GCT
39 GCT
40 GCT
40 GCT
40 GCT
40 GCT
40 GCT
40 GCT
40 GCT
40 GCT
41 GCT
41 GCT
41 GCT
41 GCT
41 GCT
41 GCT
41 GCT
42 GCT
42 GCT
42 GCT
42 GCT
42 GCT
42 GCT
42 GCT
42 GCT
43 GCT
43 GCT
43 GCT
43 GCT

257 Days
258 Days
259 Days
260 Days
261 Days
262 Days
263 Days
263 Days
264 Days
265 Days
266 Days
267 Days
268 Days
269 Days
270 Days
270 Days
271 Days
272 Days
273 Days
274 Days
275 Days
276 Days
277 Days
277 Days
278 Days
279 Days
280 Days
281 Days
282 Days
283 Days
283 Days
284 Days
285 Days
286 Days
287 Days
288 Days
289 Days
290 Days
290 Days
291 Days
292 Days
293 Days

P.S. 5880.28
February 21, 1992
Page 4 - 5
GOOD CONDUCT TIME CHART
Days Remaining
On Final Portion
Of Sentence
337 Days
338 Days
339 Days
340 Days
341 Days
342 Days
343 Days
344 Days
345 Days
346 Days
347 Days
348 Days
349 Days
350 Days
351 Days
352 Days
353 Days
354 Days
355 Days
356 Days
357 Days
358 Days
359 Days
360 Days
361 Days
362 Days
363 Days
364 Days
365 Days
366 Days
367 Days
368 Days
369 Days
370 Days
371 Days
372 Days
373 Days
374 Days
375 Days
376 Days
377 Days
378 Days

Maximum
Days
GCT
Actually
Available Served
43 GCT
43 GCT
43 GCT
43 GCT
44 GCT
44 GCT
44 GCT
44 GCT
44 GCT
44 GCT
44 GCT
44 GCT
45 GCT
45 GCT
45 GCT
45 GCT
45 GCT
45 GCT
45 GCT
46 GCT
46 GCT
46 GCT
46 GCT
46 GCT
46 GCT
46 GCT
46 GCT
47 GCT
47 GCT
47 GCT
47 GCT
47 GCT
47 GCT
47 GCT
47 GCT
48 GCT
48 GCT
48 GCT
48 GCT
48 GCT
48 GCT
48 GCT

294 Days
295 Days
296 Days
297 Days
297 Days
298 Days
299 Days
300 Days
301 Days
302 Days
303 Days
304 Days
304 Days
305 Days
306 Days
307 Days
308 Days
309 Days
310 Days
310 Days
311 Days
312 Days
313 Days
314 Days
315 Days
316 Days
317 Days
317 Days
318 Days
319 Days
320 Days
321 Days
322 Days
323 Days
324 Days
324 Days
325 Days
326 Days
327 Days
328 Days
329 Days
330 Days

Days Remaining
On Final Portion
Of Sentence
379 Days
380 Days
381 Days
382 Days
283 Days
384 Days
385 Days
386 Days
387 Days
388 Days
389 Days
390 Days
391 Days
392 Days
393 Days
394 Days
395 Days
396 Days
397 Days
398 Days
399 Days
400 Days
401 Days
402 Days
403 Days
404 Days
405 Days
406 Days
407 Days
408 Days
409 Days
410 Days
411 Days
412 Days
413 Days
414 Days
415 Days
416 Days
417 Days
418 Days
419 Days
420 Days

Maximum
Days
GCT
Actually
Available Served
48 GCT
49 GCT
49 GCT
49 GCT
49 GCT
49 GCT
49 GCT
49 GCT
50 GCT
50 GCT
50 GCT
50 GCT
50 GCT
50 GCT
50 GCT
50 GCT
51 GCT
51 GCT
51 GCT
51 GCT
51 GCT
51 GCT
51 GCT
51 GCT
52 GCT
52 GCT
52 GCT
52 GCT
52 GCT
52 GCT
52 GCT
52 GCT
53 GCT
53 GCT
53 GCT
53 GCT
53 GCT
53 GCT
53 GCT
54 GCT
54 GCT
54 GCT

331 Days
331 Days
332 Days
333 Days
334 Days
335 Days
336 Days
337 Days
337 Days
338 Days
339 Days
340 Days
341 Days
342 Days
343 Days
344 Days
344 Days
345 Days
346 Days
347 Days
348 Days
349 Days
350 Days
351 Days
351 Days
352 Days
353 Days
354 Days
355 Days
356 Days
357 Days
358 Days
358 Days
359 Days
360 Days
361 Days
362 Days
363 Days
364 Days
364 Days
365 Days
366 Days

P.S. 5880.28
February 21, 1992
Page 4 - 6
GOOD CONDUCT TIME CHART
Days Remaining
On Final Portion
Of Sentence
421 Days
422 Days
423 Days
424 Days
425 Days

Maximum
Days
GCT
Actually
Available Served
54 GCT
54 GCT
54 GCT
54 GCT
54 GCT

367 Days
368 Days
369 Days
370 Days
371 Days

Days Remaining
On Final Portion
Of Sentence

Maximum
Days
GCT
Actually
Available Served

P.S. 5880.28
February 21, 1992
Page 5 - 1
UNITED STATES COURTS OF APPEAL

District of Columbia Circuit:
First Circuit:

District of Columbia

Maine, Massachusetts, New Hampshire, Rhode Island, and

Puerto Rico
Second Circuit:

Connecticut, New York, and Vermont

Third Circuit:

Delaware, New Jersey, Pennsylvania, and Virgin Islands

Fourth Circuit:

Maryland, North Carolina, South Carolina, Virginia,

and West Virginia
Fifth Circuit:

Louisiana, Mississippi, and Texas

Sixth Circuit:

Kentucky, Michigan, Ohio, and Tennessee

Seventh Circuit:

Illinois, Indiana, and Wisconsin

Eighth Circuit:

Arkansas, Iowa, Minnesota, Missouri, Nebraska, North

Dakota, and South Dakota
Ninth Circuit:

Alaska, Arizona, California, Guam, Hawaii, Idaho,

Montana, Nevada, Northern Mariana Islands, Oregon, and Washington
Tenth Circuit:

Colorado, Kansas, New Mexico, Oklahoma, Utah, and

Wyoming
Eleventh Circuit:

Alabama, Florida, and Georgia

P.S. 5880.28
February 21, 1992
Page 6 - 1
STATES/TERRITORIES AND CIRCUITS
Alabama (Eleventh)
Alaska (Ninth)
Arizona (Ninth)
Arkansas (Eighth)
California (Ninth)
Colorado (Tenth)
Connecticut (Second)
Delaware (Third)
District of Columbia (D.C.)
Florida (Eleventh)
Georgia (Eleventh)
Guam (Ninth)
Hawaii (Ninth)
Idaho (Ninth)
Illinois (Seventh)
Indiana (Seventh)
Iowa (Eighth)
Kansas (Tenth)
Kentucky (Sixth)
Louisiana (Fifth)
Maine (First)
Maryland (Fourth)
Massachusetts (First)
Michigan (Sixth)
Minnesota (Eighth)
Mississippi (Fifth)
Missouri (Eighth)
Montana (Ninth)

Nebraska (Eighth)
Nevada (Ninth)
New Hampshire (First)
New Jersey (Third)
New Mexico (Tenth)
New York (Second)
North Carolina (Fourth)
North Dakota (Eighth)
Northern Mariana
Islands (Ninth)
Ohio (Sixth)
Oklahoma (Tenth)
Oregon (Ninth)
Pennsylvania (Third)
Puerto Rico (First)
Rhode Island (First)
South Carolina (Fourth)
South Dakota (Eighth)
Tennessee (Sixth)
Texas (Fifth)
Utah (Tenth)
Vermont (Second)
Virgin Islands (Third)
Virginia (Fourth)
Washington (Ninth)
West Virginia (Fourth)
Wisconsin (Seventh)
Wyoming (Tenth)

